 

Exhibit 10.1

 

EXECUTION VERSION

 

 



 

MASTER REPURCHASE AGREEMENT

 

Dated as of April 26, 2018

 

by and among

 

BARCLAYS BANK PLC,
as Purchaser,

 

and

 

CLNC CREDIT 7, LLC and
THE OTHER SELLERS FROM TIME TO TIME PARTY HERETO
as Sellers.

 



 

 

 

 

 

Table of Contents

 

  Page     ARTICLE 1 APPLICABILITY 1     ARTICLE 2 DEFINITIONS 1     ARTICLE 3
INITIATION; CONFIRMATION; TERMINATION; EXTENSION 22     ARTICLE 4 MARGIN
MAINTENANCE 33     ARTICLE 5 PAYMENTS; COLLECTION ACCOUNT 34     ARTICLE 6
REQUIREMENTS OF LAW; ALTERNATIVE RATE 35     ARTICLE 7 SECURITY INTEREST 38    
ARTICLE 8 TRANSFER AND CUSTODY 40     ARTICLE 9 SALE, TRANSFER, HYPOTHECATION OR
PLEDGE OF PURCHASED ASSETS 41     ARTICLE 10 REPRESENTATIONS AND WARRANTIES 41  
  ARTICLE 11 NEGATIVE COVENANTS OF SELLER 47     ARTICLE 12 AFFIRMATIVE
COVENANTS OF SELLER 49     ARTICLE 13 SINGLE PURPOSE ENTITY COVENANTS 53    
ARTICLE 14 EVENTS OF DEFAULT; REMEDIES 55     ARTICLE 15 SET-OFF 61     ARTICLE
16 SINGLE AGREEMENT 62     ARTICLE 17 RECORDING OF COMMUNICATIONS 62     ARTICLE
18 NOTICES AND OTHER COMMUNICATIONS 63     ARTICLE 19 ENTIRE AGREEMENT;
SEVERABILITY 63     ARTICLE 20 NON-ASSIGNABILITY 63     ARTICLE 21 GOVERNING LAW
65     ARTICLE 22 WAIVERS AND AMENDMENTS 65     ARTICLE 23 INTENT 65     ARTICLE
24 DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS 67     ARTICLE 25 CONSENT
TO JURISDICTION; WAIVERS 67     ARTICLE 26 NO RELIANCE 68     ARTICLE 27
INDEMNITY AND EXPENSES 69     ARTICLE 28 DUE DILIGENCE 70     ARTICLE 29
SERVICING 71

 

 i 

 

 

Table of Contents

(continued)

 

  Page     ARTICLE 30 Acknowledgment and Consent to Bail-In 72     ARTICLE 31
MISCELLANEOUS 75     ARTICLE 32 TAXES 76     ARTICLE 33 JOINT AND SEVERAL
LIABILITY 79     ARTICLE 34 ADDITIONAL SELLERS 81    

 ii 

 

 

EXHIBITS

 

EXHIBIT I Names and Addresses for Communications between Parties EXHIBIT II Form
of Confirmation Statement EXHIBIT III Authorized Representatives of Seller
EXHIBIT IV Form of Power of Attorney EXHIBIT V Representations and Warranties
Regarding Individual Purchased Assets EXHIBIT VI Asset Information EXHIBIT VII
Advance Procedures EXHIBIT VIII Form of Margin Call Notice EXHIBIT IX Form of
Release Letter EXHIBIT X Form of Covenant Compliance Certificate EXHIBIT XI Form
of Servicer Letter EXHIBIT XII [Reserved] EXHIBIT XIII Direct Competitors
EXHIBIT XIV Form of Bailee Letter EXHIBIT XV Form of Joinder

 

 iii 

 

 

MASTER REPURCHASE AGREEMENT

 

MASTER REPURCHASE AGREEMENT, dated as of April 26, 2018 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), by and among BARCLAYS BANK PLC, a public limited company organized
under the laws of England and Wales (including any successor thereto,
“Purchaser”), CLNC CREDIT 7, LLC, a limited liability company organized under
the laws of the State of Delaware (“CLNC 7”), and any Additional Seller (as
defined hereafter) acceding hereto from time to time (together with CLNC 7,
individually or collectively, “Seller”).

 

ARTICLE 1


APPLICABILITY

 

Subject to the terms of the Transaction Documents, from time to time during the
Availability Period (as defined herein) the parties hereto may enter into
transactions in which Seller will sell to Purchaser, all of Seller’s right,
title and interest in and to certain Eligible Assets (as defined herein) and the
other related Purchased Items (as defined herein) (collectively, the “Assets”)
against the transfer of funds by Purchaser to Seller, with a simultaneous
agreement by Purchaser to re-sell back to Seller, and by Seller to repurchase,
such Assets at a date certain or on demand, against the transfer of funds by
Seller to Purchaser. Each such transaction shall be referred to herein as a
“Transaction” and, unless otherwise agreed in writing by Seller and Purchaser,
shall be governed by this Agreement, including any supplemental terms or
conditions contained in any exhibits identified herein as applicable hereunder.
Each individual transfer of an Eligible Asset shall constitute a distinct
Transaction. Notwithstanding any provision or agreement herein, this Agreement
is not a commitment by Purchaser to engage in Transactions, but sets forth the
requirements under which Purchaser would consider entering into Transactions
from time to time. At no time shall Purchaser be obligated to purchase or effect
the transfer of any Eligible Asset from Seller to Purchaser.

 

ARTICLE 2


DEFINITIONS

 

The following capitalized terms shall have the respective meanings set forth
below.

 

“Accelerated Repurchase Date” shall have the meaning specified in Article 14(b).

 

“Accepted Servicing Practices” shall mean with respect to any Purchased Asset,
those mortgage loan, mezzanine loan or participation interest servicing
practices of prudent mortgage lending institutions that service mortgage loans,
mezzanine loans and/or participation interests of the same type as such
Purchased Asset in the jurisdiction where the related underlying real estate
directly or indirectly securing or supporting such Purchased Asset is located.

 

“Account Bank” shall mean Wells Fargo Bank, National Association, or any
successor appointed by Purchaser in its sole and absolute discretion and
reasonably acceptable to Seller.

 

 

 

 

“Account Control Agreement” shall mean that certain Account Control Agreement,
dated as of the Closing Date, among Purchaser, Seller and Account Bank, as the
same may be amended, modified and/or restated from time to time, and/or any
replacement agreement.

 

“Act of Insolvency” shall mean, with respect to any Person, (a) the filing of a
petition, commencing, or authorizing the commencement by such Person as debtor
or with the authorization of such Person of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or (b) suffering any such petition or
proceeding to be commenced by another Person which (i) is consented to, not
timely contested or (ii) results in entry of an order or decree for relief that,
in the case of an action not commenced by or with the consent of such Person, is
not dismissed or stayed within sixty (60) days; (c) the seeking or consenting to
the appointment of a receiver, trustee, custodian or similar official for such
Person or all or substantially all of the property of such Person; (d) the
appointment of a receiver, conservator, or manager for such Person by any
governmental agency or authority having the jurisdiction to do so; (e) the
making by such Person of a general assignment for the benefit of creditors; or
(f) the admission in writing or in a legal proceeding by such Person of its
inability to, or intention not to, pay its debts or discharge its obligations as
they become due or mature.

 

“Additional Seller” has the meaning specified in Article 34.

 

“Affiliate” shall mean, when used with respect to (i) Seller, Guarantor or
Sponsor, Sponsor and its Subsidiaries, or (ii) when used with respect to any
other specified Person, (a) any other Person directly or indirectly controlling,
controlled by, or under common control with, such Person or (b) any “affiliate”
of such Person, as such term is defined in the Bankruptcy Code.

 

“Agreement” shall have the meaning specified in the introductory paragraph
hereof.

 

“Alternative Rate” shall have the meaning specified in Article 6(b)(i).

 

“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate is determined for
such Pricing Rate Period with reference to the Alternative Rate.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction in which any Seller Party is located or doing business applicable
to such Seller Party and any of their respective Affiliates from time to time
concerning or relating to bribery, corruption or money laundering including,
without limitation, the United Kingdom Bribery Act of 2010 and the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

“Anti-Money Laundering Laws” shall mean all anti-money laundering laws and
regulations of any jurisdiction in which any Seller Party is located or doing
business applicable to such Seller Party and any of their respective Affiliates.

 

“Applicable Index” shall mean, (a) with respect to a LIBOR Transaction, LIBOR
and (b) with respect to an Alternative Rate Transaction, the Alternative Rate.

 

 2 

 

 

“Asset Information” shall mean, with respect to each Purchased Asset, the
information set forth in Exhibit VI attached hereto to the extent applicable to
such Purchased Asset and to the extent available to Seller.

 

“Assets” shall have the meaning specified in Article 1.

 

“Availability Period” shall mean the period (i) beginning on the Closing Date
and (ii) ending April 26, 2021 (which is three (3) years after the Closing
Date), or such later date as may be in effect pursuant to Article 3(f).

 

“Availability Period Extension” shall have the meaning specified in
Article 3(f).

 

“Availability Period Extension Conditions” shall have the meaning specified in
Article 3(f).

 

“Availability Period Extension Fee” shall have the meaning specified in the Fee
Letter.

 

“Bailee” shall mean Ropes & Gray LLP or any other law firm reasonably acceptable
to Purchaser that has delivered at Seller’s request a Bailee Letter with respect
to any Purchased Asset.

 

“Bailee Letter” shall mean a letter from Seller and acknowledged by Bailee and
Purchaser substantially in the form attached hereto as Exhibit XIV, pursuant to
which the Bailee (i) agrees to issue a Bailee Trust Receipt upon taking
possession of the Purchased Asset Documents identified in such Bailee Letter,
(ii) confirms that it is holding the Purchased Asset Documents as bailee for the
benefit of Purchaser under the terms of such Bailee Letter, (iii) agrees that it
shall deliver such Purchased Asset Documents to Custodian, or as otherwise
directed by Purchaser in writing, by not later than the third (3rd) Business Day
following the Purchase Date for the related Purchased Asset and (iv) agrees to
indemnify Purchaser and Seller for any failure of Bailee to deliver the
Purchased Asset Documents in accordance with the Bailee Letter.

 

“Bailee Trust Receipt” shall mean a trust receipt issued by Bailee to Purchaser
in accordance with and substantially in the form contained in Exhibit XIV
confirming the Bailee’s possession of the Purchased Asset Documents listed
thereon.

 

“Bankruptcy Code” shall mean The United States Bankruptcy Code of 1978, as
amended from time to time.

 

“Borrower” shall mean the obligor on a Promissory Note and (i) in the case of a
Mortgage Loan, the grantor of the related Mortgage or, (ii) in the case of a
Mezzanine Loan, the pledgor of equity interests in entities that own, directly
or indirectly, the collateral for a related Mortgage Loan.

 

“Breakage Costs” shall mean all actual out-of-pocket cost, loss or expense of
terminating or replacing any one-month hedging transactions in connection with
any permitted or required reductions of the Purchase Price on any day other than
a Remittance Date or any conversion of a Transaction to an Alternative Rate
Transaction on any day other than a Pricing Rate Determination Date.

 

 3 

 

  

“Business Day” shall mean a day other than (a) a Saturday or Sunday or (b) a day
in which the New York Stock Exchange or banks in the State of New York are
authorized or obligated by law or executive order to be closed.

 

“Capital Stock” shall mean, with respect to any Person, all of the shares of
capital stock or share capital of (or other ownership or profit interests in)
such Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock or share capital of (or
other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock or share capital of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

 

“Capitalized Lease Obligations” shall mean, for any Person, all obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Change of Control” shall mean the occurrence of any of the following events:
(a) any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the beneficial owner, directly or indirectly,
of 49% or more of the total voting power of all classes of Capital Stock of
Guarantor entitled to vote generally in the election of the directors, (b) prior
to an internalization of management by Sponsor or Guarantor, CLNC Manager, LLC
or any Affiliate thereof shall cease to act as the external manager for Sponsor
pursuant to a management agreement, (c) an internalization of management by
Sponsor or Guarantor, provided that Purchaser’s consent to any such
internalization of management shall not to be unreasonably withheld, delayed or
conditioned, (d) Sponsor shall cease to directly or indirectly own 51% or more
of the ownership interests of and control Guarantor or (e) the Guarantor shall
cease to directly or indirectly own and control, of record and beneficially,
100% of the Capital Stock of Seller.

 

“Closing Date” shall mean April 26, 2018.

 

“Collateral” shall have the meaning specified in Article 7(a).

 

“Collection Account” shall have the meaning specified in Article 5(c).

 

“Confirmation” shall have the meaning specified in Article 3(b).

 

 4 

 

 

“control” shall mean, with respect to any Person, the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting power, by
contract or otherwise and “controlling” and “controlled” shall have meanings
correlative thereto.

 

“Covenant Compliance Certificate” shall mean a properly completed and executed
Covenant Compliance Certificate substantially in the form of Exhibit X hereto.

 

“Credit Event” shall mean, with respect to any Purchased Asset, (i) a material
adverse change in the credit characteristics (other than changes contemplated by
the related business plan as underwritten by Purchaser), taken in the aggregate,
of the related Mortgaged Property, any related borrower, guarantor, other
obligor or, to the extent the holder of a companion participation is the
mortgagee of record, the holder of such companion participation, or properties
comparable to the Mortgaged Property within the same commercial real estate
market, or (ii) a determination that such Purchased Asset is a Defaulted Asset.
Any determination that a Credit Event has occurred shall be made by Purchaser in
its sole and absolute discretion.

 

“Current Termination Date” shall have the meaning specified in Article 3(g).

 

“Custodial Agreement” shall mean the Custodial Agreement, dated as of the
Closing Date, by and among Custodian, Seller and Purchaser, as the same may be
amended, modified and/or restated from time to time, and/or any replacement
agreement.

 

“Custodial Delivery” shall have the meaning specified in the Custodial
Agreement.

 

“Custodian” shall mean Wells Fargo Bank, National Association, or any successor
custodian appointed by Purchaser in its sole and absolute discretion and
reasonably acceptable to Seller.

 

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

 

“Defaulted Asset” shall mean any asset (a) that is thirty (30) days or more
delinquent in the payment of scheduled principal or interest or any other
amounts (other than de minimis amounts) payable under the terms of the related
Purchased Asset Documents, (b) for which there is a breach of the applicable
representations and warranties made by Seller under the Transaction Documents
that has not been cured (other than MTM Representations), (c) as to which an Act
of Insolvency shall have occurred with respect to the related borrower or
guarantor, (d) as to which any other material non-monetary event of default
shall have occurred under the terms of the related Purchased Asset Documents or
(e) that has been accelerated.

 

“Default Threshold” shall have the meaning specified in the Fee Letter.

 

“Direct Competitor” shall mean any Person that is included on the list of
Seller’s competitors attached as Exhibit XIII hereto.

 

“Dollars” and “$” shall mean freely transferable lawful money of the United
States of America.

 

 5 

 

  

“Due Diligence Package” shall have the meaning specified in Exhibit VII to this
Agreement.

 

“Early Repurchase Date” shall have the meaning specified in Article 3(e).

 

“Effective Purchase Price Percentage” shall mean, with respect to each Purchased
Asset, the quotient of the outstanding Purchase Price for such Purchased Asset
divided by the outstanding principal balance of such Purchased Asset.

 

“Eligibility Criteria” shall mean: (a) with respect to any Mortgage Loan or
Mezzanine Loan, that such Mortgage Loan or Mezzanine Loan (i) is performing as
of the related Purchase Date, (ii) fully disbursed, except for customary
holdbacks, reserves, escrows and future advance commitments for interest,
repairs, tenant improvements, leasing commissions, capital improvements and such
other items as may be set forth in the related Purchased Asset Documents, (iii)
accrues interest at a floating rate based on LIBOR (or, if applicable, the
Alternative Rate), (iv) has an interest rate cap in place that is acceptable to
Purchaser in its sole and absolute discretion, (v) has a term to maturity of no
greater than seven (7) years (inclusive of extension options), (vi) has an
underlying borrower/obligor that is a bankruptcy-remote special purpose entity,
(vii) is secured by, in the case of a Mortgage Loan, a first Lien mortgage or
deed of trust on one or more properties that are of an Eligible Property Type
and otherwise satisfies the criteria set forth in the definition of Eligible
Property Type and, in the case of a Mezzanine Loan, a pledge of all of the
equity interests in entities that own, directly or indirectly, the commercial or
multi-family properties that serve as collateral for a related Mortgage Loan,
(viii) as of the related Purchase Date, has a senior financing as-is
loan-to-value ratio (taking into account the Mortgage Loan and any Mezzanine
Loan that is, or is proposed to be, a Purchased Asset, together with any
pari-passu loans but excluding any subordinate loans secured directly or
indirectly by the same collateral (the “Senior Financing”)) of up to 80.0% as
determined by Purchaser in its sole and absolute discretion on a case-by-case
basis, and (ix) satisfies the requirements set forth in the Pricing Matrix; or
(b) with respect to any Senior Note or Senior Participation Interest, the
related Mortgage Loan and/or Mezzanine Loan satisfies the criteria set forth in
clause (a) above.

 

“Eligible Asset” shall mean any Mortgage Loan, Mezzanine Loan (provided such
Mezzanine Loan and the related Mortgage Loan are both subject to, or proposed to
be subject to, the same Transaction), Senior Note or Senior Participation
Interest (a) that is approved by Purchaser in its sole and absolute discretion;
(b) that satisfies the Eligibility Criteria; and (c) with respect to which, on
each day, the applicable representations and warranties set forth in Articles
10(s) and 10(t) hereof and Exhibit V hereto are true and correct in all
respects, except (i) to the extent disclosed in a Requested Exceptions Report
approved by Purchaser in writing in accordance with the terms hereof and
(ii) after the Purchase Date for such Eligible Asset, any MTM Representations.
Unless otherwise specified, any reference to Eligible Asset shall include the
Mortgage Loan and any related Mezzanine Loan that is, or is proposed to be,
subject to the same Transaction.

 

Notwithstanding anything to the contrary contained in this Agreement, the
following shall not be Eligible Assets for purposes of this Agreement: (i) loans
which are non-performing, defaulted or delinquent loans as of the related
Purchase Date; (ii) construction loans; (iii) mortgage-backed securities;
(iv) land loans, and (v) participation interests in any assets described in the
preceding clauses (i) through (iv).

 

 6 

 

 

“Eligible Property Types” shall mean multi-family, office, retail, hospitality,
industrial, self-storage and manufactured housing properties, or properties made
up of any combination of the foregoing, in each case that: (i) have a minimum
value of $5 million as determined by Purchaser in its sole and absolute
discretion on a case-by-case basis; (ii) are not undergoing, and not be
scheduled to undergo, any ground up construction or major expansion; and
(iii) are free of material structural and/or environmental defects.

 

The Eligible Property Type criteria set forth herein may be revised by Purchaser
in its sole and absolute discretion with respect to any new Eligible Assets
proposed to be purchased by the Purchaser under this Agreement. For the
avoidance of doubt, any such revisions to the Eligible Property Type criteria
shall be provided by Purchaser to Seller and shall not be retroactively applied
to any Purchased Assets.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (a) described in Section 414(b) or (c) of
the Internal Revenue Code of which Seller is a member and (b) solely for
purposes of potential liability under Section 302 of ERISA and Section 412 of
the Internal Revenue Code, described in Section 414(m) or (o) of the Internal
Revenue Code of which Seller is a member.

 

“Event of Default” shall have the meaning specified in Article 14(a).

 

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to Purchaser or required to be withheld or deducted from a payment to
Purchaser: (a) Taxes imposed on or measured by net income or similar Taxes
imposed in lieu of net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of Purchaser being
organized under the laws of, or having its principal office or the office from
which it books a Transaction located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of Purchaser pursuant to a law in effect as of the date on which such Person (i)
acquires such interest in a Transaction or (ii) changes its principal office or
the office from which it books a Transaction, except to the extent that,
pursuant to Article 32, amounts with respect to such Taxes were payable to such
party's assignor immediately before such Person became a party hereto or to such
Person immediately before it changed its applicable office, (c) Taxes
attributable to Purchaser’s failure to comply with Article 23(g) or Article 32
of this Agreement, and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“Exit Fee” shall have the meaning specified in the Fee Letter.

 

 7 

 

 

“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with),
together in each case with any current or future regulations, guidance or
official interpretations thereof, any agreements entered into pursuant thereto,
including any intergovernmental agreements and any rules or guidance
implementing such intergovernmental agreements.

 

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Purchaser from three (3) federal funds
brokers of recognized standing selected by it; provided, that such selected
brokers shall be the same brokers as selected for all of Purchaser’s other
repurchase customers where the Federal Funds Rate is to be applied, to the
extent such brokers are available.

 

“Fee Letter” shall mean the letter agreement, dated as of the Closing Date, from
Purchaser and accepted and agreed by Seller, as the same may be amended,
modified and/or restated from time to time, and/or any replacement agreement.

 

“Filings” shall have the meaning specified in Article 7(b).

 

“Future Advance Failure” shall mean, with respect to any Purchased Asset, the
occurrence of any litigation or other proceeding alleging a failure to fund any
future advance as and when required thereunder.

 

“Future Advance Purchased Asset” shall mean any Purchased Asset approved by
Purchaser, in its sole and absolute discretion, with respect to which less than
the full principal amount is funded at origination and Seller is obligated,
subject to the satisfaction of certain conditions precedent under the related
Purchased Asset Documents, to make additional advances in the future to the
related Borrower. For the avoidance of doubt, Purchaser shall have no obligation
to make any additional advance with respect to any Future Advance Purchased
Asset unless Purchaser agrees, in its sole absolute discretion, to make such
additional advance in accordance with, and subject to, Article 3(h).

 

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

 

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

 8 

 

 

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee of a Person shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which the Guarantee is made and
(b) the maximum amount for which such Person may be liable pursuant to the terms
of the instrument embodying such Guarantee, unless such primary obligation or
maximum amount for which such Person may be liable is not stated or
determinable, in which case the amount of such Guarantee shall be such Person’s
maximum reasonably anticipated liability in respect thereof as determined by
such Person in accordance with GAAP. The terms “Guarantee” and “Guaranteed” used
as verbs shall have correlative meanings.

 

“Guarantor” shall mean Credit RE Operating Company, LLC, a Delaware limited
liability company.

 

“Guaranty” shall mean the Guaranty, dated as of the Closing Date, from Guarantor
in favor of Purchaser, in form and substance acceptable to Purchaser, as the
same may be amended, modified and/or restated from time to time, and/or any
replacement agreement.

 

“Hedging Transaction” shall mean, with respect to any or all of the Purchased
Assets, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any swap, cap or collar agreement or similar arrangements providing for
protection against fluctuations in interest rates, credit spreads or the
exchange of nominal interest obligations, either generally or under specific
contingencies, entered into by any of Seller, Guarantor or any Subsidiary of
Guarantor with Purchaser or an Affiliate of Purchaser or one or more other
counterparties acceptable to Purchaser in its sole and absolute discretion.

 

“Income” shall mean, with respect to any Purchased Asset at any time, all monies
collected from or in respect of such Purchased Asset, including without
limitation, payments of interest, principal, repayment, rental or other income,
insurance and liquidation proceeds, payments in respect of any associated
hedging transaction, and all proceeds from sale or other disposition of such
Purchased Asset. For the avoidance of doubt, Income shall not include
origination fees and expense deposits paid by Borrowers in connection with the
origination and closing of the Purchased Asset, any reimbursement by the related
Borrower of costs and expenses, Underlying Purchased Asset Reserves and amounts
permitted to be retained as compensation by Servicer in accordance with the
Servicing Agreement as modified by the Servicer Letter.

 

 9 

 

 

“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, the following to the extent they are included as indebtedness or
liabilities in accordance with GAAP: (a) obligations created, issued or incurred
by such Person for borrowed money (whether by loan, the issuance and sale of
debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within sixty (60) days of the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a lien
on the property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; (e) Capitalized Lease Obligations of such Person; (f) obligations
of such Person under repurchase agreements, sale/buy-back agreements or like
arrangements; (g) Indebtedness of others Guaranteed by such Person; (h) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; (i) Indebtedness of general
partnerships of which such Person is a general partner; and (j) all net
liabilities or obligations under any interest rate swap, interest rate cap,
interest rate floor, interest rate collar or other hedging instrument or
agreement.

 

“Indemnified Amounts” and “Indemnified Parties” shall each have the respective
meanings specified in Article 27(a).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Seller
under any Transaction Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Independent Manager” shall mean shall mean a natural Person who (a) is not at
the time of initial appointment and has never been, and will not while serving
as Independent Manager be: (i) a stockholder, director, officer, employee,
partner, member (other than a “special member” or “springing member”), manager
(with the exception of serving as the Independent Manager of Seller), attorney
or counsel of any Seller Party or any Affiliate or equity owner of any Seller
Party; (ii) a customer, supplier or other Person who derives any of its
purchases or revenues (other than any revenue derived from serving as the
Independent Manager of such party) from its activities with any Seller Party, or
any Affiliate or equity owner of any Seller Party; (iii) a Person controlling or
under common control with any such stockholder, director, officer, employee,
partner, member, manager, attorney, counsel, equity owner, customer, supplier or
other Person of any Seller Party or any Affiliate or equity owner of any Seller
Party; or (iv) a member of the immediate family of any such stockholder,
director, officer, employee, partner, member, manager, attorney, counsel, equity
owner, customer, supplier or other Person of any Seller Party or any Affiliate
or equity owner of any Seller Party and (b) has (i) prior experience as an
independent director or independent manager for a corporation, a trust or
limited liability company whose charter documents required the unanimous consent
of all independent directors or independent managers thereof before such
corporation, trust or limited liability company could consent to the institution
of bankruptcy or insolvency proceedings against it or could file a petition
seeking relief under any applicable federal or state law relating to bankruptcy
and (ii) at least three (3) years of employment experience and who is provided
by CT Corporation, Corporation Service Company, National Registered Agents,
Inc., Wilmington Trust Company or Stewart Management Company, or if none of
these companies is then providing professional independent directors, another
nationally recognized company acceptable to Purchaser, that is not an Affiliate
of Seller and that provides, inter alia, professional independent directors or
independent managers in the ordinary course of their respective business to
issuers of securitization or structured finance instruments, agreements or
securities or lenders originating commercial real estate loans for inclusion in
securitization or structured finance instruments, agreements or securities (a
“Professional Independent Manager”) and is an employee of such a company or
companies at all times during his or her service as an Independent Manager. A
natural Person who satisfies the foregoing definition except for being (or
having been) the independent director or independent manager of a “special
purpose entity” Affiliated with any Seller Party (provided such Affiliate does
not or did not own a direct or indirect equity interest in Seller) shall not be
disqualified from serving as an Independent Manager, provided that such natural
Person satisfies all other criteria set forth above and that the fees such
individual earns from serving as independent director or independent manager of
Affiliates of Seller or in any given year constitute in the aggregate less than
five percent (5%) of such individual’s annual income for that year. A natural
Person who satisfies the foregoing definition other than clause (a)(ii) shall
not be disqualified from serving as an Independent Manager if such individual is
a Professional Independent Manager and such individual complies with the
requirements of the previous sentence.

 

 10 

 

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“Joinder” shall mean a joinder entered into by an Additional Seller in
substantially the form of Exhibit XV hereto.

 

“LIBOR” shall mean, with respect to each Pricing Rate Period, the rate
determined by Purchaser to be (i) the per annum rate for one (1) month deposits
in Dollars, which appears on the Reuters Screen LIBOR01 Page (or any successor
thereto) as the London Interbank Offering Rate as of 11:00 a.m., London time, on
the Pricing Rate Determination Date (rounded upwards, if necessary, to the
nearest 1/1000 of 1%); (ii) if such rate does not appear on said Reuters Screen
LIBOR01 Page, the arithmetic mean (rounded as aforesaid) of the offered
quotations of rates obtained by Purchaser from the Reference Banks for one (1)
month deposits in Dollars to prime banks in the London Interbank market as of
approximately 11:00 a.m., London time, on the Pricing Rate Determination Date
and in an amount that is representative for a single transaction in the relevant
market at the relevant time; or (iii) if fewer than two (2) Reference Banks
provide Purchaser with such quotations, the rate per annum which Purchaser
determines to be the arithmetic mean (rounded as aforesaid) of the offered
quotations of rates which major banks in New York, New York selected by
Purchaser are quoting at approximately 11:00 a.m., New York City time, on the
Pricing Rate Determination Date for loans in Dollars to leading European banks
for a period equal to the applicable Pricing Rate Period in amounts of not less
than $1,000,000.00; provided, that such selected banks shall be the same banks
as selected for all of Purchaser’s other repurchase customers where LIBOR is to
be applied, to the extent such banks are available. Purchaser’s determination of
LIBOR shall be binding and conclusive on Seller absent manifest error. LIBOR may
or may not be the lowest rate based upon the market for U.S. Dollar deposits in
the London Interbank Eurodollar Market at which Purchaser prices loans on the
date which LIBOR is determined by Purchaser as set forth above.

 

“LIBOR Transaction” shall mean, with respect to any Pricing Rate Period, any
Transaction with respect to which the Pricing Rate is determined for such
Pricing Rate Period with reference to LIBOR.

 

 11 

 

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing), and the
filing of any financing statement under the UCC or comparable law of any
jurisdiction in respect of any of the foregoing.

 

“Litigation Threshold” shall have the meaning specified in the Fee Letter.

 

“London Business Day” shall mean any day other than (a) a Saturday, (b) a Sunday
or (c) any other day on which commercial banks in London, England are not open
for business.

 

“Margin Amount” shall mean, with respect to any Purchased Asset on any date, an
amount equal to (a) the lesser of (i) the unpaid principal balance of such
Purchased Asset and (ii) the Market Value of such Purchased Asset, multiplied by
(b) the Purchase Price Percentage for such Purchased Asset.

 

“Margin Call” shall have the meaning specified in Article 4(a).

 

“Margin Deficit” shall exist, with respect to any Purchased Asset, if (a) the
Margin Amount for such Purchased Asset is less than (b) the Repurchase Price for
such Purchased Asset.

 

“Margin Deficit Event” shall exist, with respect to any Purchased Asset, if the
Margin Deficit for such Purchased Asset is at least $250,000.

 

“Margin Excess” shall mean, with respect to a Purchased Asset at any time of
determination, the amount by which the Margin Amount for such Purchased Asset
exceeds the outstanding Purchase Price for such Purchased Asset.

 

“Market Value” shall mean, with respect to any Purchased Asset as of any
relevant date, the market value for such Purchased Asset on such date as
determined by Purchaser in its sole and absolute discretion (which determination
shall take into consideration any assigned Hedging Transactions) in connection
with the purchase of such Purchased Asset and upon the occurrence and during the
continuance of a Credit Event with respect to such Purchased Asset, provided,
however, that any redetermination of Market Value by Purchaser pursuant to the
foregoing shall be based solely in relation to existing Credit Events and, in
any instance, will be without regard to fluctuations in current interest rates
and interest rate spreads unless such fluctuations have an impact on property
value. Notwithstanding the foregoing, the Market Value may be reduced by
Purchaser, in its sole and absolute discretion, to be zero with respect to any
Purchased Asset (i) that is determined by Purchaser, in its sole and absolute
discretion, not to be an Eligible Asset, (ii) in respect of which a material
portion of the Purchased Asset File, as determined by Purchaser in its sole and
absolute discretion, has not been delivered to Custodian or remains outstanding
in violation of the Custodial Agreement, (iii) that is determined by Purchaser,
in its sole and absolute discretion, to be a Defaulted Asset or (iv) that has
not been repurchased after the passing of its Repurchase Date.

 

 12 

 

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, financial condition, assets, or operations of the Seller
Parties taken as a whole; (b) the ability of any Seller Party to perform its
obligations under any of the Transaction Documents; (c) the validity or
enforceability of any of the Transaction Documents; or (d) the rights and
remedies of Purchaser under any of the Transaction Documents.

 

“Material Modification” shall mean:

 

(i)          forbearance, extension or increase in principal amount with respect
to any Purchased Asset (other than future advances) or any foreclosure or
exercise of any material remedies under the related Purchased Asset Documents;

 

(ii)         any modification, consent to a modification or waiver of any
monetary term or material non-monetary term (including, without limitation,
prepayment terms, timing of payments and acceptance of discounted payoffs) of a
Purchased Asset (or related Mortgage Loan or Mezzanine Loan, as applicable) or
any extension of the maturity date of such Purchased Asset (or related Mortgage
Loan or Mezzanine Loan, as applicable), other than (a) if required pursuant to
the express terms of the related Purchased Asset and (b) for which there is no
material lender discretion;

 

(iii)        any release of collateral or any acceptance of substitute or
additional collateral for a Purchased Asset (or related Mortgage Loan or
Mezzanine Loan, as applicable) or any consent to either of the foregoing, other
than (a) if required pursuant to the express terms of the related Purchased
Asset Documents and (b) for which there is no material lender discretion;

 

(iv)         any waiver of a “due-on-sale” or “due-on-encumbrance” clause with
respect to a Purchased Asset (or related Mortgage Loan or Mezzanine Loan, as
applicable) or, if lender consent is required, any consent to such a waiver or
consent to a transfer of a Mortgaged Property or interests in the Borrower or
consent to the incurrence of additional debt, other than any such transfer or
incurrence of debt as may be effected without the consent of the lender under
the related Purchased Asset Documents; and

 

(v)          any acceptance of an assumption agreement releasing a Borrower from
all or a portion of liability under a Purchased Asset (or related Mortgage Loan
or Mezzanine Loan, as applicable) other than (a) pursuant to the express terms
of the related Purchased Asset Documents and (b) for which there is no material
lender discretion.

 

“Maximum Facility Purchase Price” shall have the meaning specified in the Fee
Letter.

 

“Maximum Sidecar Facility Purchase Price” shall have the meaning specified in
the Fee Letter.

 

“Mezzanine Loan” shall mean a whole mezzanine loan that is secured by a pledge
of all of the equity interests in entities that own, directly or indirectly, the
commercial or multi-family properties that serve as collateral for a related
Mortgage Loan.

 

 13 

 

 

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first Lien on or a first priority
ownership interest in an estate in (i) fee simple in real property and the
improvements thereon or (ii) a ground lease, securing a Promissory Note or
similar evidence of indebtedness.

 

“Mortgage Loan” shall mean a whole mortgage loan that is secured by a first Lien
on one or more commercial or multi-family properties.

 

“Mortgaged Property” shall mean, in the case of (a) a Mortgage Loan, the
mortgaged property securing such Mortgage Loan, (b) a Mezzanine Loan, the
mortgaged property indirectly securing such Mezzanine Loan and (c) a
Participation Interest, the mortgaged property directly or indirectly securing
the Mortgage Loan and/or the Mezzanine Loan in which such Participation Interest
represents a participation, as applicable.

 

“MTM Representation” shall mean the representations and warranties set forth as
items (B)(11) (with respect to the last sentence of the second paragraph only),
(B)(12), (B)(15), (B)(26), (B)(35)(f), (B)(36), (B)(37), (B)(39), (B)(42) (with
respect to the last sentence only), (E)(7) and (E)(9) on Exhibit V of this
Agreement, including if any of the foregoing representations and warranties are
incorporated by reference and made pursuant to Sections C, D or E of Exhibit V
of this Agreement.

 

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or were required to
have been, made by Seller or any ERISA Affiliate and that is covered by Title IV
of ERISA.

 

“Other Connection Taxes” shall mean Taxes imposed as a result of a present or
former connection between Purchaser and the jurisdiction imposing such Taxes
(other than a connection arising solely as a result of Purchaser having
executed, delivered, become a party to, performed its obligations under,
received payments under, or received or perfected a security interest under any
Transaction Document).

 

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that may arise from
any payment made under any Transaction Document or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Transaction Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment, transfer or sale of participation or other interest in or with
respect to the Transaction Document.

 

“Participant Register” shall have the meaning specified in Article 20(d).

 

“Participation Certificate” shall mean the original participation certificate,
if any, that was executed and delivered in connection with a Participation
Interest.

 

“Participation Interest” shall mean a participation interest in a Mortgage Loan.

 

“Paying Seller” shall have the meaning specified in Article 33(c).

 

 14 

 

 

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust, joint
stock company, joint venture, unincorporated organization, or any other entity
of whatever nature, or a Governmental Authority.

 

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Internal Revenue Code,
other than a Multiemployer Plan.

 

“Pre-Purchase Due Diligence” shall have the meaning specified in Article 3(c).

 

“Pre-Purchase Legal/Due Diligence Review Fee” shall have the meaning specified
in the Fee Letter.

 

“Pricing Matrix” shall have the meaning specified in the Fee Letter.

 

“Pricing Rate” shall have the meaning specified in the Fee Letter.

 

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to (i) any Transaction, other than a LIBOR Transaction, the
second (2nd) Business Day, and (ii) any LIBOR Transaction, the second (2nd)
London Business Day, in each case, preceding the first day of such Pricing Rate
Period.

 

“Pricing Rate Period” shall mean, with respect to any Transaction and any
Remittance Date (a) in the case of the first Remittance Date, the period from
and including the Purchase Date for such Transaction to but excluding such
Remittance Date, and (b) in the case of any subsequent Remittance Date, the
one-month period from and including the immediately preceding Remittance Date to
but excluding such Remittance Date; provided, however, that in no event shall
any Pricing Rate Period for a Purchased Asset end subsequent to the Repurchase
Date for such Purchased Asset (or such later date on which the Purchased Asset
is actually repurchased).

 

“Prime Rate” shall mean the prime rate of U.S. commercial banks as published in
The Wall Street Journal (or, if more than one such rate is published, the
average of such rates) on the related Pricing Rate Determination Date (and, upon
conversion of a Transaction from a LIBOR Transaction or an Alternative Rate
Transaction to a Prime Rate Transaction pursuant to Article 6(a) or
Article 6(b)(i) of this Agreement on the date of the conversion of a Transaction
from a LIBOR Transaction or an Alternative Rate Transaction to a Prime Rate
Transaction). The Prime Rate shall be determined by Purchaser or its agent which
determination shall be conclusive absent manifest error. Notwithstanding the
foregoing, in no event shall the Prime Rate be less than zero.

 

“Prime Rate Transaction” shall mean, with respect to any Pricing Rate Period,
any Transaction with respect to which the Pricing Rate for such Pricing Rate
Period is determined with reference to the Prime Rate.

 

 15 

 

 

“Principal Payment” shall mean, with respect to any Purchased Asset, any payment
or prepayment of principal received or allocated as principal in respect
thereof.

 

“Prohibited Person” shall mean any Person (i) whose name appears on the list of
Specially Designated Nationals and Blocked Persons by the Office of Foreign
Asset Control (OFAC); (ii) that is a foreign shell bank; and (iii) that resident
in or whose subscription funds are transferred from or through an account in a
jurisdiction that has been designated as a non-cooperative with international
anti-money laundering principles or procedures by an intergovernmental group or
organization, such as the Financial Action Task Force on Money Laundering
(FATF), of which the U.S. is a member and with which designation the U.S.
representative to the group or organization continues to concur; or (iv) that
is, or is owned or controlled by any Person that is, the target of any Sanctions
or is located, organized or resident in a country or territory that is, or whose
government is, the target of Sanctions.

 

“Promissory Note” shall mean a note or other evidence of indebtedness of a
Borrower under a Mortgage Loan or a Mezzanine Loan.

 

“Purchase Date” shall mean, with respect to any Purchased Asset, the date on
which Purchaser purchases such Purchased Asset from Seller hereunder.

 

“Purchase Price” shall mean, with respect to any Purchased Asset, the price at
which such Purchased Asset is initially transferred by Seller to Purchaser on
the applicable Purchase Date, increased by any amounts advanced by Purchaser to
Seller pursuant to Article 3(h), Article 3(i) or otherwise (including any
allocation of Margin Excess in satisfaction of a Margin Deficit) under this
Agreement, decreased by (a) the portion of any Principal Payments on such
Purchased Asset that is applied pursuant to Article 5 to reduce the Purchase
Price for such Purchased Asset, (b) any amounts (including Margin Excess)
applied to reduce the Purchase Price of the Purchased Asset pursuant to
Article 4(a) on account of a Margin Call and (c) any other amounts applied by
Purchaser to reduce the Purchase Price for the Purchased Asset. The Purchase
Price, as of the Purchase Date for any Purchased Asset, shall be the amount
requested by Seller which shall be no greater than an amount (expressed in
Dollars) equal to the product of (i) the Purchase Price Percentage set by
Purchaser, in its sole and absolute discretion, for such Purchased Asset (as set
forth in the Confirmation for such Purchased Asset) multiplied by (ii) the
lesser of, as of such Purchase Date, (x) the unpaid principal balance of such
Purchased Asset and (y) the Market Value of such Purchased Asset.

 

“Purchase Price Differential” shall mean, with respect to any Purchased Asset as
of any date of determination, the amount equal to the product of (a) the
applicable Pricing Rate for such Purchased Asset and (b) the daily outstanding
Purchase Price of such Purchased Asset, calculated on the basis of a 360-day
year and the actual number of days during the period commencing on (and
including) the Purchase Date for such Purchased Asset and ending on (but
excluding) such date of determination (reduced by any amount of such Purchase
Price Differential previously paid by Seller to Purchaser with respect to such
Purchased Asset).

 

“Purchase Price Percentage” shall have the meaning specified in the Fee Letter.

 

 16 

 

 

“Purchased Asset” shall mean (a) with respect to any Transaction, the Eligible
Asset sold by Seller to Purchaser in such Transaction and (b) with respect to
the Transactions in general, all Eligible Assets sold by Seller to Purchaser
(other than Purchased Assets that have been repurchased by Seller). A Purchased
Asset that is repurchased by Seller in accordance with this Agreement shall
cease to be a Purchased Asset. Unless otherwise specified, any reference to a
Purchased Asset which is a Mortgage Loan shall include the Mortgage Loan and any
related Mezzanine Loan, if any, that is subject to the same Transaction.

 

“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents comprising the Purchased Asset File for such Purchased Asset upon its
release pursuant to Article 7(b).

 

“Purchased Asset File” shall mean the documents specified as the “Purchased
Asset File” in the Custodial Agreement, together with any additional documents
and information required to be delivered to Purchaser or its designee (including
the Custodian or a Bailee) pursuant to this Agreement and/or the Custodial
Agreement.

 

“Purchased Asset Schedule” shall mean, with respect to any Purchased Asset, a
schedule attached to the related Confirmation containing information
substantially similar to the Asset Information.

 

“Purchased Items” shall mean all of Seller’s right, title and interest in, to
and under each of the following items of property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located:

 

(i)          the Purchased Assets;

 

(ii)         the Purchased Asset Documents, the Servicing Rights, the Servicing
Agreement, the Servicing Records, mortgage guaranties, mortgage insurance,
insurance policies, insurance claims, collection and escrow accounts, and
letters of credit, in each case, relating to the Purchased Assets;

 

(iii)        any Hedging Transactions entered into with respect to any Purchased
Asset;

 

(iv)         all related forward trades and takeout commitments placed on the
Purchased Assets;

 

(v)          all “general intangibles”, “accounts”, “chattel paper”, “investment
property”, “instruments”, “securities accounts” and “deposit accounts”, each as
defined in the UCC, relating to or constituting any and all of the foregoing;
and

 

(vi)         all replacements, substitutions or distributions on or proceeds,
payments, Income and profits of, and records (but excluding any financial models
or other proprietary information) and files relating to any and all of any of
the foregoing.

 

“Purchaser” shall have the meaning specified in the introductory paragraph
hereof.

 

 17 

 

 

“Reference Banks” shall mean banks designated by Purchaser, in its sole and
absolute discretion, each of which shall (i) be a leading bank engaged in
transactions in Eurodollar deposits in the international Eurocurrency market and
(ii) have an established place of business in London.

 

“Register” shall have the meaning specified in Article 20(c).

 

“Release Letter” shall mean a letter substantially in the form of Exhibit IX
hereto (or such other form as may be acceptable to Purchaser).

 

“Remittance Date” shall mean the nineteenth (19th) calendar day of each month,
or the immediately succeeding Business Day, if such calendar day shall not be a
Business Day, or such other day as is mutually agreed to by Seller and
Purchaser.

 

“Repurchase Date” shall mean, with respect to any Purchased Asset, the earliest
to occur of: (a) the date set forth in the applicable Confirmation, or if such
day is not a Business Day, the immediately following Business Day, as the same
may be extended in accordance with this Agreement; (b) an Early Repurchase Date
with respect to such Purchased Asset; (c) the maturity date of such Purchased
Asset; (d) unless Seller has deposited Reserve Funds with Purchaser in
accordance with Article 12(n), five (5) Business Days after Purchaser has
provided written notice to Seller pursuant to Article 12(n) demanding that such
Purchased Asset be repurchased due to a Future Advance Failure with respect to
such Purchased Asset, (e) the Accelerated Repurchase Date; or (f) the
Termination Date (or, with respect to any Sidecar Asset, the date on which the
Purchase Price Percentage thereof is reduced to zero). Notwithstanding anything
to the contrary herein, any Mezzanine Loan that is a Purchased Asset shall be
repurchased simultaneously with the repurchase of the related Mortgage Loan.

 

“Repurchase Obligations” shall have the meaning specified in Article 7(a).

 

“Repurchase Price” shall mean, with respect to any Purchased Asset as of any
Repurchase Date or any date on which the Repurchase Price is required to be
determined hereunder, the price at which such Purchased Asset is to be
transferred from Purchaser to Seller; such price will be determined in each case
as the sum of (i) the outstanding Purchase Price of such Purchased Asset as of
such date; (ii) the accrued and unpaid Purchase Price Differential with respect
to such Purchased Asset as of such date (other than, with respect to
calculations in connection with the determination of a Margin Deficit, accrued
and unpaid Purchase Price Differential for the current Pricing Rate Period);
(iii) all accrued and unpaid costs and expenses (including, without limitation,
the fees and expenses of counsel and any applicable Breakage Costs) of Purchaser
relating to such Purchased Assets to the extent payable by Seller pursuant to
Articles 27 and 28; and (iv) any other amounts due and owing by Seller to
Purchaser pursuant to the terms of the Transaction Documents as of such date.

 

“Requested Exceptions Report” shall have the meaning specified in Exhibit VII
hereto.

 

“Requirement of Law” shall mean any applicable law, treaty, rule, regulation,
code, directive, policy, order or requirement or determination of an arbitrator
or a court or other Governmental Authority whether now or hereafter enacted or
in effect.

 

 18 

 

 

“Reserve Fund” shall have the meaning specified in Article 12(n).

 

“Responsible Officer” shall mean any officer of Seller who is an authorized
signatory.

 

“Sanctions” shall mean, collectively, any sanctions administered or enforced by
the U.S. Treasury Department Office of Foreign Asset Control (OFAC), the U.S.
Department of State, the U.S. Department of Commerce, the United Nations
Security Council, the European Union, the United Kingdom or any other relevant
sanctions authority of any jurisdiction in which any Seller Party is located or
does business.

 

“SEC” shall have the meaning specified in Article 24(a).

 

“Seller” shall have the meaning assigned thereto in the introductory paragraph
hereof.

 

“Seller Financing Statement” shall have the meaning specified in Article 3(b).

 

“Seller Party” shall mean, collectively or individually, as the context may
require, Seller and Guarantor.

 

“Senior Note” shall mean a Promissory Note evidencing a senior or pari passu
senior position in a Mortgage Loan; provided that, unless otherwise approved by
Purchaser in its sole discretion, any pari passu Senior Note is the controlling
note. A Senior Note shall not be junior to any other Promissory Note secured by
the same Mortgaged Property.

 

“Senior Participation Interest” shall mean a senior or pari passu senior
Participation Interest in a Mortgage Loan or a Mezzanine Loan and the related
Mortgage Loan evidenced by a Participation Certificate; provided that, unless
otherwise approved in writing by Purchaser in its sole discretion, any pari
passu Senior Participation Interest is the controlling participation interest
(but the holder thereof does not need to be the mortgagee of record or pledgee
for the related equity interests so long as an agent thereof is the mortgagee of
record, the pledgee or the holder of the related companion participation
interest which is the mortgagee of record is a securitization issuer). A Senior
Participation Interest shall not be junior to any other participation interest
or Promissory Note secured directly or indirectly by the same Mortgaged Property
(it being understood, for the avoidance of doubt, that a Senior Participation
Interest in a Mezzanine Loan shall not be deemed junior to a Senior
Participation Interest in the related Mortgage Loan to the extent that such
Senior Participation Interests collectively are not junior to any other
Promissory Note or Participation Interest secured directly or indirectly by the
same Mortgaged Property).

 

“Servicer” shall mean Wells Fargo Bank, National Association or any other
servicer approved by Purchaser in its reasonable discretion.

 

“Servicer Account” shall mean the “Servicer Account” under the Servicing
Agreement.

 

“Servicer Letter” shall have the meaning specified in Article 29(e).

 

 19 

 

 

“Servicing Agreement” shall mean (i) that certain Servicing Agreement, dated as
of April 26, 2018, by and between Servicer and Seller, and (ii) any other
servicing agreement, in form and substance acceptable to Purchaser in its sole
and absolute discretion, entered into by Seller and any Servicer, in each case,
as the same may be amended, modified and/or restated from time to time, and/or
any replacement servicing agreement reasonably acceptable to Purchaser in its
reasonable discretion.

 

“Servicing Records” shall have the meaning specified in Article 29(f).

 

“Servicing Rights” shall mean rights of any Person, to administer, service or
subservice, the Purchased Assets or to possess related Servicing Records.

 

“Sidecar Asset” shall mean any Purchased Asset financed under a Sidecar
Facility.

 

“Sidecar Facility” shall have the meaning specified in the Fee Letter.

 

“Sidecar Facility Fee” shall have the meaning specified in the Fee Letter.

 

“Sponsor” shall mean Colony NorthStar Credit Real Estate, Inc (including any
successor by merger).

 

“Spread” shall have the meaning specified in the Fee Letter.

 

“SIPA” shall have the meaning specified in Article 24(a).

 

“Structuring Fee” shall have the meaning specified in the Fee Letter.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term-out Period” shall mean, if an extension of the Termination Date is
effected pursuant to Article 3(g), the period (i) beginning immediately upon the
expiration of the Availability Period and the beginning of such extension period
and (ii) ending on the Termination Date, as the same may be extended pursuant to
Article 3(g).

 

“Term-out Period Extension Conditions” shall have the meaning specified in
Article 3(g).

 

“Termination Date” shall mean the earlier of (i) the later of (x) the date of
the expiration of the Availability Period (as may be extended pursuant to the
terms of Article 3(f)) or (y) or such later date as may be in effect pursuant to
Article 3(g), or (ii) the day on which Seller terminates all of the Transactions
and repurchase all of the Purchased Assets in accordance with Article 3(j).

 

 20 

 

 

“Termination Date Extension Fee” shall have the meaning specified in the Fee
Letter.

 

“Title Insurer” shall mean a nationally recognized title insurance company
qualified to do business in the jurisdiction where the applicable Mortgaged
Property is located.

 

“Title Policy” shall mean an American Land Title Association (ALTA) lender’s
title insurance policy or a comparable form of lender’s title insurance policy
(or escrow instructions binding on the Title Insurer and irrevocably obligating
the Title Insurer to issue such title insurance policy, a title policy
commitment or pro-forma “marked up” at the closing of the related Purchased
Asset and countersigned by the Title Insurer or its authorized agent) as adopted
in the applicable jurisdiction and, if applicable, a mezzanine endorsement
thereto.

 

“Transaction” shall mean a Transaction, as specified in Article 1.

 

“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Exhibits to this Agreement, the Fee Letter, the Guaranty, the Custodial
Agreement, the Servicing Agreement, the Servicer Letter, the Account Control
Agreement, each Joinder, all Confirmations and assignment documentation executed
pursuant to this Agreement in connection with specific Transactions, and all
other documents executed in connection with this Agreement or any Transaction,
each of the foregoing as they may be amended, restated, supplemented or modified
from time to time.

 

“Trust Receipt” shall have the meaning specified in the Custodial Agreement.

 

“UCC” shall have the meaning specified in Article 7(b).

 

“UCC Filing Jurisdiction” shall mean the State of Delaware.

 

“Underlying Purchased Asset Reserves” shall mean, with respect to any Purchased
Asset, the escrows, reserve funds or other similar amounts properly retained in
accounts maintained by the Servicer of the Purchased Asset unless and until such
funds are, pursuant to and in accordance with the terms of the related Purchased
Asset documents, released to or otherwise available to Seller.

 

“Underwriting Issues” shall mean, with respect to any Eligible Asset as to which
Seller intends to request a Transaction, (i) all material information known by
Seller after making reasonable inquiries and exercising reasonable care and
diligence used by a prudent commercial real estate lender in determining whether
to originate or acquire the Eligible Asset in question that would be considered
a materially “negative” factor (either separately or in the aggregate with other
information) or (ii) a material defect in loan documentation or closing
deliveries (such as any absence of any material Purchased Asset Document(s))
known by Seller.

 

“U.S. Tax Compliance Certificate” shall have the meaning specified in Article
32(d) hereof.

 

 21 

 

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“Wet Purchased Asset” shall mean an Eligible Asset which Seller is selling to
Purchaser simultaneously with the origination thereof and for which the
Purchased Asset File has not been delivered to Custodian.

 

The terms defined in this Agreement have the meanings assigned to them in this
Agreement and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender. All references to
articles, schedules and exhibits are to articles, schedules and exhibits in or
to this Agreement unless otherwise specified. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “include” or “including” shall mean without limitation by
reason of enumeration. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
References to “good faith” in this Agreement shall mean “honesty in fact in the
conduct or transaction concerned”.

 

ARTICLE 3

INITIATION; CONFIRMATION; TERMINATION; EXTENSION

 

(a)          Entry into Transactions. During the Availability Period, upon the
satisfaction of all conditions set forth in Article 3(b) for the initial
Transaction and Article 3(c) for each Transaction (including the initial
Transaction), the related Eligible Asset shall be transferred to Purchaser
against the transfer of the Purchase Price therefor to an account of Seller.
Each Confirmation, together with this Agreement, shall be conclusive evidence of
the terms of the Transaction covered thereby. In the event of any conflict
between the terms of such Confirmation and the terms of this Agreement, such
Confirmation shall prevail.

 

(b)          Conditions Precedent to Initial Transaction. Purchaser’s agreement
to enter into the initial Transaction is subject to the satisfaction,
immediately prior to or concurrently with the making of such Transaction, of the
following conditions precedent to the satisfaction of Purchaser and its counsel
in their sole and absolute discretion:

 

(i)          Delivery of Documents. The following documents, shall have been
delivered to Purchaser:

 

(A)         this Agreement, duly completed and executed by each of the parties
hereto;

 

(B)         the Fee Letter, duly completed and executed by each of the parties
thereto;

 

(C)         the Custodial Agreement, duly completed and executed by each of the
parties thereto;

 

 22 

 

 

(D)         the Account Control Agreement, duly completed and executed by each
of the parties thereto;

 

(E)         the Guaranty, duly completed and executed by each of the parties
thereto;

 

(F)         the Servicing Agreement, duly completed and executed by each of the
parties thereto;

 

(G)         the Servicer Letter, duly completed and executed by each of the
parties thereto;

 

(H)         any and all consents and waivers applicable to Seller or to the
Purchased Assets;

 

(I)         a power of attorney from Seller substantially in the form of
Exhibit IV hereto, duly completed and executed (Purchaser hereby agrees to not
utilize such power of attorney unless an Event of Default has occurred and is
continuing);

 

(J)         a UCC financing statement for filing in the UCC Filing Jurisdiction,
naming Seller as “Debtor” and Purchaser as “Secured Party” and describing as
“Collateral” “All assets of Seller, whether now owned or existing or hereafter
acquired or arising and wheresoever located, and all proceeds and all products
thereof” (the “Seller Financing Statement”);

 

(K)         opinions of outside counsel to the Seller Parties in form and
substance acceptable to Purchaser (including, but not limited to, those relating
to corporate matters, enforceability, applicability of the Investment Company
Act of 1940, security interests and Bankruptcy Code safe harbors (including with
respect to the inclusion of Mezzanine Loans as Purchased Assets);

 

(L)         for each Seller Party, a good standing certificate dated within
thirty (30) calendar days prior to the Closing Date, certified true, correct and
complete copies of organizational documents and certified true, correct and
complete copies of resolutions (or similar authority documents) with respect to
the execution, delivery and performance of the Transaction Documents and each
other document to be delivered by such party from time to time in connection
herewith; and

 

(M)         all such other and further documents and documentation as Purchaser
shall require.

 

(ii)         Reimbursement of Costs and Expenses. Seller shall have paid, or
reimbursed Purchaser for, all actual out-of-pocket costs and expenses, including
but not limited to reasonable legal fees and due diligence expenses, actually
incurred by Purchaser in connection with the development, preparation and
execution of the Transaction Documents and any other documents prepared in
connection herewith or therewith.

 

 23 

 

 

(iii)        Payment of Fees. Purchaser shall have received payment from Seller
of the Structuring Fee.

 

(c)          Conditions Precedent to All Transactions. Purchaser’s agreement to
enter into each Transaction (including the initial Transaction) is subject to
the satisfaction of the following further conditions precedent to the
satisfaction of Purchaser and its counsel, both immediately prior to entering
into such Transaction and also after giving effect to the consummation thereof
and the intended use of the proceeds of the sale:

 

(i)          Maximum Facility Purchase Price and Maximum Sidecar Facility
Purchaser Price.

 

(A)         The sum of (x) the aggregate unpaid Repurchase Price for all prior
outstanding Transactions (excluding accrued and unpaid Purchase Price
Differential for the then current Pricing Rate Period) and (y) the requested
Purchase Price for the pending Transaction shall not exceed an amount equal to
the Maximum Facility Purchase Price.

 

(B)         With respect to a Sidecar Asset, the requested Purchase Price
thereof does not exceed the related Sidecar Facility and the sum of (x) the
aggregate unpaid Repurchase Price for all prior outstanding Transactions entered
into in connection with Sidecar Assets (excluding accrued and unpaid Purchase
Price Differential for the then current Pricing Rate Period) and (y) the
requested Purchase Price for the pending Transaction related to such Sidecar
Asset shall not exceed an amount equal to the Maximum Sidecar Facility Purchase
Price.

 

(ii)         Notice and Confirmation. Seller shall have:

 

(A)         no less than ten (10) Business Days (it being acknowledged that
Purchaser may agree to a shorter period on a case-by-case basis) prior to the
requested Purchase Date, given written notice to Purchaser of the proposed
Transaction;

 

(B)         within a time prior to the proposed Purchase Date acceptable to
Purchaser delivered to Purchaser a completed draft confirmation substantially in
the form of Exhibit II hereto (a “Confirmation”) and stating whether the related
Eligible Asset is proposed to be a Sidecar Asset. The Confirmation shall be
signed on or prior to the Purchase Date by a Responsible Officer of Seller;
provided, however, that Purchaser shall not be liable to Seller if it
inadvertently acts on a Confirmation that has not been signed by a Responsible
Officer of Seller or at all. Any Confirmation with respect to a Sidecar Asset
shall include a certification that Seller expects, in its good faith judgment,
to include such Sidecar Asset in a securitization transaction or to refinance
through a participation, syndication, sale of an A-note or other refinancing
transaction on or before the expiration of the applicable Sidecar Facility;

 

 24 

 

 

(C)         with respect to each Eligible Asset subject to the pending
Transaction, delivered to Purchaser the documents required pursuant to
Exhibit VII hereto in accordance with the time frames set forth therein; and

 

(D)         concurrently with the purchase of any Purchased Asset, paid to
Purchaser the Pre-Purchase Legal/Due Diligence Review Fee with respect to such
Purchased Asset.

 

(iii)        Delivery to Custodian. Seller shall have delivered to Custodian,
(A) with respect to each Eligible Asset to be sold to Purchaser, the applicable
Custodial Delivery and (B) with respect to each Eligible Asset other than a Wet
Purchased Asset for which Seller has delivered a Bailee Letter, the related
Purchased Asset File, in each case, in accordance with the procedures and time
frames set forth in the Custodial Agreement.

 

(iv)         Bailee Trust Receipt. With respect to any Wet Purchased Asset or
any other Purchased Asset for which Seller has delivered a Bailee Letter, the
related Bailee shall have issued to Purchaser a Bailee Trust Receipt.

 

(v)          Due Diligence Review. Purchaser shall have completed its due
diligence investigation of the Eligible Assets subject to the pending
Transaction and such other documents, records, agreements, instruments,
mortgaged properties or information relating to such Eligible Assets and, in
accordance with Article 28, each Seller Party, as Purchaser in its sole and
absolute discretion deems appropriate to review and such review shall be
satisfactory to Purchaser in its sole and absolute discretion (the “Pre-Purchase
Due Diligence”) and has determined, in its sole and absolute discretion, to
purchase any or all of the Eligible Assets proposed to be sold to Purchaser by
Seller. Purchaser shall inform Seller of its determination with respect to any
such proposed Transaction solely in accordance with Exhibit VII hereto.

 

(vi)         Countersigned Confirmation. Purchaser shall have delivered to
Seller a countersigned copy of the related Confirmation described in clause
(ii)(A) above.

 

(vii)        No Default. No Default or Event of Default shall have occurred and
be continuing or will occur as a result of the pending Transaction;

 

(viii)      No Material Adverse Effect. No event shall have occurred which has,
or would reasonably be expected to have, a Material Adverse Effect.

 

(ix)         Waiver of Exceptions. Purchaser shall have waived in writing all
exceptions in the related Requested Exceptions Report, as evidenced by
Purchaser’s execution of the Confirmation to which such Requested Exception
Report is attached.

 

(x)          Representations and Warranties. The representations and warranties
made by Seller in Article 10 (other than the representations and warranties made
pursuant to Article 10(w) and Exhibit V with respect to Purchased Assets not
subject to the proposed Transaction unless Seller shall have made any such
representation or warranty with actual knowledge that it was materially false or
misleading at the time made) shall be true and correct on and as of the Purchase
Date for the pending Transaction with the same force and effect as if made on
and as of such date; provided that, to the extent that any such representation
or warranty related to a specific earlier date set forth therein, it shall be
true and correct as of such earlier date.

 

 25 

 

 

(xi)         Acknowledgement of Servicer. Purchaser shall have received from
Servicer a written acknowledgement (which may be in the form of an email) that
each Eligible Asset to be sold to Purchaser will be serviced in accordance with
the Servicing Agreement as of the related Purchase Date.

 

(xii)        No Margin Deficit Event. No Margin Deficit Event shall exist,
either immediately prior to or after giving effect to the requested Transaction.

 

(xiii)      Receipt of Trust Receipt. With respect to any Eligible Asset (other
than a Wet Purchased Asset or any other Purchased Asset for which Seller has
delivered a Bailee Letter to Purchaser), Purchaser shall have received from
Custodian on each Purchase Date a Trust Receipt accompanied by a Purchased Asset
Schedule and Requested Exceptions Report with respect to such Eligible Asset to
be sold to Purchaser, dated no later than the Purchase Date, duly completed and
with exceptions acceptable to Purchaser in its sole discretion in respect of
such Eligible Assets to be purchased hereunder on such Purchase Date.

 

(xiv)        Seller Release Letter. Purchaser shall have received from Seller a
Release Letter covering each Eligible Asset to be sold to Purchaser.

 

(xv)         No Change in Law. Purchaser shall not have determined that the
introduction of or a change in any Requirement of Law or in the interpretation
or administration of any Requirement of Law has made it unlawful, and no
Governmental Authority shall have asserted that it is unlawful, for Purchaser to
enter into Transactions.

 

(xvi)        Security Interest. Seller shall have taken such other action as
Purchaser shall have reasonably requested in order to transfer the Eligible
Assets being transferred to Purchaser pursuant to this Agreement and to perfect
all security interests granted under this Agreement or any other Transaction
Document in favor of Purchaser as secured party under the UCC with respect to
such Eligible Assets.

 

(xvii)      Availability Period. The related Purchase Date occurs during the
Availability Period.

 

(xviii)     Know Your Customer and Sanctions Diligence. Seller shall have
completed its “Know Your Customer” and Sanctions diligence with respect to the
related Borrower, guarantor and related parties and the results of such
diligence are acceptable to Purchaser in its sole and absolute discretion.
Purchaser shall have completed its “Know Your Customer” and Sanctions diligence
with respect to Seller, Guarantor and related parties and the results of such
diligence are acceptable to Purchaser in its sole and absolute discretion.

 

(xix)        True Sale. If such Purchased Asset is originated by any Affiliate
of Seller (but not, for the avoidance of doubt, Seller) or obtained by Seller
from any Affiliate of Seller, then Seller shall deliver to Purchaser a true sale
or true contribution opinion from outside counsel in form and substance
acceptable to Purchaser in its sole discretion with respect to all transfers of
such Purchased Asset between affiliates.

 

 26 

 

 

(xx)         Sidecar Facility Fee. If a proposed Eligible Asset is a Sidecar
Asset, Purchaser shall have received payment from Seller of the applicable
Sidecar Facility Fee.

 

(xxi)        Joinder of Additional Seller. If any Additional Seller is being
joined hereto in connection with such Transaction, the conditions set forth in
Article 34 shall have been satisfied.

 

(xxii)      Further Assurances. Purchaser shall have received all such other and
further documents, documentation and legal opinions (including, without
limitation, opinions regarding the perfection of Purchaser’s security interests)
as Purchaser shall have reasonably required.

 

(d)          Early Repurchase. Seller shall be entitled to terminate a
Transaction on demand and repurchase the Purchased Asset subject to such
Transaction on any Business Day prior to the Repurchase Date (an “Early
Repurchase Date”); provided, however, that:

 

(i)          no later than five (5) Business Days prior to such Early Repurchase
Date, Seller notifies Purchaser in writing of its intent to terminate such
Transaction and repurchase such Purchased Asset, setting forth the Early
Repurchase Date and identifying with particularity the Purchased Asset to be
repurchased on such Early Repurchase Date; provided that, if the repurchase is
for purposes of Seller’s cure or satisfaction of a Default, Event of Default or
Margin Deficit, no such prior notice shall be required;

 

(ii)         no Default shall have occurred and be continuing both as of the
date notice is delivered pursuant to Article 3(d)(i) above and as of the
applicable Early Repurchase Date, unless such Default is cured by such
repurchase;

 

(iii)        no Event of Default shall have occurred and be continuing both as
of the date notice is delivered pursuant to Article 3(d)(i) above and as of the
applicable Early Repurchase Date, unless such Early Repurchase Date takes place
on the first (1st) Business Day of such Event of Default and such Event of
Default is cured by such repurchase;

 

(iv)         on such Early Repurchase Date, Seller pays to Purchaser an amount
equal to the Repurchase Price for the applicable Purchased Asset and any other
amounts payable under this Agreement against transfer to Seller or its
designated agent of such Purchased Asset;

 

(v)          any Margin Deficit Event is cured contemporaneously with such early
repurchase; and

 

(vi)         on such Early Repurchase Date, Seller pays to Purchaser the Exit
Fee, if any, for such Purchased Asset.

 

 27 

 

 

(e)          Repurchase on the Repurchase Date. On the Repurchase Date
(including any Early Repurchase Date, so long as the conditions set forth in
Article 3(d) are satisfied) for any Transaction, termination of the Transaction
will be effected by transfer to Seller of the Purchased Assets being repurchased
along with any Income in respect thereof received by Purchaser (and not
previously credited or transferred to, or applied to the obligations of, Seller
pursuant to Article 5) against the simultaneous transfer of the Repurchase Price
for such Purchased Asset to an account of Purchaser; provided that, Purchaser
shall have no obligation to permit Seller to repurchase individual Purchased
Assets if an Event of Default shall have occurred and be continuing.

 

(f)          Availability Period Extensions. (i) Subject to the following
sentence and satisfaction of the extension conditions listed in clause (ii)
below (collectively, the “Availability Period Extension Conditions”), Seller
may, by written request to Purchaser, obtain an extension of the then-current
Availability Period (each, a “Current Availability Period”) for a period not to
exceed twelve (12) months from the expiration date of the Current Availability
Period (each, an “Availability Period Extension”). Other than with respect to
the first Availability Period Extension, which, subject to satisfaction of the
Availability Period Extension Conditions, Seller may elect to effectuate in its
sole and absolute discretion, Purchaser may approve or disapprove a subsequent
request for an Availability Period Extension in its sole and absolute
discretion; provided that, if Purchaser does not approve any such subsequent
Availability Period Extension in writing within five (5) Business Days after the
date of the respective written request by Seller, such Availability Period
Extension shall be deemed disapproved.

 

(ii)         For purposes of this Article 3(f), the Availability Period
Extension Conditions shall be deemed to have been satisfied if:

 

(A)         Seller shall have delivered to Purchaser written notice of its
request to extend the Current Availability Period at least thirty (30) days, but
not more than one hundred and twenty (120) days, prior to the expiration of the
Current Availability Period.

 

(B)         Purchaser shall have received, on or before the expiration of the
Current Availability Period, payment from Seller, as consideration for
Purchaser’s agreement to extend the then Current Availability Period, of an
Availability Period Extension Fee;

 

(C)         no Margin Deficit Event, Default or Event of Default shall have
occurred and be continuing as of the expiration of the Current Availability
Period; and

 

(D)         all representations and warranties made by any Seller Party in the
Transaction Documents (other than representations and warranties made pursuant
to Article 10(w) and Exhibit V unless Seller shall have made any such
representation or warranty with actual knowledge that it was materially false or
misleading at the time made), shall be true and correct as of the expiration of
the Current Availability Period; provided that, to the extent that any such
representation or warranty related to a specific earlier date set forth therein,
it shall be true and correct as of such earlier date.

 

 28 

 

 

(g)          Term-out Period Extensions. (i) In the event that Purchaser does
not extend the Current Availability Period in accordance with Article 3(f), upon
the written request of Seller and Seller’s determination in good faith that
market conditions are not economically favorable for the securitization of the
Purchased Assets on or prior to the then-current Termination Date and provided
that all of the extension conditions listed in clause (ii) below (collectively,
the “Term-out Period Extension Conditions”) shall have been satisfied, Purchaser
shall extend the then-current Termination Date (each, a “Current Termination
Date”) by twelve (12) months from the Current Termination Date. Notwithstanding
anything to the contrary herein, in no event shall the Termination Date be
extended more than one (1) time pursuant to this Article 3(g).

 

(ii)         For purposes of this Article 3(g), the Term-out Period Extension
Conditions shall be deemed to have been satisfied if:

 

(A)         Seller shall have delivered to Purchaser written notice of its
request to extend the Current Termination Date at least thirty (30) days, but
not more than one hundred and twenty (120) days, prior to the Current
Termination Date, which notice must contain a statement that Seller has
determined in good faith that market conditions are not economically favorable
for the securitization of the Purchased Assets on or prior to the Current
Termination Date;

 

(B)         Purchaser shall have received, on or before the Current Termination
Date, payment from Seller of a Termination Date Extension Fee;

 

(C)         no Margin Deficit Event, Default or Event of Default shall have
occurred and be continuing as of the Current Termination Date; and

 

(D)         all representations and warranties made by any Seller Party in the
Transaction Documents (other than the representations and warranties made
pursuant to Article 10(w) and Exhibit V), shall be true and correct as of the
Current Termination Date; provided that, to the extent that any such
representation or warranty related to a specific earlier date set forth therein,
it shall be true and correct as of such earlier date.

 

(h)          Future Advances. (i) In connection with the making of a future
advance to the Borrower under a Future Advance Purchased Asset, Seller may
request an increase of the Purchase Price of such Future Advance Purchased
Asset; provided that (A) each such increase request shall be for an amount of
not less than $250,000 and (B) Seller shall not request more than one (1)
increase with respect to the same Purchased Asset during any thirty (30) day
period. Any approval by Purchaser of such increase of the Purchase Price shall
be in writing and given or denied, at Purchaser’s sole and absolute discretion.

 

(ii)         If such approval for a Purchase Price increase is granted,
Purchaser’s funding of such increase shall be subject to the satisfaction of the
following conditions:

 

 29 

 

 

(A)         at least five (5) Business Days (but not more than ten (10) days)
prior to the requested Purchase Price increase date, Seller shall have requested
such increase in writing and delivered to Purchaser (1) copies of all
documentation submitted by Borrower in connection with the applicable future
advance and (2) evidence that all conditions precedent to such future advance
under the related Purchased Asset Documents have been satisfied or will be
satisfied as of the date of the related funding (or, if any conditions will not
be satisfied, written request for Purchaser’s waiver of such conditions);

 

(B)         Purchaser shall have determined to its reasonable satisfaction that
(1) there is no monetary or material non-monetary default then existing or
likely to occur under such Purchased Asset, (2) all conditions precedent to such
future advance under the related Purchased Asset Documents have been satisfied
or waived by Purchaser in writing;

 

(C)         delivery by Seller to Purchaser of an amended and restated
Confirmation for the applicable Transaction which reflects the increase in the
Purchase Price signed by a Responsible Officer of Seller (provided, however,
that Purchaser shall not be liable to Seller if it inadvertently acts on a
Confirmation that has not been signed by a Responsible Officer of Seller or at
all), and delivery by Purchaser to Seller of a countersigned copy of such
amended and restated Confirmation, which countersignature shall not be
unreasonably withheld, conditioned or delayed with respect to any increase that
Purchaser has approved in writing and so long as all conditions to such increase
have been satisfied);

 

(D)         immediately after giving effect to the requested Purchase Price
increase, the aggregate unpaid Repurchase Price (excluding accrued and unpaid
Purchase Price Differential for the then current Pricing Rate Period) of the
related Purchased Asset shall not exceed (x) the Margin Amount of such Purchased
Asset and (y) in the case of a Sidecar Asset, the amount of the related Sidecar
Facility with respect to such Sidecar Asset;

 

(E)         immediately after giving effect to the requested Purchase Price
increase, the aggregate unpaid Repurchase Price (excluding accrued and unpaid
Purchase Price Differential for the then current Pricing Rate Period) of all
Purchased Assets shall not exceed the Maximum Facility Purchase Price and, in
the case of a Sidecar Asset, the aggregate unpaid Repurchase Price (excluding
accrued and unpaid Purchase Price Differential for the then current Pricing Rate
Period) of all Sidecar Assets shall not exceed the Maximum Sidecar Facility
Purchase Price;

 

(F)         no event shall have occurred which has, or would reasonably be
expected to have, a Material Adverse Effect; provided, however, that if
Purchaser shall have approved a Purchase Price increase, such approval shall be
deemed a satisfaction of this condition precedent;

 

 30 

 

 

(G)         no Default or Event of Default shall have occurred and be continuing
as of the related Purchase Price increase date or will occur as a result of such
Purchase Price increase;

 

(H)         no Margin Deficit Event shall exist, either immediately prior to or
after giving effect to the requested Purchase Price increase;

 

(I)         all representations and warranties made by any Seller Party in the
Transaction Documents (other than the representations and warranties made
pursuant to Article 10(w) and Exhibit V unless Seller shall have made any such
representation or warranty with actual knowledge that it was materially false or
misleading at the time made), shall be true and correct on and as of the related
Purchase Price increase date with the same force and effect as if made on and as
of such date; provided that, to the extent that any such representation or
warranty related to a specific earlier date set forth therein, it shall be true
and correct as of such earlier date;

 

(J)         on or prior to the related Purchase Price increase date, Purchaser
shall have received a written certification (which may be contained in the
applicable amended and restated Confirmation) by Seller stating that all
conditions precedent to the funding of such future advance under the related
Purchased Asset Documents have been satisfied (or, if waived by Purchaser in
writing, identifying all conditions precedent waived by Purchaser); and

 

(K)         Seller shall have delivered to Purchaser such other information and
documentation (including, without limitation, either an updated title policy or
an appropriate date-down endorsement) relating to such future advance as
Purchaser may reasonably request.

 

(iii)        Upon the satisfaction of all conditions set forth in
Article 3(h)(ii) as determined by Purchaser, in its sole good faith discretion,
Purchaser shall transfer the amount of the Purchase Price increase to an account
of Seller or, if such increase is being funded on the same day as the future
advance is being made to the related Borrower, directly to the Borrower, the
Servicer or any title company, settlement agent or other Person, as agreed to by
Purchaser and Seller.

 

Seller acknowledges and agrees that, with respect to any Future Advance
Purchased Asset and whether or not Purchaser advances any additional Purchase
Price hereunder, Seller shall advance, as and when required under the related
Purchased Asset Documents, any and all future advance obligations and
commitments thereunder (except upon Purchaser’s ultimate sale or retention, as
applicable, of such Purchased Asset in accordance with Article 14(b)(ii)(D), in
which case the obligation will be transferred to the transferee of the Purchased
Asset or to Purchaser, as applicable).

 

(i)          Voluntary Repayments; Margin Excess. (i) Subject to clause (iii)
below, Seller may from time to time during the Availability Period, upon two (2)
Business Days’ prior written notice to Purchaser, transfer cash to Purchaser to
be applied in reduction of the outstanding Purchase Price with respect to one or
more Purchased Assets (other than a Sidecar Asset) as Seller may direct subject
to payment by Seller of any related Breakage Costs in connection with any
repayment of the Purchase Price; provided, however, that no such advance notice
shall be required with respect to any payment made by Seller to cure a Margin
Deficit or Default.

 

 31 

 

 

(ii)         Subject to clause (iii) below, from time to time during the
Availability Period, to the extent that any Margin Excess exists with respect to
one or more Purchased Assets (other than a Sidecar Asset), Seller may request,
upon two (2) Business Days’ prior written notice to Purchaser, that Purchaser
transfer cash to Seller (resulting in a corresponding increase in the
outstanding Purchase Price of the applicable Purchased Asset(s)) in an amount
not to exceed such Margin Excess, subject to the satisfaction of the following
conditions:

 

(A)         if requested by Purchaser, delivery by Seller to Purchaser of an
amended and restated Confirmation for the applicable Transaction which reflects
the increase in the Purchase Price signed by a Responsible Officer of Seller
(provided, however, that Purchaser shall not be liable to Seller if it
inadvertently acts on a Confirmation that has not been signed by a Responsible
Officer of Seller or at all);

 

(B)         Purchaser shall have received, on or before the related Purchase
Price increase date, payment from Seller of any related Breakage Costs in
connection with any repayment of the Purchase Price;

 

(C)         immediately after giving effect to the requested Purchase Price
increase, the aggregate unpaid Repurchase Price (excluding accrued and unpaid
Purchase Price Differential for the then current Pricing Rate Period) of such
Purchased Asset shall not exceed (x) the Margin Amount of such Purchased Asset
and (y) in the case of a Sidecar Asset, the amount of the related Sidecar
Facility with respect to such Sidecar Asset;

 

(D)         immediately after giving effect to the requested Purchase Price
increase, the aggregate unpaid Repurchase Price (excluding accrued and unpaid
Purchase Price Differential for the then current Pricing Rate Period) of all
Purchased Assets shall not exceed the Maximum Facility Purchase Price and, in
the case of a Sidecar Asset, the aggregate unpaid Repurchase Price (excluding
accrued and unpaid Purchase Price Differential for the then current Pricing Rate
Period) of all Sidecar Assets shall not exceed the Maximum Sidecar Facility
Purchase Price;

 

(E)         no Material Adverse Effect, Margin Deficit, Default or Event of
Default shall have occurred and be continuing as of the related Purchase Price
increase date or will occur as a result of such Purchase Price increase; and

 

 32 

 

 

(F)         all representations and warranties made by any Seller Party in the
Transaction Documents (other than the representations and warranties made
pursuant to Article 10(w) and Exhibit V unless Seller shall have made any such
representation or warranty with actual knowledge that it was materially false or
misleading at the time made), shall be true and correct as of the related
Purchase Price increase date; provided that, to the extent that any such
representation or warranty related to a specific earlier date set forth therein,
it shall be true and correct as of such earlier date.

 

(iii)        Seller’s election to reduce or increase the Purchase Price pursuant
to clause (i) and clause (ii) above shall be exercised (x) in minimum increments
of $250,000 (or less if the remaining Margin Excess is less than $250,000) and
(y) no more often than two times in a calendar month for the Purchased Assets in
the aggregate.

 

(j)          Early Termination. Without limitation of Article 3(d) hereof, if
Purchaser imposes increased costs or converts all outstanding Transactions to
the Alternative Rate pursuant to Article 6 and provided no Event of Default has
occurred and is continuing, Seller may within five (5) Business Days after
Purchaser’s notice of the related imposition or conversion elect, by written
notice to Purchaser, to terminate all of the Transactions and repurchase all of
the Purchased Assets pursuant to and in accordance with Article 3(d), such
termination and repurchase to take place within six (6) months after Purchaser’s
notice of such imposition or conversion.

 

ARTICLE 4

MARGIN MAINTENANCE

 

(a)          Purchaser may, at its option in its sole and absolute discretion,
re-determine the Market Value for any Purchased Asset in accordance with
definition of Market Value. If there exists a Margin Deficit Event with respect
to any Purchased Asset, Purchaser may, by written notice to Seller substantially
in the form of Exhibit VIII hereto (a “Margin Call”), require Seller to make a
cash payment and/or apply Margin Excess from other Purchased Assets in reduction
of the outstanding Purchase Price of such Purchased Asset so that after giving
effect to such payment, no Margin Deficit shall exist with respect to such
Purchased Asset.

 

(b)          If a Margin Call is given by Purchaser under Article 4(a) on any
Business Day at or prior to 10:00 a.m. (New York City time), Seller shall cure
the related Margin Deficit as provided in Article 4(a) by no later than 5:00
p.m. (New York City time) on the same Business Day. For the avoidance of doubt,
if a Margin Call is given by Purchaser under Article 4(a) on any Business Day
after the time set forth above, such Margin Call shall be considered given prior
to such time on the immediately following Business Day.

 

(c)          The failure or delay by Purchaser, on any one or more occasions, to
exercise its rights under this Article 4 shall not change or alter the terms and
conditions or limit or waive the right of Purchaser to do so at a later date or
in any way create additional rights for Seller.

 

 33 

 

 

ARTICLE 5

PAYMENTS; COLLECTION ACCOUNT

 

(a)          Unless otherwise mutually agreed in writing, all transfers of funds
to be made by Seller hereunder shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim.

 

(b)          All payments required to be made directly to Purchaser shall be
made in accordance with the wiring instructions set forth below (or such other
wire instructions provided by Purchaser to Seller in writing), not later than
5:00 p.m. (New York City time)(or such other time set forth herein with respect
to such payment), on the date on which such payment shall become due (and each
such payment made after such time shall be deemed to have been made on the next
succeeding Business Day).

 

Bank Name: ########## Address: ########## ABA Number: ########## DDA Number:
########## Account Number: ##########

 

(c)          Concurrently with the execution and delivery of this Agreement,
Seller shall establish a segregated interest bearing deposit account (the
“Collection Account”) in the name of Seller in trust for the benefit of
Purchaser at Account Bank. The Collection Account shall be subject to the
Account Control Agreement in favor of Purchaser.

 

(d)          Seller shall cause Servicer to promptly remit, and in any event no
later than two (2) Business Days after receipt thereof, all Income in respect of
the Purchased Assets directly into the Servicer Account and no later than two
(2) Business Days prior to each Remittance Date, to the Collection Account. In
furtherance of the foregoing, Seller shall cause each Servicer to execute and
deliver a Servicer Letter in accordance with Article 29(e). If any Seller Party
or any Affiliate of thereof shall receive any Income with respect to a Purchased
Asset other than by remittance from the Collection Account in accordance with
the following sentence, such party shall (and Seller shall cause such party to)
promptly (and in any case within two (2) Business Days after receipt thereof)
remit such amounts directly into the Collection Account. Amounts in the
Collection Account shall be remitted by Account Bank in accordance with the
provisions of Articles 5(e) and 5(f).

 

(e)          So long as no Event of Default shall have occurred and be
continuing, Account Bank shall remit all amounts in the Collection Account to,
or at the direction of, Seller. Notwithstanding the foregoing, to the extent any
Principal Payment is applied to reduce the outstanding principal balance of any
Purchased Asset, Seller shall be required to pay (and shall not permit Account
Bank or Servicer to remit any amount from the Collection Account to Seller or
any other Person (other than Purchaser), and shall cause Account Bank and
Servicer to promptly remit such amount to Purchaser) an amount equal to the
product of (x) any Principal Payment on account of such Purchased Asset
multiplied by (y) the Effective Purchase Price Percentage for such Purchased
Asset as of the date of the receipt of such Principal Payment by Servicer.

 

 34 

 

 

(f)          Upon receipt of notice from Purchaser that an Event of Default
shall have occurred and be continuing, and so long as Purchaser has not
withdrawn such notice, Account Bank shall cease remitting funds to, or at the
direction of, Seller pursuant to Article 5(e) and shall instead remit, on each
Business Day beginning on the Business Day after receipt of such notice from
Purchaser, all amounts on deposit in the Collection Account as of the prior
Business Day to Purchaser for prompt application to the Repurchase Obligations
in such order of priority as Purchaser shall determine in its sole and absolute
discretion; provided that the surplus, if any, after payment in full of the
Repurchase Obligations which are then due and payable, shall be remitted to
Seller.

 

(g)          On each Remittance Date, Seller shall pay to Purchaser all accrued
and unpaid Purchase Price Differential as of such Remittance Date to the extent
such accrued and unpaid Purchase Price Differential is not paid to Purchaser
under Article 5(f).

 

(h)          Any amounts paid toward the Repurchase Price for any Purchased
Asset shall be applied by Purchaser to any items constituting the Repurchase
Price thereof which are then due and owing to Purchaser in such order of
priority as Purchaser shall determine in its sole and absolute discretion.

 

(i)          Purchaser shall provide a monthly written notice which shall
confirm renewal of Seller’s revocable license in accordance with Article 29(a)
to the extent that it is being renewed.

 

ARTICLE 6

REQUIREMENTS OF LAW; ALTERNATIVE RATE

 

(a)          Requirements of Law. (i) Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for Purchaser (A)
to enter into Transactions as contemplated by the Transaction Documents, then
any commitment of Purchaser hereunder to enter into any Transaction shall
forthwith be canceled, (B) to maintain or continue any Transaction and Purchaser
does not have any means of complying with Requirements of Law other than to
terminate such Transaction after exercising commercially reasonable efforts to
comply with such Requirements of Law without having to terminate such
Transaction (including, if applicable, by converting the Transaction to a Prime
Rate Transaction pursuant to the immediately following clause (C) or pursuant to
Article 6(b)(ii) or to an Alternative Rate Transaction pursuant to Article
6(b)(i)), then a Repurchase Date for such Transaction shall occur on the later
to occur of (x) the date that is ten (10) Business Days after delivery of
written notice thereof from Purchaser to Seller and (y) the next Remittance
Date, or on such earlier date as may be required by law, or (C) to accrue
Purchase Price Differential based on the Applicable Index, then each Transaction
then outstanding shall be converted automatically to a Prime Rate Transaction on
the next Pricing Rate Determination Date or within such earlier period as may be
required by law. If any such conversion of a Transaction occurs on a day that is
not the last day of the then current Pricing Rate Period with respect to such
Transaction, Seller shall pay to Purchaser any applicable Breakage Costs. In
exercising its rights under this Article 6(a)(i), Purchaser shall exercise its
rights and remedies in a manner which is consistent with other similar
agreements with other similarly situated counterparties covered by the same
group within Purchaser. In addition, Purchaser will provide Seller with notice
promptly after any such determination under this Article 6(a)(i) is made.

 

 35 

 

 

(ii)         If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof by any Governmental Authority or
compliance by Purchaser with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority having
jurisdiction over Purchaser made subsequent to the date hereof:

 

(A)         shall subject Purchaser to any Tax (other than (x) Indemnified Taxes
and (y) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

(B)         shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
Purchaser that is not otherwise included in the determination of the Applicable
Index hereunder; or

 

(C)         shall impose on Purchaser any other condition (excluding, for the
avoidance of doubt, any Tax);

 

and the result of any of the foregoing is to increase the cost to Purchaser, by
an amount that Purchaser deems, in the exercise of its reasonable business
judgment, to be material, of entering into, continuing or maintaining
Transactions or to reduce in any material respect any amount receivable under
the Transaction Documents in respect thereof; then, in any such case, Seller
shall promptly after receipt of written notice thereof from Purchaser pay
Purchaser any additional amounts necessary to compensate Purchaser for such
increased cost or reduced amount receivable. In exercising its rights under this
Article 6(a)(ii), Purchaser shall exercise its rights and remedies in a manner
which is consistent with other similar agreements with other similarly situated
counterparties covered by the same group within Purchaser. In addition,
Purchaser will provide Seller with notice as soon as practical of any demand for
any additional amounts payable by Seller under this Article 6(a)(ii). Such
notification as to the calculation of any additional amounts payable pursuant to
this subsection shall be submitted by Purchaser to Seller and shall be
conclusive evidence of such additional amounts absent manifest error. This
covenant shall survive the termination of this Agreement and the repurchase by
Seller of any or all of the Purchased Assets.

 

 36 

 

 

(iii)        If Purchaser shall have reasonably determined that the adoption of
or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by Purchaser or any
corporation controlling Purchaser with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof has, or will have, the effect of
reducing the rate of return on Purchaser’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which Purchaser
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration Purchaser’s or such corporation’s policies
with respect to capital adequacy) by an amount deemed by Purchaser in the
exercise of its reasonable business judgment, to be material, then from time to
time, after submission by Purchaser to Seller of a written request therefor,
Seller shall pay to Purchaser such additional amount or amounts as will
compensate Purchaser for such reduction. In exercising its rights under this
Article 6(a)(iii), Purchaser shall exercise its rights and remedies in a manner
which is consistent with other similar agreements with other similarly situated
counterparties covered by the same group within Purchaser. In addition,
Purchaser will provide Seller with notice as soon as practical of any demand for
any additional amounts payable by Seller under this Article 6(a)(iii). Such
notification as to the calculation of any additional amounts payable pursuant to
this subsection shall be submitted by Purchaser to Seller and shall be
conclusive evidence of such additional amounts absent manifest error. With
respect to any amount payable by Purchaser under this Article 6(a)(iii), this
covenant shall survive for a period of twelve (12) months from the date of the
incurrence of such increased costs or reduced amount receivable and Seller shall
have no further obligation hereunder with respect to such increased costs or
reduced amount.

 

(iv)         Purchaser’s failure or delay to demand compensation pursuant to the
foregoing provisions of this Article 3(a) shall not constitute a waiver of
Purchaser’s right to demand such compensation; provided that Seller shall not be
required to compensate Purchaser pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
(9) months prior to the date that Purchaser notifies Seller of the adoption or
any change in any Requirement of Law giving rise to such increased costs or
reductions and of Purchaser’s intention to claim compensation therefor (except
that, if the adoption or change in the Requirement of Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(b)          Alternative Rate; Prime Rate.

 

(i)          If on or prior to the Pricing Rate Determination Date for any
Pricing Rate Period with respect to any Transaction, Purchaser shall have
determined in the exercise of its commercially reasonable business judgment
(which determination shall be conclusive and binding upon Seller absent manifest
error) that (A) by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Applicable Index
for such Pricing Rate Period, (B) the Applicable Index has become unavailable or
has become an inappropriate index for the calculation of floating rates on loans
or (C) the Applicable Index is no longer the industry standard floating rate
index, Purchaser shall give notice thereof to Seller as soon as practicable
thereafter; provided, that Purchaser shall exercise its rights under this
Article 6(b)(i) in a manner which is consistent with other similar agreements
with other similarly situated counterparties covered by the same group within
Purchaser. Such notice, if given, shall set forth the affected Transactions, the
floating rate index selected by Purchaser that Purchaser intends to use as an
alternative to the Applicable Index for Seller and similarly situated
counterparties covered by the same group within Purchaser (the “Alternative
Rate”). If such notice is given, each affected Transaction shall be converted
automatically to an Alternative Rate Transaction with its Pricing Rate
determined with reference to the Alternative Rate set forth in such notice.

 

 37 

 

 

(ii)         If on or prior to the Pricing Rate Determination Date for any
Pricing Rate Period with respect to any Transaction, Purchaser shall have
determined in the exercise of its commercially reasonable business judgment
(which determination shall be conclusive and binding upon Seller absent manifest
error) that by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining the Applicable Index for such
Pricing Rate Period, Purchaser shall give notice thereof to Seller as soon as
practicable thereafter setting forth the affected Transactions; provided, that
Purchaser shall exercise its rights under this Article 6(b)(ii) in a manner
which is consistent with other similar agreements with other similarly situated
counterparties covered by the same group within Purchaser. If such notice is
given, each affected Transaction shall be converted automatically to a Prime
Rate Transaction with its Pricing Rate determined with reference to the Prime
Rate until such notice is withdrawn by Purchaser.

 

ARTICLE 7

SECURITY INTEREST

 

(a)          Purchaser and Seller intend that the Transactions hereunder be
sales to Purchaser of the Purchased Assets and not loans from Purchaser to
Seller secured by the Purchased Assets (other than for U.S. federal, state and
local income and franchise Tax purposes more fully described in Article 23(g)).
However, in order to preserve Purchaser’s rights under the Transaction
Documents, in the event that, other than for such Tax purposes, a court or other
forum re-characterizes the Transactions hereunder as other than sales, and as
security for the performance by Seller of all of Seller’s obligations to
Purchaser under the Transaction Documents and the Transactions entered into
hereunder, or in the event that a transfer of a Purchased Asset is otherwise
ineffective to effect an outright transfer of such Purchased Asset to Purchaser,
Seller hereby assigns, pledges and grants a security interest in all of its
right, title and interest in, to and under the Collateral (hereafter defined),
whether now owned or hereafter acquired, now existing or hereafter created and
wherever located, to Purchaser to secure the payment of the Repurchase Price on
all Transactions to which it is a party and all other amounts owing by it to
Purchaser hereunder, including, without limitation, amounts owing pursuant to
Article 27, and under the other Transaction Documents (collectively, the
“Repurchase Obligations”). Seller agrees to mark its books and records to
evidence the interests granted to Purchaser hereunder. For purposes of this
Agreement, “Collateral” shall mean:

 

(i)          the Collection Account and the Servicer Account and all monies from
time to time on deposit in the Collection Account and the Servicer Account and
any and all replacements, substitutions, distributions on, income relating to or
proceeds of any and all of the foregoing;

 

 38 

 

 

(ii)         the Reserve Funds and all monies from time to time deposited in
connection with any Reserve Fund and any and all replacements, substitutions,
distributions on, income relating to or proceeds of any and all of the
foregoing; and

 

(iii)        the Purchased Items.

 

(b)          Purchaser’s security interest in the Collateral shall terminate
only upon satisfaction of the Repurchase Obligations, provided that, so long as
no Event of Default shall be continuing, Purchaser’s security interest with
respect to any Purchased Asset shall terminate automatically effective upon the
repurchase thereof in accordance with the terms of this Agreement and receipt by
Purchaser of the Repurchase Price therefor. Upon such satisfaction and upon
request by Seller, Purchaser shall, at Seller’s sole expense, deliver to Seller
such UCC termination statements and other release documents as may be
commercially reasonable and return the Purchased Assets to Seller and reconvey
the Purchased Items to Seller and release its security interest in the
Collateral, such release to be effective automatically without requiring any
further action by any party. For purposes of the grant of the security interest
pursuant to this Article 7, this Agreement shall be deemed to constitute a
security agreement under the New York Uniform Commercial Code (the “UCC”).
Purchaser shall have all of the rights and may exercise all of the remedies of a
secured creditor under the UCC and the other laws of the State of New York. In
furtherance of the foregoing, (i) Purchaser, at Seller’s sole cost and expense,
as applicable, shall cause to be filed in such locations as may be necessary to
perfect and maintain perfection and priority of the security interest granted
hereby, UCC financing statements and continuation statements (collectively, the
“Filings”), and shall forward copies of such Filings to Seller upon completion
thereof, and (ii) Seller shall from time to time take such further actions as
may be reasonably requested by Purchaser to maintain and continue the perfection
and priority of the security interest granted hereby (including marking its
records and files to evidence the interests granted to Purchaser hereunder).
Notwithstanding the foregoing, the Repurchase Obligations shall be full recourse
to Seller.

 

(c)          Seller acknowledges that it has no rights to service the Purchased
Assets but only has rights granted to it pursuant to Article 29. Without
limiting the generality of the foregoing and the grant of a security interest in
Article 7(a), and in the event that Seller is deemed by a court, other forum or
otherwise to retain any residual Servicing Rights (notwithstanding that such
Servicing Rights are Purchased Items hereunder), and for the avoidance of doubt,
Seller hereby acknowledges and agrees that the Servicing Rights constitute
Collateral hereunder for all purposes. The foregoing provision is intended to
constitute a security agreement or other arrangement or other credit enhancement
related to the Agreement and Transactions hereunder as defined under Sections
101(47)(v) and 741(7)(x) of the Bankruptcy Code.

 

(d)          Seller agrees, to the extent permitted by any Requirement of Law,
that neither it nor anyone claiming through or under it will set up, claim or
seek to take advantage of any appraisement, valuation, stay, extension or
redemption law now or hereafter in force in any locality where any Purchased
Asset or Mortgaged Property may be situated in order to prevent, hinder or delay
the enforcement or foreclosure of this Agreement, or the absolute sale of any of
the Purchased Assets, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and Seller, for itself
and all who may at any time claim through or under it, hereby waives, to the
full extent that it may be lawful so to do, the benefit of all such laws and any
and all right to have any of the properties or assets constituting the Purchased
Assets marshaled upon any such sale, and agrees that Purchaser or any court
having jurisdiction to foreclose the security interests granted in this
Agreement may sell the Purchased Assets as an entirety or in such parcels as
Purchaser or such court may determine.

 

 39 

 

 

ARTICLE 8

TRANSFER AND CUSTODY

 

(a)          On the Purchase Date for each Transaction, upon satisfaction (or
waiver by Purchaser in writing) of the conditions precedent in Article 3(b) and
(c), each related Eligible Asset shall become a Purchased Asset hereunder and
ownership of the related Purchased Assets and other Purchased Items shall be
transferred to Purchaser or its designee (including the Custodian or, with
respect to any Wet Purchased Asset or Purchased Asset for which Seller has
delivered a Bailee Letter, the Bailee) against the simultaneous transfer of the
Purchase Price for such Purchased Asset in immediately available funds to an
account of Seller (or an account directed by Seller) specified in the
Confirmation relating to such Transaction.

 

(b)          Seller shall deposit the Purchased Asset Files representing the
Purchased Assets, or direct that the Purchased Asset Files be deposited directly
(including, with respect to any Wet Purchased Asset or any other Purchased Asset
for which Seller has delivered a Bailee Letter in accordance with the terms of
the Custodial Agreement, by the Bailee), with the Custodian in accordance with
the Custodial Agreement. The Purchased Asset Files shall be maintained in
accordance with the Custodial Agreement. If a Purchased Asset File is not
delivered to Purchaser or its designee (including the Custodian), such Purchased
Asset File shall be held in trust by Seller or its designee for the benefit of
Purchaser as the owner thereof. Seller or its designee shall maintain a copy of
the Purchased Asset File and the originals of the Purchased Asset File not
delivered to Purchaser or its designee (including the Custodian). The possession
of the Purchased Asset File by Seller or its designee is at the will of
Purchaser for the sole purpose of servicing the related Purchased Asset, and
such retention and possession by Seller or its designee is in a custodial
capacity only. The books and records (including, without limitation, any
computer records or tapes) of Seller or its designee shall be marked
appropriately to reflect clearly the sale, subject to the terms and conditions
of this Agreement, of the related Purchased Asset to Purchaser. Seller or its
designee (including the Custodian or, in the case of any Wet Purchased Asset or
any other Purchased Asset for which Seller has delivered a Bailee Letter in
accordance with the terms of the Custodial Agreement, the Bailee) shall release
its custody of the Purchased Asset File only in accordance with a written
request acknowledged in writing by Purchaser and otherwise in accordance with
the Custodial Agreement (or, in the case of the Bailee with respect to any Wet
Purchased Asset or any other Purchased Asset for which Seller has delivered a
Bailee Letter in accordance with the terms of the Custodial Agreement, in
accordance with the related Bailee Letter).

 

(c)          From time to time, Seller shall forward to the Custodian, with copy
to Purchaser, additional original documents or additional documents evidencing
any assumption, modification, consolidation or extension of a Purchased Asset
approved in accordance with the terms of this Agreement, and upon receipt of any
such other documents (which shall be clearly marked as to which Purchased Asset
File such documents relate), Custodian will be required to hold such other
documents in the related Purchased Asset File in accordance with the Custodial
Agreement.

 

 40 

 

 

ARTICLE 9

SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

 

(a)          Title to each Purchased Assets shall pass to Purchaser on the
related Purchase Date, and Purchaser shall have free and unrestricted use of
each Purchased Asset, subject, however, to the terms of this Agreement. Nothing
in this Agreement or any other Transaction Document shall preclude Purchaser
from engaging at Purchaser’s sole cost and expense, in repurchase transactions
with the Purchased Assets or otherwise selling, transferring, pledging,
repledging, hypothecating or rehypothecating the Purchased Assets, all on terms
that Purchaser may determine in its sole and absolute discretion, in conformity
with the terms and conditions of the Purchased Asset Documents including
eligibility requirements, qualified transferee requirements or the like;
provided that if no Event of Default has occurred and is continuing and subject
to Article 20(b) hereof (i) Purchaser may only engage in repurchase transactions
or sell, transfer, pledge, repledge, hypothecate or rehypothecate the Purchased
Assets, in each case, in connection with hypothecation or rehypothecation
transactions and (ii) no such transaction shall relieve Purchaser of its
obligations to transfer the same Purchased Assets to Seller pursuant to Article
3 or of Purchaser’s obligation to apply amounts to the Repurchase Obligations in
accordance with Article 5 or otherwise affect the rights, obligations and
remedies of any party to this Agreement.

 

(b)          Nothing contained in this Agreement or any other Transaction
Document shall obligate Purchaser to segregate any Purchased Asset delivered to
Purchaser by Seller. Except to the extent expressly set forth in this Agreement
or any other Transaction Document, no Purchased Asset shall remain in the
custody of Seller or any Affiliate of Seller.

 

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

 

Seller represents and warrants to Purchaser as of the date hereof and as of each
Purchase Date and covenants that at all times while this Agreement or any
Transaction is in effect as follows:

 

(a)          Organization. Seller (i) is duly organized, validly existing and in
good standing under the laws and regulations of the jurisdiction of its
formation, (ii) has the power to own and hold the assets it purports to own and
hold, and to carry on its business as now being conducted and proposed to be
conducted and (iii) has the power to execute, deliver, and perform its
obligations under this Agreement and the other Transaction Documents.

 

(b)          Authority. Seller represents that (i) it is duly authorized to
execute and deliver the Transaction Documents to which it is a party, to enter
into the Transactions contemplated hereunder and to perform its obligations
under the Transaction Documents, and has taken all necessary action to authorize
such execution, delivery and performance, and (ii) each person signing any
Transaction Document on its behalf is duly authorized to do so on its behalf.

 

 41 

 

 

(c)          Due Execution and Delivery; Consideration. The Transaction
Documents to which it is a party have been or will be duly executed and
delivered by Seller, for good and valuable consideration.

 

(d)          Enforceability. The Transaction Documents constitute the legal,
valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms subject to bankruptcy, insolvency, and
other limitations on creditors’ rights generally and to equitable principles.

 

(e)          Approvals and Consents. No consent, approval or other action of, or
filing by, Seller with any Governmental Authority or any other Person is
required to authorize, or is otherwise required in connection with, the
execution, delivery and performance of any of the Transaction Documents (other
than consents, approvals and filings that have been obtained or made, as
applicable, and any such consents, approvals and filings that have been obtained
are in full force and effect, and the filing of the Seller Financing Statement).

 

(f)          Licenses and Permits. Seller is duly licensed, qualified and in
good standing in every jurisdiction where such licensing, qualification or
standing is material to Seller’s business, and has all material licenses,
permits and other consents that are necessary, for the transaction of Seller’s
business or the acquisition, origination (if applicable), ownership or sale of
any Purchased Asset or other Purchased Item.

 

(g)          [Reserved].

 

(h)          Non-Contravention. Neither the execution and delivery of the
Transaction Documents, nor consummation by Seller of the transactions
contemplated by the Transaction Documents (or any of them), nor compliance by
Seller with the terms, conditions and provisions of the Transaction Documents
(or any of them) will conflict with or result in a breach of any of the terms,
conditions or provisions of (i) the organizational documents of Seller, (ii) any
agreement by which Seller is bound or to which any assets of Seller are subject
or constitute a default thereunder, or result thereunder in the creation or
imposition of any Lien upon any of the assets of Seller, other than pursuant to
the Transaction Documents, (iii) any judgment or order, writ, injunction, decree
or demand of any court applicable to Seller, or (iv) any applicable Requirement
of Law.

 

(i)          Litigation/Proceedings. Except as otherwise disclosed in writing to
Purchaser, there is no action, suit, proceeding, investigation, or arbitration
pending or, to the knowledge of Seller, threatened in writing against any Seller
Party, any of their respective Affiliates (solely with respect to clauses (i)
and (iii) hereof) or assets that (i) questions or challenges the validity or
enforceability of any of the Transaction Documents or any action to be taken in
connection with the transactions contemplated thereby, (ii) makes a claim in an
aggregate amount greater than the Litigation Threshold or (iii) which,
individually or in the aggregate, if adversely determined is reasonably likely
to have a Material Adverse Effect.

 

 42 

 

 

(j)          No Outstanding Judgments. Except as disclosed in writing to
Purchaser, there are no judgments against any Seller Party unsatisfied of record
or docketed in any court located in the United States of America.

 

(k)          No Bankruptcies. No Act of Insolvency has ever occurred with
respect to any Seller Party.

 

(l)          Compliance with Law. Seller is in compliance in all material
respects with all Requirements of Law. Except as disclosed in writing to
Purchaser, no Seller Party is in default in any material respect with respect to
any judgment, order, writ, injunction, decree, rule or regulation of any
arbitrator or Governmental Authority applicable to and imposed upon such Seller
Party.

 

(m)          Acting as Principal. Seller is engaging in the Transactions as
principal.

 

(n)          No Broker. Seller has not dealt with any broker, investment banker,
agent, or other Person (other than Purchaser or an Affiliate of Purchaser) who
may be entitled to any commission or compensation in connection with the sale of
any Purchased Asset pursuant to any of the Transaction Documents.

 

(o)          No Default. As of the date hereof and as of each Purchase Date, no
Default or Event of Default has occurred and is continuing which has not been
disclosed to Purchaser in writing. At all times while this Agreement and any
Transaction thereunder is in effect, no Event of Default or, to Seller’s
knowledge, Default has occurred and is continuing which has not been disclosed
to Purchaser in writing.

 

(p)          [Reserved].

 

(q)          [Reserved].

 

(r)          [Reserved].

 

(s)          Full and Accurate Disclosure. All information, reports, statements,
exhibits, schedules and certificates (i) furnished in writing by or on behalf of
any Seller Party in connection with the negotiation, preparation or delivery of
the Transaction Documents, or after the date hereof pursuant to the terms of any
Transaction Document or (ii) included in any Transaction Document, when taken as
a whole, do not and will not, contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained therein
not misleading in light of the circumstances under which they were made, or (in
the case of projections) is or will be based on good faith estimates based upon
assumptions believed to be reasonable at the time of preparation, on the date as
of which such information is stated or certified, it being understood that such
projections may vary from actual results and that such variances may be
material.

 

 43 

 

 

(t)          Financial Information. All financial data concerning the Seller
Parties or, to Seller’s knowledge, the Purchased Asset and the other Purchased
Items that has been delivered by any Seller Party to Purchaser is true, correct
and complete in all material respects. All financial data concerning the Seller
Parties has been prepared fairly in accordance with GAAP consistently applied.
All financial data concerning the Purchased Asset and the other Purchased Items
has been prepared in accordance with standard industry practices. Since the
delivery of such data, except as otherwise disclosed in writing to Purchaser,
there has been no material adverse change in the financial position of the
Seller Parties or, to Seller’s knowledge, the Purchased Assets and the other
Purchased Items or in the results of operations of any Seller Party which change
is reasonably likely to have a Material Adverse Effect.

 

(u)          Authorized Representatives. The duly authorized representatives of
Seller are listed on, and true signatures of such authorized representatives are
set forth on, Exhibit III hereto, or such other most recent list of authorized
representatives substantially in the form of Exhibit III hereto as Seller may
from time to time deliver to Purchaser.

 

(v)          Chief Executive Office; Jurisdiction of Organization; Location of
Books and Records. Each Seller Party’s chief executive office is located at the
address for notices specified for such Seller Party on Exhibit I, unless such
Seller Party has provided a new chief executive office address to Purchaser in
writing. Seller’s jurisdiction of organization is the State of Delaware. The
location where Seller keeps its books and records, including all computer tapes
and records relating to the Collateral, is its chief executive office.

 

(w)          Representations and Warranties Regarding the Purchased Assets. Each
of the representations and warranties made in respect of the Purchased Assets
pursuant to Exhibit V are true, complete and correct in all material respects
(in each case other than any MTM Representation and as disclosed in a Requested
Exceptions Report approved by Purchaser in accordance with the terms hereof).

 

(x)          Good Title to Purchased Asset. Immediately prior to the purchase of
any Purchased Asset and other Purchased Items by Purchaser from Seller, (i) such
Purchased Asset and other Purchased Items are free and clear of any Lien or
impediment to transfer (including any “adverse claim” as defined in Article
8-102(a)(1) of the UCC) (other than any such Lien or impediment to transfer that
is released simultaneously with such purchase), (ii) such Purchased Asset and
other Purchased Items are not subject to any right of set-off, any prior sale,
transfer or assignment, or any agreement (other than the Transaction Documents)
by Seller to assign, convey or transfer such Purchased Asset and other Purchased
Items, in each case, in whole or in part, (iii) Seller is the beneficial owner
of, and, if applicable, upon recordation of relevant assignment documents, shall
be the record owner of, and had good and marketable title to, and the right to
sell and transfer, such Purchased Asset and other Purchased Items to Purchaser,
and (iv) Seller has the right to sell and transfer such Purchased Asset and
other Purchased Items to Purchaser. Upon the purchase of any Purchased Asset and
other Purchased Items by Purchaser from Seller, Purchaser shall be the sole
owner of such Purchased Asset and other Purchased Items (other than for U.S.
Federal, state and local income and franchise tax purposes) free from any
adverse claim, subject to the rights of Seller pursuant to the terms of this
Agreement.

 

(y)          No Encumbrances. There are (i) no outstanding rights, options,
warrants or agreements on the part of Seller for a purchase, sale or issuance,
in connection with any Purchased Asset or other Purchased Item, (ii) no
agreements on the part of Seller to issue, sell or distribute any Purchased
Asset or other Purchased Item and (iii) no obligations on the part of Seller
(contingent or otherwise) to purchase, redeem or otherwise acquire any
securities or interest therein, in each case, except as contemplated by the
Transaction Documents.

 

 44 

 

 

(z)          Security Interest Matters.

 

(i)          The provisions of the Transaction Documents are effective to either
(x) constitute a sale of Purchased Items to Purchaser (other than for United
States federal, state and local income and franchise Tax purposes more fully
described in Article 23(g)) or (y) create in favor of Purchaser a legal, valid
and enforceable first priority “security interest” (as defined in Section
1-201(b)(35) of the UCC) in all rights, title and interest of Seller in, to and
under the Collateral.

 

(ii)         Upon possession by the Custodian or by a Bailee pursuant to a
Bailee Letter of each Promissory Note or Participation Certificate, endorsed in
blank by a duly authorized officer of Seller, Purchaser shall have a legal,
valid, enforceable and fully perfected first priority security interest in all
right, title and interest of Seller in such Promissory Note or Participation
Certificate, as applicable.

 

(iii)        Upon the filing of the Seller Financing Statements in the UCC
Filing Jurisdiction, Purchaser shall have a legal, valid, enforceable and fully
perfected first priority security interest in that portion of the Collateral in
which a security interest can be perfected under the UCC by the filing of
financing statements.

 

(iv)         Upon execution and delivery of the Account Control Agreement,
Purchaser shall either be the owner of, or have a legal, valid, enforceable and
fully perfected first priority security interest in, the Collection Account and
all funds at any time credited thereto.

 

(aa)         Solvency; No Fraudulent Transfer. Seller has adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations. Seller is
generally able to pay, and is paying, its debts as they come due. Neither the
Transaction Documents nor any Transaction are entered into in contemplation of
insolvency or with intent to hinder, delay or defraud any of Seller’s creditors.
As of each Purchase Date, Seller is not insolvent within the meaning of 11
U.S.C. Section 101(32) or any successor provision thereto and the transfer and
sale of related Purchased Assets on such Purchase Date pursuant hereto and the
obligation to repurchase such Purchased Assets (i) will not cause the
liabilities of Seller to exceed the assets of Seller, (ii) will not result in
Seller having unreasonably small capital, and (iii) will not result in debts
that would be beyond Seller’s ability to pay as the same mature. Seller has only
entered into agreements on terms that would be considered arm’s length and
otherwise on terms consistent with other similar agreements with other similarly
situated entities.

 

(bb)         No Reliance. Seller has made its own independent decisions to enter
into the Transaction Documents and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary. Seller is not relying upon any advice
from Purchaser as to any aspect of the Transactions, including without
limitation, the legal, accounting or tax treatment of the Transactions.

 

 45 

 

 

(cc)         Investment Company Act. Seller is not required to register as an
“investment company,” and is not a company “controlled by an investment
company,” within the meaning of the Investment Company Act of 1940, as amended.

 

(dd)         Taxes. Seller has filed or caused to be filed all required U.S.
federal and other material tax returns that to the knowledge of Seller would be
delinquent if they had not been filed on or before the date hereof and has paid
all material taxes shown to be due and payable on or before the date hereof on
such returns or on any assessments made against it or any of its property and
all other material taxes, fees or other charges imposed on it and any of its
assets by any Governmental Authority except for any such taxes as (i) are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided in
accordance with GAAP or (ii) are de minimis in amount; no tax liens have been
filed against any of Seller’s assets and, to Seller’s knowledge, no claims are
being asserted with respect to any such taxes, fees or other charges.

 

(ee)         ERISA. Neither Seller nor any ERISA Affiliate of Seller sponsors,
maintains or contributes to any Plans or any Multiemployer Plans. Seller is not,
and is not using, any assets of a “benefit plan investor” as defined in
Department of Labor regulation 29 C.F.R Section 2510.3-101, as modified by
Section 3(42) of ERISA (a “Benefit Plan Investor”) in connection with any
Transaction.

 

(ff)         Use of Proceeds; Margin Regulations. All proceeds of each
Transaction shall be used by Seller for purposes permitted under Seller’s
governing documents, provided that no part of the proceeds of any Transaction
will be used by Seller to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock. Neither
the entering into of any Transaction nor the use of any proceeds thereof will
violate, or be inconsistent with, any provision of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

 

(gg)         No Real Property. Neither Seller nor any Subsidiary of Seller has
at any time since its formation held title to any real property.

 

(hh)         Ownership. Seller is and shall remain at all times a wholly-owned
direct or indirect subsidiary of Guarantor.

 

(ii)         Insider. Seller is not an “executive officer,” “director,” or
“person who directly or indirectly or acting through or in concert with one or
more persons owns, controls, or has the power to vote more than 10% of any class
of voting securities” (as those terms are defined in 12 U.S.C. § 375(b) or in
regulations promulgated pursuant thereto) of Purchaser, of a bank holding
company of which Purchaser is a Subsidiary, or of any Subsidiary, of a bank
holding company of which Purchaser is a Subsidiary, of any bank at which
Purchaser maintains a correspondent account or of any lender which maintains a
correspondent account with Purchaser.

 

 46 

 

 

(jj)         Sanctions; No Prohibited Persons. Each Seller Party and to Seller’s
knowledge, each of their respective Affiliates is in compliance with Sanctions.
No Seller Party or any Affiliate of any Seller Party, or, to Seller’s knowledge,
any officer, director, partner, member or employee of any Seller Party or of
such Affiliate, is an entity or person that is, or is owned, controlled by or
acting on behalf of any Person that is, a Prohibited Person. Seller agrees that,
from time to time upon the prior written request of Purchaser, it shall execute
and deliver such further documents, provide such additional information and
reports and perform such other acts as Purchaser may reasonably request in order
to ensure compliance with the provisions hereof) (including, without limitation,
compliance with Sanctions); provided, however, that nothing in this
Article 10(jj) shall be construed as requiring Purchaser to conduct any inquiry
or decreasing Seller’s responsibility for its statements, representations,
warranties or covenants hereunder.

 

(kk)         Anti-Corruption and Anti-Money Laundering Laws. Each Seller Party
and to Seller’s knowledge, each of their respective Affiliates has complied
with, and is in compliance with, all applicable Anti-Corruption Laws and
Anti-Money Laundering Laws. No part of the proceeds of any Transaction will be
used, directly or with Seller’s knowledge, indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of any Anti-Corruption Laws. Other than as disclosed to
Purchaser in writing, no litigation, regulatory or administrative proceedings of
or before any court, tribunal or agency with respect to any Anti-Corruption Laws
and Anti-Money Laundering Laws have been started or threatened against any
Seller Party or any Affiliate thereof.

 

ARTICLE 11

NEGATIVE COVENANTS OF SELLER

 

On and as of the date hereof and at all times while this Agreement or the
Transaction hereunder is in effect, Seller shall not without the prior written
consent of Purchaser, which may be granted or denied at Purchaser’s sole and
absolute discretion:

 

(i)          take any action that would directly or indirectly impair or
adversely affect Purchaser’s title to any Purchased Asset or other Purchased
Item;

 

(ii)         transfer, assign, convey, grant, bargain, sell, set over, deliver
or otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in any Purchased Asset or other Purchased Item to any Person other than
Purchaser, or engage in repurchase transactions or similar transactions with
respect to any Purchased Asset or other Purchased Item with any Person other
than Purchaser;

 

(iii)        create, incur, assume or suffer to exist any Lien, encumbrance or
security interest in or on any of its property, assets, revenue, the Purchased
Assets, the other Collateral, whether now owned or hereafter acquired, other
than the Liens and security interest granted by Seller pursuant to the
Transaction Documents;

 

(iv)        create, incur, assume or suffer to exist any Indebtedness or other
obligation, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation) to the extent the same would cause
Seller to violate the covenants contained in this Agreement or Guarantor to
violate the financial covenants contained in the Guaranty;

 

 47 

 

 

(v)         enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution), or sell all or substantially all of its
assets (except in connection with the sale or securitization of the Purchased
Assets in the ordinary course of Seller’s business after the repurchase thereof
in accordance with this Agreement);

 

(vi)        permit a Change of Control;

 

(vii)       permit (through the giving of consent, waiver, failure to object or
otherwise) any Mortgaged Property or Borrower to create, incur, assume or suffer
to exist any Liens or Indebtedness, including without limitation, senior or pari
passu mortgage debt, junior mortgage debt or mezzanine debt (in each case,
unless expressly permitted by the applicable Purchased Asset Documents or with
Purchaser’s consent and excluding non-consensual Liens against any related
Mortgaged Property);

 

(viii)      consent or assent to any Material Modification other than in
accordance with Article 29 and the Servicer Letter;

 

(ix)         permit the organizational documents or organizational structure of
Seller to be amended without the prior written consent of Purchaser (which
consent shall not be unreasonably withheld, delayed or conditioned);

 

(x)          after the occurrence and during the continuance of a monetary
Default or an Event of Default, make any distribution, payment on account of, or
set apart assets for, a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of any Capital Stock of
Seller, whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of Seller;

 

(xi)         acquire or maintain any right or interest in any Purchased Asset or
any Mortgaged Property that is senior to, or pari passu with, the rights and
interests of Purchaser therein under this Agreement and the other Transaction
Documents unless such right or interest is a Purchased Asset hereunder;

 

(xii)        use any part of the proceeds of any Transaction hereunder for any
purpose which violates, or would be inconsistent with, the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System;
and

 

(xiii)       directly, or through a Subsidiary, acquire or hold title to any
real property.

 

 48 

 

 

ARTICLE 12

AFFIRMATIVE COVENANTS OF SELLER

 

On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, Seller covenants that:

 

(a)          Seller Notices.

 

(i)          Material Adverse Change. Seller shall promptly notify Purchaser of
any material adverse change in its business operations and/or financial
condition which Seller, in its commercially reasonable judgment, determines is
reasonably likely to have a Material Adverse Effect; provided, however, that
nothing in this Article 12 shall relieve Seller of its obligations under this
Agreement.

 

(ii)         Default or Event of Default. Seller shall, promptly (but in no
event later than the second (2nd) succeeding Business Day) after obtaining
actual knowledge of such event, notify Purchaser of the occurrence of any
Default or Event of Default.

 

(iii)        Purchased Asset Matters. Seller shall promptly (and in any event
not later than two (2) Business Days after knowledge thereof) notify Purchaser
of (A) any default or event of default under any Purchased Asset; (B) any facts
or circumstances that, in Seller’s commercially reasonable judgment, are
reasonably likely to cause, or have caused, a Credit Event with respect to any
Purchased Asset or the Market Value of any Purchased Asset to decline; (C) any
Purchased Asset that has become a Defaulted Asset; or (D) any Future Advance
Failure.

 

(iv)        Other Defaults, Litigation and Judgments. Seller shall promptly (and
in any event not later than two (2) Business Days after obtaining knowledge
thereof (or, in the case of clause (B) below, after Seller’s receipt of service
of process thereof) notify Purchaser of (A) any default or event of default (or
similar event) on the part of any Seller Party under any Indebtedness or other
material contractual obligation to the extent the defaulted obligations under
the applicable Indebtedness or other material contractual obligation (1) are at
least equal to the applicable Default Threshold, or (2) individually or in the
aggregate would reasonably be likely to have a Material Adverse Effect; and (B)
the commencement or threat in writing of, settlement of, or judgment in, any
litigation, action, suit, arbitration, investigation or other legal or
arbitrable proceeding involving any Seller Party that (1) makes a claim or
claims in aggregate amount greater than the applicable Litigation Threshold, or
(2) which, individually or in the aggregate, if adversely determined, would
reasonably be likely to have a Material Adverse Effect.

 

(v)         Corporate Change. Seller shall promptly advise Purchaser in writing
of the opening of any new chief executive office, or the closing of any such
office, of any Seller Party and of any change in any Seller Party’s name or the
places where the books and records pertaining to the Purchased Asset are held
not less than ten (10) Business Days prior to taking any such action.

 

(vi)        Sanctions; Anti-Corruption and Anti-Money Laundering Laws. Seller
shall promptly (and in any event within two (2) Business Days after knowledge
thereof) notify Purchaser of any violation of the representation and warranty
contained in Article 10(jj) (Sanctions; No Prohibited Persons) and
Article 10(kk) (Anti-Corruption and Anti-Money Laundering Laws).

 

 49 

 

 

(b)          Reporting and Other Information. Seller shall provide, or to cause
to be provided, to Purchaser the following financial and reporting information:

 

(i)          Purchased Asset Information. (A) No less frequently than once per
calendar month, copies of property level information made available to Seller
and all other required reports, rent rolls, financial statements, certificates
and notices (including, without limitation, any notice of the occurrence of a
default or an event of default under the Purchased Asset Documents) it receives
pursuant to the Purchased Asset Documents relating to any Purchased Asset,
(B) no less frequently than once per calendar month, but only to the extent
received by Seller from Servicer, remittance date statements; provided, that if
Servicer does not deliver a remittance date statement in accordance with the
terms of the Servicing Agreement Seller shall reasonably cooperate with
Purchaser to obtain such remittance date statements from Servicer and
(C) promptly upon request, any other information with respect to the Purchased
Assets that may be reasonably requested by Purchaser from time to time..

 

(ii)         Purchased Asset Reports. Upon request but in no event more than
once per calendar quarter, a summary property performance report certified by
Seller for each Purchased Asset in a form acceptable to Purchaser, which shall
include, without limitation, net operating income, a debt service coverage ratio
calculation, occupancy, revenue per available unit (for hospitality properties)
and sales per square foot (for retail properties) for the preceding calendar
month. For any portfolio, the report shall include a summary of the performance
of the portfolio on a consolidated basis.

 

(iii)        Quarterly Reports. Within forty-five (45) days after the end of
each of the first three (3) quarterly fiscal periods of each fiscal year of
Guarantor, the unaudited, consolidated balance sheets of Guarantor as at the end
of such period and the related unaudited, consolidated statements of income, net
assets and cash flows for Guarantor for such period and the portion of the
fiscal year through the end of such period (and in each case with comparisons to
applicable information in the financial statements from the same quarter of the
previous year), accompanied by an officer’s certificate of Guarantor that
includes a statement of Guarantor that said consolidated financial statements
fairly and accurately present the consolidated financial condition and results
of operations of Guarantor in accordance with GAAP, consistently applied, as at
the end of, and for, such period (subject to customary year-end audit
adjustments).

 

(iv)        Annual Reports. Within ninety (90) days after the end of each fiscal
year of Guarantor, the consolidated balance sheets of Guarantor as at the end of
such fiscal year and the related consolidated statements of income, net assets
and cash flows for Guarantor for such year, accompanied by an opinion thereon of
independent certified public accountants of recognized national standing, which
opinion shall not be qualified as to scope of audit or going concern and shall
state that said consolidated financial statements fairly and accurately present
the consolidated financial condition and results of operations of Guarantor in
accordance with GAAP, consistently applied, as at the end of, and for, such
fiscal year.

 

 50 

 

 

(v)         Covenant Compliance Certificate. Along with each delivery pursuant
to clauses (iii) and (iv) above, a completed and executed Covenant Compliance
Certificate.

 

(vi)        Other Documentation. Seller shall provide, or shall cause to be
provided to Purchaser, within five (5) Business Days after Purchaser’s request
therefor, such other documents, reports and information as Purchaser may
reasonably request (A) with respect to the financial affairs of the Seller
Parties, (B) to demonstrate compliance with representations, warranties and
covenants in the Transaction Documents and (C) to the extent available to Seller
pursuant to the Purchased Asset Documents, related to such Purchased Asset, with
respect to any Purchased Asset or the operation of any Mortgaged Property.

 

(c)          Defense of Purchaser’s Security Interest. Seller shall (i) defend
the right, title and interest of Purchaser in and to the Purchased Assets and
other Collateral against, and take such other action as is necessary to remove,
the Liens, security interests, claims and demands of all Persons (other than
security interests by or through Purchaser) and (ii) at Purchaser’s reasonable
request, take all action Purchaser deems necessary or desirable to ensure that
Purchaser will have a first priority security interest in the Purchased Assets
and other Collateral subject to any of the Transactions in the event such
Transactions are recharacterized as secured financings.

 

(d)          Additional Rights If Seller shall at any time become entitled to
receive or shall receive any rights, whether in addition to, in substitution of,
as a conversion of, or in exchange for a Purchased Asset, or otherwise in
respect thereof, Seller shall accept the same as Purchaser’s agent, hold the
same in trust for Purchaser and deliver the same forthwith to Purchaser (or the
Custodian, as appropriate) in the exact form received, duly endorsed by Seller
to Purchaser, if required, together with all related reasonably necessary
transfer documents duly executed in blank to be held by Purchaser hereunder as
additional collateral security for the Transactions. If any sums of money or
property so paid or distributed in respect of the Purchased Assets other than
any Income which Seller is entitled to direct to parties other than Purchaser
pursuant to Article 5 shall be received by Seller, Seller shall, until such
money or property is paid or delivered to Purchaser, hold such money or property
in trust for Purchaser, segregated from other funds of Seller, as additional
collateral security for the Transactions.

 

(e)          Further Assurances. At any time from time to time upon the
reasonable request of Purchaser, at the sole expense of Seller, Seller shall
promptly and duly execute and deliver such further instruments and documents and
take such further actions as Purchaser may deem reasonably necessary or
desirable to (i) obtain or preserve the security interest granted hereunder,
(ii) ensure that such security interest remains fully perfected at all times and
remains at all times first in priority as against all other creditors of Seller
(whether or not existing as of the Closing Date or in the future) and (iii)
obtain or preserve the rights and powers herein granted (including, among other
things, filing such UCC financing statements as Purchaser may reasonably
request). If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any promissory note, other instrument
or certificated security, such note, instrument or certificated security shall
be promptly delivered to Purchaser, duly endorsed in a manner satisfactory to
Purchaser, to be itself held as Collateral pursuant to the Transaction
Documents.

 

 51 

 

 

(f)          Preservation of Existence; Licenses. Seller shall at all times
maintain and preserve its legal existence and all of the material rights,
privileges, licenses, permits and franchises necessary for the operation of its
business (including, without limitation, preservation of all lending licenses
held by Seller and of Seller’s status as a “qualified transferee” (however
denominated) under all documents which govern the Purchased Assets), to protect
the validity and enforceability of the Transaction Documents and each Purchased
Asset and for its performance under the Transaction Documents.

 

(g)         Compliance with Transaction Documents. Seller shall observe, perform
and satisfy all the terms, provisions, covenants and conditions required to be
observed, performed or satisfied by it, and shall pay when due all costs, fees
and expenses required to be paid by it, under the Transaction Documents.

 

(h)         Compliance with Other Obligations. Seller shall at all times comply
in all material respects (i) with its organizational documents, (ii) with any
agreements by which it is bound or to which its assets are subject and (iii)
with any Requirement of Law.

 

(i)           Books and Record. Seller shall, and shall cause each other Seller
Party to, at all times keep proper books of records and accounts in which full,
true and correct entries shall be made of its transactions fairly in accordance
with GAAP, and set aside on its books from its earnings for each fiscal year all
such proper reserves in accordance with GAAP.

 

(j)          Taxes and Other Charges. Seller shall pay and discharge all
material taxes, assessments, levies, liens and other charges imposed on it, on
its income or profits or on any of its property prior to the date on which
penalties attach thereto, except for any such taxes, assessments, levies, liens
and other charges which (i) are being contested in good faith and by proper
proceedings and against which adequate reserves have been provided in accordance
with GAAP or (ii) are de minimis in amount.

 

(k)          Operations. Seller shall continue to engage in business of the same
general type as now conducted by it or otherwise as approved by Purchaser prior
to the date hereof. Seller shall maintain records with respect to the Collateral
and Purchased Items and the conduct and operation of its business with no less a
degree of prudence than if the Collateral and Purchased Items were held by
Seller for its own account and shall furnish Purchaser, upon reasonable request
by Purchaser or its designated representative, with reasonable information
reasonably obtainable by Seller with respect to the Collateral and Purchased
Items and the conduct and operation of its business.

 

(l)           Responsibility for Fees and Expenses of Third-Parties. Seller
shall be solely responsible for the fees and expenses of Custodian, Account Bank
and Servicer.

 

(m)         Hedging Transactions. If Purchaser approves a Purchased Asset that
accrues interest at a fixed rate, with respect to such Purchased Asset, Seller
shall at all times maintain Hedging Transactions satisfactory to Purchaser in
its sole and absolute discretion, either as a direct trade with Purchaser or
through fully executed assignments of trade with Purchaser through a hedge
counterparty approved by Purchaser in its sole and absolute discretion.

 

 52 

 

 

(n)          Future Advances. To the extent any future advance is required to be
made pursuant to the Purchased Asset Documents with respect to any Purchased
Asset, Seller shall be required to fund such future advance in accordance with
such Purchased Asset Documents (except upon Purchaser’s ultimate sale or
retention, as applicable, of such Purchased Asset in accordance with
Article 14(b)(ii)(D), in which case the obligation will be transferred to the
transferee of the Purchased Asset or to Purchaser, as applicable), regardless of
whether Purchaser agrees to fund an increase in the Purchase Price or the
conditions for increasing the Purchase Price under this Agreement have been
satisfied with regard to such future advance. Any Purchased Asset with respect
to which there is a Future Advance Failure shall cease being an Eligible Asset
and Purchaser, upon written notice to Seller, may require that Seller repurchase
such Purchased Asset, and a Repurchase Date shall occur with respect to such
Purchased Asset within five (5) Business Days after such notice unless Seller
has provided evidence satisfactory to Purchaser in its sole and absolute
discretion, that Seller is contesting such alleged Future Advance Failure in
good faith and has deposited with Purchaser a cash reserve (each, a “Reserve
Fund”) equal to the disputed future funding amount. Purchaser shall apply
Reserve Funds (i) so long as no Event of Default shall have occurred and is
continuing, at the request of Seller, to cure the applicable Future Advance
Failure or (ii) upon the occurrence and during the continuance of an Event of
Default, to the Repurchase Obligations in such order of priority as Purchaser
shall determine in its sole and absolute discretion; provided that the surplus,
if any, after payment in full of the Repurchase Obligations which are then due
and payable, shall be remitted to Seller. Provided that no Event of Default
shall have occurred and be continuing, upon the final unconditional resolution
of the applicable Future Advance Failure to the satisfaction of Purchaser in its
sole and absolute discretion Purchaser shall promptly remit the Reserve Funds to
Seller.

 

ARTICLE 13

SINGLE PURPOSE ENTITY COVENANTS

 

On and as of the date hereof and at all times while this Agreement or any
Transaction hereunder is in effect, Seller covenants that:

 

(i)          Seller shall own no assets, and shall not engage in any business,
other than the assets and transactions specifically contemplated by the
Transaction Documents (including, without limitation, Eligible Assets which
Seller intends to sell to Purchaser subject to a Transaction hereunder);

 

(ii)         Seller shall not make any loans or advances to any Affiliate or
third party (other than Eligible Assets or advances under the Purchased Assets
to Borrowers) and shall not acquire obligations or securities of its Affiliates
(other than in connection with the origination or acquisition of Purchased
Assets), in each case except as permitted by the Transaction Documents;

 

(iii)        Seller shall pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) only from its own assets;

 

 53 

 

 

(iv)        Seller shall comply with the provisions of its organizational
documents in all material respects;

 

(v)         Seller shall do all things necessary to observe its organizational
formalities and to preserve its existence;

 

(vi)        Seller shall maintain all of its books, records, financial
statements and bank accounts separate from those of its Affiliates (except that
such financial statements may be consolidated to the extent consolidation is
permitted or required under GAAP or as a matter of Requirements of Law;
provided, that (i) appropriate notation shall be made on such consolidated
financial statements to indicate the separateness of Seller from such Affiliate
and to indicate that Seller’s assets and credit are not available to satisfy the
debts and other obligations of such Affiliate or any other Person and (ii) such
assets shall also be listed on Seller’s own separate balance sheet) and file its
own tax returns, if any (except to the extent consolidation is required or
permitted under Requirements of Law);

 

(vii)       Seller shall be, and at all times shall hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate), shall correct any known misunderstanding regarding its status as
a separate entity, shall conduct business in its own name, and shall not
identify itself or any of its Affiliates as a division of the other;

 

(viii)      Seller shall maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations and shall remain solvent; provided, that
the foregoing shall not require any member, partner or shareholder of Seller to
make any additional capital contributions to Seller;

 

(ix)         Seller shall not commingle its funds or other assets with those of
any Affiliate (that is not a Seller) or any other Person and shall maintain its
properties and assets in such a manner that it would not be costly or difficult
to identify, segregate or ascertain its properties and assets from those of
others;

 

(x)          Seller shall maintain its properties, assets and accounts separate
from those of any Affiliate (that is not a Seller) or any other Person;

 

(xi)         Seller shall not hold itself out to be responsible for the debts or
obligations of any other Person (that is not a Seller);

 

(xii)        Seller shall not, without the prior written consent of its
Independent Manager, take any action constituting an Act of Insolvency;

 

(xiii)       Seller shall, at all times, have at least one (1) Independent
Manager;

 

 54 

 

 

(xiv)      Seller’s organizational documents shall provide (i) that Purchaser be
given at least two (2) Business Days prior notice of the removal and/or
replacement of any Independent Manager, together with the name and contact
information of the replacement Independent Manager and evidence of the
replacement’s satisfaction of the definition of Independent Manager and (ii)
that any Independent Manager of Seller shall not have any fiduciary duty to
anyone including the holders of the equity interest in Seller and any Affiliates
of Seller except Seller and the creditors of Seller with respect to taking of,
or otherwise voting on, any Act of Insolvency; provided, that the foregoing
shall not eliminate the implied contractual covenant of good faith and fair
dealing;

 

(xv)       Seller shall not enter into any transaction with an Affiliate of
Seller except on arm’s length terms similar to those available to unaffiliated
parties in an arm’s length transaction;

 

(xvi)      Seller shall maintain a sufficient number of employees in light of
contemplated business operations, provided that Seller shall not be required to
maintain any employees;

 

(xvii)     Seller shall use separate stationary, invoices and checks bearing its
own name, and allocate fairly and reasonably any overhead for shared office
space and for services performed by an employee of an Affiliate;

 

(xviii)    Seller shall not pledge its assets to secure the obligations of any
other Person other than another Seller;

 

(xix)       Seller shall not form, acquire or hold any Subsidiary or own any
equity interest in any other entity; and

 

(xx)        Seller shall not create, incur, assume or suffer to exist any
Indebtedness or Lien in or on any of its property, assets, revenue, the
Purchased Assets, the other Collateral, whether now owned or hereafter acquired,
other than (A) obligations under the Transaction Documents, (B) obligations
under the documents evidencing the Purchased Assets, and (C) unsecured trade
payables, in an aggregate amount not to exceed $250,000 at any one time
outstanding, incurred in the ordinary course of acquiring, owning, financing and
disposing of the Purchased Assets; provided, however, that   any such trade
payables incurred by Seller shall be paid within ninety (90) days of the date
incurred unless the same are being contested in good faith and adequate reserves
in respect of which are maintained).

 

ARTICLE 14

EVENTS OF DEFAULT; REMEDIES

 

(a)          Events of Default. Each of the following events shall constitute an
“Event of Default” under this Agreement:

 

(i)          Failure to Repurchase or Repay. Seller shall fail to repurchase any
Purchased Asset upon the applicable Repurchase Date or shall fail to pay the
applicable Repurchase Price when and as required pursuant to the Transaction
Documents.

 

 55 

 

 

(ii)         Failure to Pay Purchase Price Differential. Purchaser shall fail to
receive on any Remittance Date the accrued and unpaid Purchase Price
Differential; provided, however, no more than two (2) times during any twelve
(12) month period Seller may cure such failure within one (1) Business Day if
such failure arose solely by reason of an error or omission of an administrative
or operational nature and funds were available to Seller to enable it to make
such payment when due.

 

(iii)        Failure to Cure Margin Deficit. Seller shall fail to cure any
Margin Deficit within the period specified in Article 4.

 

(iv)        Failure to Remit Principal Payment. Seller fails to remit (or cause
to be remitted) to Purchaser any portion of Principal Payment received with
respect to a Purchased Asset for application to the payment of the Repurchase
Price for such Purchased Asset in accordance with Article 5(e).

 

(v)         Other Payment Default. Seller shall fail to make any payment not
otherwise enumerated that is owing to Purchaser that has become due, whether by
acceleration or otherwise under the terms of this Agreement, within five (5)
Business Days after the earlier of notice to Seller or Seller obtaining
knowledge thereof.

 

(vi)        Negative Acts. Seller shall fail to perform, comply with or observe
any term, covenant or agreement applicable to Seller contained in Article 11
(Negative Covenants of Seller) or Article 13 (Single Purpose Entity Covenants);
provided, however, that if such failure is susceptible to cure, Seller fails to
cure the same within five (5) Business Days after written notice of such breach
from Purchaser to Seller or Seller’s knowledge thereof (provided that, any such
breach resulting from the willful misconduct or bad faith of any Seller Party or
any Affiliate thereof shall not be susceptible to cure).

 

(vii)       Act of Insolvency. An Act of Insolvency occurs with respect to any
Seller Party.

 

(viii)      Admission of Inability to Perform. Any Seller Party shall admit in
writing or in a legal proceeding its inability to, or its intention not to,
perform any of its respective obligations under any Transaction Document.

 

(ix)         Transaction Documents. Any Transaction Document or a replacement
therefor acceptable to Purchaser shall for whatever reason be terminated (other
than by Purchaser without cause) or cease to be in full force and effect, or
shall not be enforceable in accordance with its terms, or any Seller Party or
Affiliate thereof shall contest the validity or enforceability of any
Transaction Document or the validity, perfection or priority of any Lien granted
thereunder, or any Seller Party or Affiliate thereof shall seek to disaffirm,
terminate or reduce its obligations under any Transaction Document.

 

(x)          Cross-Default. Any Seller Party shall be in default beyond all
applicable notice, cure or grace periods under (x) any Indebtedness of such
Seller Party which default (A) involves the failure to pay a matured obligation
or (B) permits the acceleration of the maturity of obligations by any other
party to or beneficiary with respect to such Indebtedness; or (y) any other
contract to which such Seller Party is a party which default (A) involves the
failure to pay a matured obligation or (B) permits the acceleration of the
maturity of obligations by any other party to or beneficiary of such contract,
but in each case of clauses (x) and (y), only to the extent that the obligations
that are matured or accelerated (or permitted to be accelerated) in connection
with such default individually or in the aggregate with other defaults beyond
all applicable notice, cure or grace periods are at least equal the applicable
Default Threshold.

 

 56 

 

 

(xi)         ERISA. (A) Seller or an ERISA Affiliate shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Internal Revenue Code) involving any Plan that is not exempt from such
Sections of ERISA and the Internal Revenue Code, (B) any material “accumulated
funding deficiency” (as defined in Section 302 of ERISA), whether or not waived,
shall exist with respect to any Plan or any Lien in favor of the PBGC or a Plan
shall arise on the assets of Seller or any ERISA Affiliate, (C) a Reportable
Event (as referenced in Section 4043(b)(3) of ERISA) shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Plan, which Reportable
Event or commencement of proceedings or appointment of a trustee is, in the
reasonable opinion of Purchaser, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (D) any Plan shall terminate for
purposes of Title IV of ERISA, or (E) Seller or any ERISA Affiliate shall, or in
the reasonable opinion of Purchaser is likely to, incur any liability in
connection with a withdrawal from, or the insolvency or reorganization of, a
Multiemployer Plan; and in each case in clauses (A) through (E) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect.

 

(xii)        Recharacterization. Either (A) the Transaction Documents shall for
any reason not cause, or shall cease to cause, Purchaser to be the owner free of
any adverse claim of any of the Purchased Assets and other Purchased Items or
(B) if a Transaction is recharacterized as a secured financing, the Transaction
Documents with respect to such Transaction shall for any reason cease to create
and maintain a valid first priority security interest in favor of Purchaser in
any of the Collateral and, in each case, such condition is not cured by Seller
within three (3) Business Days after the earlier of notice to Seller or Seller
obtaining knowledge thereof;

 

(xiii)       Governmental or Regulatory Action. (i) Any governmental,
regulatory, or self-regulatory authority shall have taken any action to remove,
limit, restrict, suspend or terminate the rights, privileges, or operations of
any Seller Party or (ii) any Governmental Authority or agency or any person,
agency or entity acting or purporting to act under Governmental Authority shall
have taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or substantially all of the property of such Person, or shall
have taken any action to displace the management of such Person or to curtail
its authority in the conduct of the business of such Person, which, in either
case, has a Material Adverse Effect as determined by Purchaser in its reasonable
discretion.

 

(xiv)      [Reserved].

 

(xv)       Change of Control. A Change of Control shall have occurred without
the prior written consent of Purchaser.

 

 57 

 

 

(xvi)      Representation or Warranty Breach. If any representation, warranty or
certification (other than the representations and warranties contained in
Article 10(w) and Exhibit V unless Seller shall have made any such
representation or warranty with actual knowledge that it was materially false or
misleading at the time made) made to Purchaser by, or on behalf of, any Seller
Party shall have been incorrect or untrue in any respect when made or repeated
or deemed to have been made or repeated; provided, that, if such breach is
susceptible to cure, Seller fails to cure the same within ten (10) Business Days
after notice of such breach to Seller or Seller obtaining knowledge thereof
(provided that, any such breach resulting from the willful misconduct or bad
faith of any Seller Party or any Affiliate thereof shall not be susceptible to
cure).

 

(xvii)     Judgment. Any final non-appealable judgment by any competent court in
the United States of America for the payment of money is rendered against any
Seller Party in an amount at least equal to the applicable Litigation Threshold,
and such judgment remains undischarged or unpaid for a period of sixty (60)
days, during which period execution of such judgment is not effectively stayed
by bonding over or other means reasonably acceptable to Purchaser.

 

(xviii)    Guarantor Breach. The breach by Guarantor of the covenants made by it
in Article V(i) (Limitation on Distributions) or Article V(k) (Financial
Covenants) of the Guaranty.

 

(xix)       Affiliated Servicer Breach. The breach by any Servicer that is an
Affiliate of any Seller Party of its obligation to deposit or remit any Income
received by such Servicer in accordance with Article 5(d).

 

(xx)        Other Covenant Default. If any Seller Party or any Servicer that is
an Affiliate of any Seller Party shall breach or fail to perform any of the
terms, covenants, obligations or conditions under any Transaction Document,
other than as specifically otherwise referred to in this definition of “Event of
Default”, provided, that, if such breach or failure to perform is susceptible to
cure, then such Person shall have five (5) Business Days after the earlier of
notice to such Person, or such Person’s knowledge, of such breach or failure to
perform, to remedy such breach or failure to perform (provided that, any breach
or failure to perform resulting from the willful misconduct or bad faith of any
applicable Person or any Affiliate thereof shall not be susceptible to cure),
provided, however, that if such breach or failure to perform is susceptible to
cure but cannot reasonably be cured within such period and such Person shall
have commenced cure within such period and is thereafter diligently and
expeditiously proceeds to cure the same, such period shall be extended for such
time as is reasonably necessary for such Person, in the exercise of due
diligence, to cure such breach or failure to perform, but in no event shall such
cure period exceed thirty (30) days after the earlier of notice to such Person,
or such Person’s knowledge, of such breach or failure to perform.

 

 58 

 

 

(b)         Remedies. If an Event of Default shall occur and be continuing with
respect to Seller, the following rights and remedies shall be available to
Purchaser:

 

(i)          At the option of Purchaser, exercised by written notice to Seller
(which option shall be deemed to have been exercised, even if no notice is
given, immediately upon the occurrence of an Act of Insolvency with respect to
any Seller Party), the Repurchase Date for each Transaction hereunder shall, if
it has not already occurred, immediately occur (such date, the “Accelerated
Repurchase Date”).

 

(ii)         If Purchaser exercises or is deemed to have exercised the option
referred to in Article 14(b)(i):

 

(A)         Seller’s obligations hereunder to repurchase all Purchased Assets
shall become immediately due and payable on and as of the Accelerated Repurchase
Date;

 

(B)         to the extent permitted by applicable law, the Repurchase Price with
respect to each Transaction (determined as of the Accelerated Repurchase Date)
shall be increased by the aggregate amount obtained by daily application of, on
a 360 day per year basis for the actual number of days during the period from
and including the Accelerated Repurchase Date to but excluding the date of
payment of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the Repurchase Price for such Transaction
(decreased by (I) any amounts actually remitted to Purchaser by the Account Bank
or Seller from time to time pursuant to Article 5 and applied to such Repurchase
Price, and (II) any amounts applied to the Repurchase Price pursuant to this
Article);

 

(C)         the Custodian shall, upon the request of Purchaser, deliver to
Purchaser all instruments, certificates and other documents then held by the
Custodian relating to the Purchased Assets; and

 

(D)         Purchaser may, after ten (10) days’ notice to Seller of Purchaser’s
intent to take such action (provided that no such notice shall be required in
the circumstances set forth in Section 9-611(d) of the UCC), (1) immediately
sell, at a public or private sale in a commercially reasonable manner and at
such price or prices as Purchaser may deem to be satisfactory any or all of the
Purchased Assets, and/or (2) in its sole and absolute discretion elect, in lieu
of selling all or a portion of such Purchased Assets, to give Seller credit for
such Purchased Assets in an amount equal to the market value of such Purchased
Assets (as determined by Purchaser in its sole and absolute discretion) against
the aggregate unpaid Repurchase Price for such Purchased Assets and any other
amounts owing by Seller under the Transaction Documents. The proceeds of any
disposition of Purchased Assets effected pursuant to this Article 14(b)(ii)(D)
shall be applied to the Repurchase Obligations in such order of priority as
Purchaser shall determine in its sole and absolute discretion until such
Repurchase Obligations have been reduced to zero (0) at which time any remainder
shall be remitted to Seller.

 

 59 

 

 

(iii)        The parties acknowledge and agree that (A) the Purchased Assets
subject to any Transaction hereunder are not instruments traded in a recognized
market, (B) in the absence of a generally recognized source for prices or bid or
offer quotations for any Purchased Asset, the Purchaser may establish the source
therefor in its sole and absolute discretion and (C) all prices, bids and offers
shall be determined together with accrued Income (except to the extent contrary
to market practice with respect to the relevant Purchased Assets). The parties
recognize that it may not be possible to purchase or sell all of the Purchased
Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Purchased Assets
may not be liquid. In view of the nature of the Purchased Assets, the parties
agree that liquidation of a Transaction or the Purchased Assets does not require
a public purchase or sale and that a good faith private purchase or sale shall
be deemed to have been made in a commercially reasonable manner. Accordingly,
Purchaser may elect, in its sole and absolute discretion, the time and manner of
liquidating any Purchased Assets, and nothing contained herein shall (A)
obligate Purchaser to liquidate any Purchased Assets on the occurrence and
during the continuance of an Event of Default or to liquidate all of the
Purchased Assets in the same manner or on the same Business Day or (B)
constitute a waiver of any right or remedy of Purchaser.

 

(iv)        Seller shall be liable to Purchaser and its Affiliates and shall
indemnify Purchaser and its Affiliates for the amount (including, without
limitation, in connection with the enforcement of the Transaction Documents) of
all actual losses, out-of-pocket costs and expenses (including, without
limitation, the reasonable fees and expenses of outside counsel) incurred by
Purchaser in connection with or as a consequence of an Event of Default.

 

(v)         Purchaser shall have, in addition to its rights and remedies under
the Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign (where relevant), and local laws (including, without
limitation, if the Transactions are recharacterized as secured financings, the
rights and remedies of a secured party under the UCC, to the extent that the UCC
is applicable, and the right to offset any mutual debt and claim), in equity,
and under any other agreement between Purchaser and Seller. Without limiting the
generality of the foregoing, Purchaser shall be entitled to set off the proceeds
of the liquidation of the Purchased Assets against all of Seller’s obligations
to Purchaser under this Agreement, without prejudice to Purchaser’s right to
recover any deficiency.

 

(vi)        Purchaser may exercise any or all of the remedies available to
Purchaser immediately upon the occurrence of an Event of Default and at any time
during the continuance thereof. All rights and remedies arising under the
Transaction Documents, as amended from time to time, are cumulative and not
exclusive of any other rights or remedies that Purchaser may have.

 

(vii)       Purchaser may enforce its rights and remedies hereunder without
prior judicial process or hearing, and Seller hereby expressly waives any
defenses Seller might otherwise have to require Purchaser to enforce its rights
by judicial process. Seller also waives, to the extent permitted by law, any
defense Seller might otherwise have arising from the use of nonjudicial process,
disposition of any or all of the Purchased Assets, or from any other election of
remedies. Seller recognizes that nonjudicial remedies are consistent with the
usages of the trade, are responsive to commercial necessity and are the result
of a bargain at arm’s length.

 

 60 

 

 

(c)          Power of Attorney. Seller hereby appoints Purchaser as
attorney-in-fact of Seller during the continuation of an Event of Default which
has occurred for the purpose of taking any action and executing or endorsing any
instruments that Purchaser may deem necessary or advisable to accomplish the
purposes of this Agreement, including the exercise of any remedies hereunder,
which appointment as attorney-in-fact is irrevocable and coupled with an
interest. Purchaser hereby agrees to not utilize any power of attorney
hereunder, including the power of attorney delivered under Articles 3(b)(i)(I)
and 34(b)(i)(E) hereof, unless an Event of Default has occurred and is
continuing.

 

ARTICLE 15

 

SET-OFF

 

(a)          In addition to any rights now or hereafter granted under applicable
law or otherwise, and not by way of limitation of any such rights, Seller hereby
grants to Purchaser and its Affiliates a right of set-off, without notice to
Seller, any sum or obligation (whether or not arising under this Agreement,
whether matured or unmatured, whether or not contingent and irrespective of the
currency, place of payment or booking office of the sum or obligation) owed by
Seller to Purchaser or any Affiliate of Purchaser against (i) any sum or
obligation (whether or not arising under this Agreement, whether matured or
unmatured, whether or not contingent and irrespective of the currency, place of
payment or booking office of the sum or obligation) owed by Purchaser or its
Affiliates to Seller and (ii) any and all deposits (general or specified),
monies, credits, securities, collateral or other property of Seller and the
proceeds therefrom, now or hereafter held or received for the account of Seller
(whether for safekeeping, custody, pledge, transmission, collection, or
otherwise) by Purchaser or its Affiliates or any entity under the control of
Purchaser or its Affiliates and its respective successors and assigns
(including, without limitation, branches and agencies of Purchaser, wherever
located).

 

(b)          Purchaser and its Affiliates are hereby authorized at any time and
from time to time upon the occurrence and during the continuance of an Event of
Default, without notice to Seller, to set-off, appropriate, apply and enforce
such right of set-off against any and all items hereinabove referred to against
any amounts owing to Purchaser or its Affiliates by Seller under the Transaction
Documents, irrespective of whether Purchaser or its Affiliates shall have made
any demand hereunder and although such amounts, or any of them, shall be
contingent or unmatured and regardless of any other collateral securing such
amounts. If a sum or obligation is unascertained, Purchaser may in good faith
estimate that obligation and set-off in respect of the estimate, subject to the
relevant party accounting to the other when the obligation is ascertained.
Nothing in this Article 15 shall be effective to create a charge or other
security interest. This Article 15 shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other rights to which any
party is at any time otherwise entitled (whether by operation of law, contract
or otherwise).

 

 61 

 

 

(c)          ANY AND ALL RIGHTS TO REQUIRE PURCHASER OR ITS AFFILIATES TO
EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL OR
PURCHASED ITEMS THAT SECURE THE AMOUNTS OWING TO PURCHASER OR ITS AFFILIATES BY
SELLER UNDER THE TRANSACTION DOCUMENTS, PRIOR TO EXERCISING THEIR RIGHT OF
SET-OFF WITH RESPECT TO SUCH MONIES, SECURITIES, COLLATERAL, DEPOSITS, CREDITS
OR OTHER PROPERTY OF SELLER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED BY SELLER.

 

ARTICLE 16

SINGLE AGREEMENT

 

Purchaser and Seller acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Purchaser and Seller agrees (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to set
off claims and apply property held by them in respect of any Transaction against
obligations owing to them in respect of any other Transactions hereunder and
(iii) that payments, deliveries and other transfers made by either of them in
respect of any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.

 

ARTICLE 17

RECORDING OF COMMUNICATIONS

 

EACH OF PURCHASER AND SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM
TIME TO TIME TO MAKE OR CAUSE TO BE MADE RECORDINGS OF COMMUNICATIONS BETWEEN
ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY. EACH OF PURCHASER AND SELLER HEREBY CONSENTS TO THE
ADMISSIBILITY OF SUCH RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER
PROCEEDINGS, AND AGREES THAT A DULY AUTHENTICATED TRANSCRIPT OF SUCH A TAPE
RECORDING SHALL BE DEEMED TO BE A WRITING CONCLUSIVELY EVIDENCING THE PARTIES’
AGREEMENT.

 

 62 

 

 

ARTICLE 18

NOTICES AND OTHER COMMUNICATIONS

 

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if sent by (a) hand delivery, with proof of
delivery, (b) certified or registered United States mail, postage prepaid, (c)
expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of delivery, or (d) by electronic mail, provided that, other
than with respect to day-to-day notices delivered under this Agreement and other
than with respect to any notices delivered under Article 12(a), such electronic
mail notice must also be delivered by one of the means set forth in (a), (b), or
(c) above unless the sender of such communication receives a verbal or
electronic confirmation acknowledging receipt thereof (for the avoidance of
doubt, any automatically generated email or any similar automatic response shall
not constitute confirmation), to the address specified in Exhibit I hereto or at
such other address and person as shall be designated from time to time by any
party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Article 18. A notice shall be deemed
to have been given: (x) in the case of hand delivery, at the time of delivery,
if on a Business Day, and otherwise on the next occurring Business Day, (y) in
the case of registered or certified mail or expedited prepaid delivery, when
delivered, if on a Business Day, and otherwise on the next occurring Business
Day, or upon the first attempted delivery on a Business Day or (z) in the case
of electronic mail, upon receipt of a verbal or electronic confirmation
acknowledging receipt thereof (for the avoidance of doubt, any automatically
generated email or any similar automatic response shall not constitute
confirmation). A party receiving a notice that does not comply with the
technical requirements for notice under this Article 18 may elect to waive any
deficiencies and treat the notice as having been properly given.

 

ARTICLE 19

ENTIRE AGREEMENT; SEVERABILITY

 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

ARTICLE 20

NON-ASSIGNABILITY

 

(a)         No Seller Party may assign any of its rights or obligations under
this Agreement or the other Transaction Documents without the prior written
consent of Purchaser (which may be granted or withheld in Purchaser’s sole and
absolute discretion) and any attempt by any Seller Party to assign any of its
rights or obligations under this Agreement or any other Transaction Document
without the prior written consent of Purchaser shall be null and void.

 

 63 

 

 

(b)         Purchaser may, without consent of Seller, at any time and from time
to time, assign or participate some or all of its rights and obligations under
the Transaction Documents and/or under any Transaction (subject to Article 9(a))
to any Person in conformity with the terms and conditions of the Purchased Asset
Documents of any Purchased Assets including eligibility requirements, qualified
transferee requirements or the like; provided, however, that, so long as no
Event of Default shall have occurred and be continuing, without the prior
written consent of Seller (i) no assignment or participation shall be made to a
Direct Competitor or to an Affiliate of any Borrower under the Purchased Assets
and (ii) other than in the case of a merger or other corporate transaction (such
as a sale of the applicable business unit) (A) Seller shall only be required to
interface with Barclays Capital PLC or an Affiliate thereof with respect to this
Agreement and the Transactions hereunder and (B) Barclays Capital PLC or an
Affiliate thereof shall retain all authority to enforce remedies and provide
consents, waivers or approvals (including, without limitation, approving any
Eligible Asset as a Purchased Asset or any extension of the Availability Period)
under this Agreement and to determine the Market Value for any Purchased Asset
under this Agreement.  In connection with any permitted assignment or
participation, Purchaser may bifurcate or allocate (i.e. senior/subordinate)
amounts due to Purchaser.  Seller agrees to reasonably cooperate with Purchaser,
at Purchaser’s sole cost and expense, in connection with any such assignment,
transfer or sale of participating interest and to enter into such restatements
of, and amendments, supplements and other modifications to, the Transaction
Documents to which it is a party in order to give effect to such assignment,
transfer or sale of participating interest. In connection with the foregoing,
Purchaser shall not assign its rights or sell participations in a manner that
would have material adverse tax consequences to Seller, Guarantor or any other
direct or indirect owners (including, without limitation, causing all or any
portion of Seller or Guarantor to be treated as a “taxable mortgage pool” for
federal income tax purposes).

 

(c)          Purchaser, acting solely for this purpose as an agent of Seller,
shall maintain at one of its offices in the United States, a copy of each such
sale, transfer and assignment and assumption delivered to it and a register for
the recordation of the names and addresses of Purchaser and each permitted
purchaser, transferee and assignee, as applicable, and the amounts (and stated
interest) owing to, each purchaser, transferee and assignee pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the parties hereunder shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Purchaser for all purposes of this Agreement. The Register shall be
available for inspection by the Seller at any reasonable time and from time to
time upon reasonable prior notice.

 

(d)         If Purchaser sells a participation with respect to its rights under
this Agreement or under any other Transaction Document with respect to the
Purchased Assets, it shall, acting solely for this purpose as an agent of
Seller, maintain a register on which it enters the name and address of each
participant and the principal amounts (and stated interest) of each
participant’s interest in the Purchased Assets (the “Participant Register”);
provided that Purchaser shall have no obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any Transaction Document) to
any Person except to Seller or to the extent that such disclosure is necessary
to establish that such interest is in registered form under Section 5f.103-1(c)
of the United States Treasury regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and Purchaser and Seller
shall treat each Person whose name is recorded in the register as the owner of
such participation interest for all purposes of this Agreement notwithstanding
any notice to the contrary.

 

(e)          Subject to the foregoing, the Transaction Documents and any
Transactions shall be binding upon and shall inure to the benefit of the parties
and their respective successors and assigns. Nothing in the Transaction
Documents, express or implied, shall give to any Person, other than the parties
to the Transaction Documents and their respective successors, any benefit or any
legal or equitable right, power, remedy or claim under the Transaction
Documents.

 

 64 

 

 

ARTICLE 21

GOVERNING LAW

 

THIS AGREEMENT (AND ANY CLAIM OR CONTROVERSY HEREUNDER) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE
(OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

 

ARTICLE 22

WAIVERS AND AMENDMENTS

 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.

 

ARTICLE 23

INTENT

 

(a)          The parties intend and acknowledge that (i) each Transaction is a
“repurchase agreement” as that term is defined in Section 101(47) of Title 11 of
the United States Code, as amended (except insofar as the type of Assets subject
to such Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended (except insofar as
the type of assets subject to such Transaction would render such definition
inapplicable), (ii) each Purchased Asset constitutes either a “mortgage loan” or
“an interest in a mortgage” as such terms are used in Title 11 of the United
States Code and (iii) all payments hereunder are deemed “margin payments” or
settlement payments” as defined in Title II of the Bankruptcy Code.

 

(b)          The parties intend and acknowledge that either party’s right to
cause the termination, liquidation or acceleration of, or to set-off or net
termination values, payment amounts or other transfer obligations arising under,
or in connection with, this Agreement or any Transaction hereunder or to
exercise any other remedies pursuant to Article 14 is in each case a contractual
right to cause or exercise such right as described in Sections 555, 559 and 561
of Title 11 of the United States Code, as amended.

 

 65 

 

 

(c)          The parties intend and acknowledge that if a party hereto is an
“insured depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in the FDIA and any
rules, orders or policy statements thereunder (except insofar as the type of
assets subject to such Transaction would render such definition inapplicable).

 

(d)         The parties intend and acknowledge that this Agreement constitutes a
“netting contract” as defined in and subject to Title IV of the Federal Deposit
Insurance Corporation Improvement Act of 1991 (“FDICIA”) and each payment
entitlement and payment obligation under any Transaction hereunder shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation”, respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a “financial institution” as that
term is defined in FDICIA).

 

(e)          The parties intend and acknowledge that this Agreement constitutes
a “master netting agreement” as defined in Section 101(38A) of Title 11 of the
United States Code, as amended, and as used in Section 561 of Title 11 of the
United States Code, as amended, and a “securities contract” with the meaning of
Section 555 and Section 559 under the Bankruptcy Code.

 

(f)          The parties intend and acknowledge that any provisions hereof or in
any other document, agreement or instrument that is related in any way to this
Agreement shall be deemed “related to” this Agreement within the meaning of
Section 741 of the Bankruptcy Code.

 

(g)         Notwithstanding anything to the contrary in this Agreement, it is
the intention of the parties that, for U.S. Federal, state and local income and
franchise Tax purposes and for accounting purposes, each Transaction constitute
a financing to Seller, and that Seller be (except to the extent that Purchaser
shall have exercised its remedies following an Event of Default) the owner of
the Purchased Assets for such purposes. Unless prohibited by applicable law,
Seller and Purchaser agree to treat the Transactions as described in the
preceding sentence for all U.S. Federal, state, and local income and franchise
Tax purposes (including, without limitation, on any and all filings with any
U.S. Federal, state, or local taxing authority) and agree not to take any action
inconsistent with such treatment.

 

(h)         Each party hereto hereby further agrees that it shall not challenge
the characterization of (i) this Agreement as a “repurchase agreement” (except
to the extent the related Transaction has a duration that renders such term
inapplicable), “securities contract” and/or “master netting agreement”,
(ii) each party as a “repo participant” within the meaning of the Bankruptcy
Code except insofar as, in the case of a “repurchase agreement”, the term of the
Transactions, would render such definition inapplicable, or (iii) Purchaser as a
“financial institution” or “financial participant” within the meaning of the
Bankruptcy Code.

 

 66 

 

 

ARTICLE 24

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

The parties acknowledge that they have been advised that:

 

(a)          in the case of any Transaction in which one of the parties is a
broker or dealer registered with the Securities and Exchange Commission (“SEC”)
under Section 15 of the Exchange Act, the Securities Investor Protection
Corporation has taken the position that the provisions of the Securities
Investor Protection Act of 1970 (“SIPA”) do not protect the other party with
respect to such Transaction;

 

(b)          in the case of any Transaction in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to such Transaction; and

 

(c)          in the case of any Transactions in which one of the parties is a
financial institution, funds held by the financial institution in connection
with such Transaction are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable.

 

ARTICLE 25

CONSENT TO JURISDICTION; WAIVERS

 

(a)          Each party irrevocably and unconditionally (i) submits to the
exclusive jurisdiction of any United States Federal or New York State court
sitting in Manhattan, and any appellate court from any such court, solely for
the purpose of any suit, action or proceeding brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement and (ii) waives, to the fullest extent it may effectively
do so, any defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court and any right of jurisdiction on account of its
place of residence or domicile. The parties hereby agree that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

(b)          To the extent that either party has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.

 

(c)          The parties consent to the service of any summons and complaint and
any other process by the mailing of copies of such process to them at their
respective address specified herein. Nothing in this Article 25 shall affect the
right of either party to serve legal process in any other manner permitted by
law or affect the right of either party to bring any action or proceeding
against the other party or its property in the courts of other jurisdictions.

 

(d)         EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

 

 67 

 

 

ARTICLE 26

NO RELIANCE

 

Each of Seller and Purchaser hereby acknowledges, represents and warrants to the
other that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:

 

(a)          it is not relying (for purposes of making any investment decision
or otherwise) upon any advice, counsel or representations (whether written or
oral) of the other party to the Transaction Documents, other than the
representations expressly set forth in the Transaction Documents;

 

(b)         it has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based upon
its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the other party;

 

(c)          it is a sophisticated and informed Person that has a full
understanding of all the terms, conditions and risks (economic and otherwise) of
the Transaction Documents and each Transaction thereunder and is capable of
assuming and willing to assume (financially and otherwise) those risks;

 

(d)         it is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its assets or liabilities and not for purposes of speculation;

 

(e)          no joint venture exists between Purchaser and any Seller Party
pursuant to any Transaction Document; and

 

(f)          it is not acting as a fiduciary or financial, investment or
commodity trading advisor for the other party and has not given the other party
(directly or indirectly through any other Person) any assurance, guarantee or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.

 

 68 

 

 

ARTICLE 27

INDEMNITY AND EXPENSES

 

(a)          Seller hereby agrees to indemnify Purchaser, Purchaser’s Affiliates
and each of its and their officers, directors, employees and agents
(“Indemnified Parties”) for, and hold harmless from, any and all actual
out-of-pocket liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, fees, costs, expenses (including, without limitation, the
reasonable out-of-pocket fees and expenses of outside counsel) or disbursements
(all of the foregoing, collectively “Indemnified Amounts”) that may at any time
(including, without limitation, such time as this Agreement shall no longer be
in effect and the Transactions shall have been repaid in full) be imposed on or
asserted against any Indemnified Party in any way whatsoever arising out of or
in connection with, or relating to, or as a result of, this Agreement, the other
Transaction Documents, any Transactions, any Event of Default or any action
taken or omitted to be taken by any Indemnified Party under or in connection
with any of the foregoing, and any enforcement of any of the provisions of the
Transaction Documents; provided that Seller shall not be liable for Indemnified
Amounts resulting from the gross negligence or willful misconduct of any
Indemnified Party. Without limiting the generality of the foregoing, Seller
agrees to hold Purchaser harmless from and indemnify Purchaser against all
Indemnified Amounts with respect to all Purchased Assets relating to or arising
out of any violation or alleged violation of any environmental law, rule or
regulation or any consumer credit laws, including without limitation ERISA, the
Truth in Lending Act and/or the Real Estate Settlement Procedures Act in each
case, which does not result from the gross negligence or willful misconduct of
any Indemnified Party. In any suit, proceeding or action brought by Purchaser in
connection with any Purchased Asset for any sum owing thereunder, or to enforce
any provisions of any Purchased Asset, Seller agrees to hold Purchaser harmless
from and indemnify Purchaser from and against all Indemnified Amounts suffered
by Purchaser by reason of any defense, set-off, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by any Seller Party or any Affiliate thereof party to
the Transaction Documents of any obligation thereunder or arising out of any
other agreement, indebtedness or liability at any time owing to or in favor of
such account debtor or obligor or its successors from any Seller Party or any
Affiliate thereof party to the Transaction Documents. The obligation of Seller
hereunder is a recourse obligation of Seller. This Article 27(a) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(b)         Seller agrees to pay or reimburse upon written demand all of
Purchaser’s actual out-of-pocket costs and expenses (including, without
limitation, the reasonable out-of-pocket fees and expenses of outside counsel)
incurred in connection with (i) the preparation, negotiation, execution and
consummation of, and any amendment, supplement or modification to, any
Transaction Document or any Transaction thereunder, whether or not such
Transaction Document (or amendment thereto) or such Transaction is ultimately
consummated (provided that Seller shall not be required to reimburse Purchaser
for any such costs and expenses related to Pre-Purchase Due Diligence in a
respect of any Transaction or proposed Transaction which is not ultimately
consummated, in each case other than the applicable Pre-Purchase Legal/Due
Diligence Review Fee), (ii) the consummation and administration of any
Transaction, (iii) any preservation of the Purchaser’s rights under the
Transaction Documents, (iv) any performance by Purchaser of any obligations of
Seller in respect of any Purchased Asset, (v) if any Event of Default has
occurred and is continuing any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in respect of any of the
Collateral, (vi) the custody, care or preservation of the Collateral (including
insurance, filing and recording costs) and defending or asserting rights and
claims of Purchaser in respect thereof, by litigation or otherwise, (vii) the
maintenance of the Collection Account and registering the Collateral in the name
of Purchaser or its nominee, (viii) any default by Seller in repurchasing the
Purchased Asset after Seller has given a notice in accordance with Article 3(e)
of an Early Repurchase Date, (ix) any failure by Seller to sell any Eligible
Asset to Purchaser on the Purchase Date thereof, (x) any actions taken and which
are reasonably necessary to perfect or continue any lien created under any
Transaction Document, (xi) Purchaser owning any Purchased Asset or other
Purchased Item (except upon Purchaser’s ultimate sale or retention, as
applicable, of such Purchased Asset in accordance with Article 14(b)(ii)(D), in
which case the obligation will be transferred to the transferee of the Purchased
Asset or to Purchaser, as applicable) and/or (xii) without duplication, any due
diligence performed by Purchaser pursuant to Article 28. All such expenses shall
be recourse obligations of Seller to Purchaser under this Agreement. A
certificate as to such costs and expenses, setting forth the calculations
thereof shall be conclusive and binding upon Seller absent manifest error.

 

 69 

 

 

(c)          This Article 27 shall survive termination of this Agreement and the
repurchase of all Purchased Assets.

 

ARTICLE 28

DUE DILIGENCE

 

(a)          Seller acknowledges that Purchaser has the right to perform
continuing due diligence reviews with respect to the Purchased Assets (including
obtaining updated or new appraisals not to exceed one appraisal per year for any
Mortgaged Property so long as the related loan is not a Defaulted Asset), the
Borrowers (including any other obligors), the Seller Parties and Servicer for
purposes of verifying compliance with the representations, warranties and
specifications made hereunder, or otherwise. Seller agrees that upon reasonable
prior notice (unless an Event of Default has occurred and is continuing, in
which case no prior notice shall be required), Seller shall provide (or shall
cause any other Seller Party or Servicer, as applicable, to provide) reasonable
access to Purchaser and any of its agents, representatives or permitted assigns
to the offices of Seller, such other Seller Party or Servicer, as the case may
be, during normal business hours and permit them to examine, inspect, and make
copies and extracts of the Purchased Asset Files, Servicing Records and any and
all documents, records, agreements, instruments or information relating to such
Purchased Assets in the possession or under the control of such party.

 

(b)         Seller agrees that it shall, promptly upon reasonable request of
Purchaser, deliver (or shall cause to be delivered) to Purchaser and any of its
agents, representatives or permitted assigns copies of any documents permitted
to be reviewed by Purchaser in accordance with Article 28(a).

 

(c)          Seller agrees to make available (or to cause any other Seller Party
or Servicer, as applicable, to make available) to Purchaser and any of its
agents, representatives or permitted assigns (i) in person at the time of any
inspection pursuant to Article 28(a) or (ii) upon reasonable prior written
notice (unless an Event of Default has occurred and is continuing, in which case
no prior notice shall be required and there shall be no limitation on
frequency), by phone, as applicable, a knowledgeable financial or accounting
officer or asset manager, as applicable, of Seller, such other Seller Party or
Servicer, as the case may be, for the purpose of answering questions about any
of the foregoing Persons, or any other matters relating to the Transaction
Documents or any Transaction that Purchaser wishes to discuss with such Person.

 

 70 

 

 

(d)          Without limiting the generality of the foregoing, Seller
acknowledges that Purchaser may enter into Transactions with Seller based solely
upon the information provided by Seller to Purchaser and the representations,
warranties and covenants contained herein, and that Purchaser, at its option,
has the right at any time to conduct a partial or complete due diligence review
on some or all of the Purchased Assets. Purchaser may underwrite such Purchased
Assets itself or engage a third-party underwriter to perform such underwriting.
Seller agrees to reasonably cooperate with Purchaser and any third party
underwriter designated by Purchaser in writing in connection with such
underwriting, including, but not limited to, providing Purchaser and such third
party underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Purchased Assets in the possession,
or under the control, of Seller reasonably requested by Purchaser in writing.

 

(e)          Seller agrees to reimburse Purchaser within ten (10) Business Days
after receipt of an invoice therefor for any and all reasonable out-of-pocket
costs and expenses (including, without limitation, the reasonable fees and
expenses of outside counsel) incurred by Purchaser in connection with its
continuing due diligence activities pursuant to this Article 28.

 

ARTICLE 29
SERVICING

 

(a)          The parties hereto agree and acknowledge that the Purchased Assets
are sold to Purchaser on a “servicing released” basis and Purchaser is owner of
all Servicing Rights so long as the Purchased Assets are subject to this
Agreement. Notwithstanding the foregoing, Seller shall be granted a revocable
license (which license shall automatically be revoked (i) every thirty (30) days
unless Purchaser provides written notice to Seller that such license is extended
for another thirty (30) days or (ii) during the continuance of an Event of
Default) to cause Servicer to service the Purchased Assets, and Seller shall
have the right, at Seller’s sole cost and expense, to direct Servicer to service
the Purchased Assets in accordance with the Servicing Agreement and this Article
29 and for the benefit of Purchaser. Notwithstanding the foregoing, Seller shall
not take any action or effect any Material Modification without first having
given prior notice thereof to Purchaser in each such instance and receiving the
prior written consent of Purchaser.

 

(b)         The obligation of Servicer (or Seller to cause Servicer) to service
any of the Purchased Assets shall cease, at Purchaser’s option, upon the
earliest of (i) Purchaser’s termination of Servicer in accordance with Article
29(c), (ii) Purchaser not extending Seller’s revocable license in accordance
with Article 29(a) or (iii) the transfer of servicing to any other Servicer and
the assumption of such servicing by such other Servicer. Seller agrees to
reasonably cooperate with Purchaser in connection with any termination of
Servicer. Upon any termination of Servicer, if no Event of Default shall have
occurred and be continuing, Seller shall at its sole cost and expense transfer
the servicing of the effected Purchased Assets to another Servicer designated by
Purchaser as expeditiously as possible.

 

 71 

 

 

(c)          Purchaser may, in its sole and absolute discretion, terminate
Servicer or any sub-servicer with respect to any Purchased Asset (i) upon the
occurrence of a default by the Servicer under the Servicing Agreement, (ii) upon
the occurrence of a default by the Servicer under the Servicer Letter or (iii)
during the continuance of an Event of Default, either for cause or without
cause, in each case of clauses (i) through (iii), without payment of any penalty
or termination fee.

 

(d)         Seller shall not, and shall not permit Servicer to, employ any other
cashiering sub-servicers to service the Purchased Assets without the prior
written approval of Purchaser (such approval not to be unreasonably conditioned,
withheld or delayed). If the Purchased Assets are serviced by a cashiering
sub-servicer engaged by Seller, Seller shall irrevocably assign all rights,
title and interest in the servicing agreements with such cashiering sub-servicer
to Purchaser.

 

(e)          Seller shall cause Servicer and any sub-servicer to service the
Purchased Assets in accordance with Accepted Servicing Practices. Seller shall
cause Servicer and any sub-servicers engaged directly by Seller to execute a
letter agreement with Purchaser substantially in the form attached as Exhibit XI
hereto (a “Servicer Letter”) acknowledging Purchaser’s security interest in the
Purchased Assets and agreeing to remit all Income received with respect to the
Purchased Asset to the Collection Account in accordance with Article 5(e) or as
otherwise directed by Purchaser in accordance with the Servicer Letter.

 

(f)          Seller agrees that Purchaser is the owner of all servicing records
related to the Purchased Assets, including but not limited to the Servicing
Agreement, files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of Purchased Assets (the “Servicing
Records”) so long as the Purchased Assets are subject to this Agreement. Seller
covenants to (or use commercially reasonable efforts to cause Servicer to)
safeguard such Servicing Records and to deliver them promptly to Purchaser or
its designee (including the Custodian) at Purchaser’s request.

 

(g)         The payment of servicing fees shall be solely the responsibility of
Seller and shall be subordinate to payment of amounts outstanding and due to
Purchaser under the Transaction Documents (except upon Purchaser’s ultimate sale
or retention, as applicable, of such Purchased Asset in accordance with
Article 14(b)(ii)(D), in which case the obligation will be transferred to the
transferee of the Purchased Asset or to Purchaser, as applicable).

 

ARTICLE 30

Acknowledgment and Consent to Bail-In

 

(a)          Contractual Recognition of Bail-in. 

 

(i)          Each party acknowledges and accepts that liabilities arising under
this agreement (other than Excluded Liabilities) may be subject to the exercise
of the UK Bail-in Power by the relevant resolution authority and acknowledges
and accepts to be bound by any Bail-in Action and the effects thereof (including
any variation, modification and/or amendment to the terms of this agreement as
may be necessary to give effect to any such Bail-in Action), which if the
Bail-in Termination Amount is payable by Purchaser to Seller may include,
without limitation:

 

 72 

 

 

(A)         a reduction, in full or in part, of the Bail-in Termination Amount;
and/or

 

(B)          a conversion of all, or a portion of, the Bail-in Termination
Amount into shares or other instruments of ownership, in which case Seller
acknowledges and accepts that any such shares or other instruments of ownership
may be issued to or conferred upon it as a result of the Bail-in Action.

 

(ii)         Each party acknowledges and accepts that this provision is
exhaustive on the matters described herein to the exclusion of any other
agreements, arrangements or understanding between the parties relating to the
subject matter of this agreement and that no further notice shall be required
between the parties pursuant to the agreement in to order to give effect to the
matters described herein.

 

(iii)        The acknowledgements and acceptances contained in paragraphs (1)
and (2) above will not apply if:

 

(A)         the relevant resolution authority determines that the liabilities
arising under this agreement may be subject to the exercise of the UK Bail-in
Power pursuant to the law of the third country governing such liabilities or a
binding agreement concluded with such third country and in either case the UK
Regulations have been amended to reflect such determination; and/or

 

(B)          the UK Regulations have been repealed or amended in such a way as
to remove the requirement for the acknowledgements and acceptances contained in
paragraphs (1) and (2).

 

(iv)        For purposes of this paragraph:

 

“Bail-in Action” means the exercise of the UK Bail-in Power by the relevant
resolution authority in respect of all transactions (or all transactions
relating to one or more netting sets, as applicable) under this agreement.

 

“Bail-in Termination Amount” means the early termination amount or early
termination amounts (howsoever described), together with any accrued but unpaid
interest thereon, in respect of all transactions (or all transactions relating
to one or more netting sets, as applicable) under this agreement (before, for
the avoidance of doubt, any such amount is written down or converted by the
relevant resolution authority).

 

“BRRD” means Directive 2014/59/EU establishing a framework for the recovery and
resolution of credit institutions and investment firms.

 

“Excluded Liabilities” means liabilities excluded from the scope of the
contractual recognition of bail-in requirement pursuant to the UK Regulations.

 

“UK Bail-in Power” means any write-down or conversion power existing from time
to time (including, without limitation, any power to amend or alter the maturity
of eligible liabilities of an institution under resolution or amend the amount
of interest payable under such eligible liabilities or the date on which
interest becomes payable, including by suspending payment for a temporary
period) under, and exercised in compliance with, any laws, regulations, rules or
requirements (together, the “UK Regulations”) in effect in the United Kingdom
relating to the transposition of the BRRD as amended from time to time,
including but not limited to, the Banking Act 2009 as amended from time to time,
and the instruments, rules and standards created thereunder, pursuant to which
the obligations of a regulated entity (or other affiliate of a regulated entity)
can be reduced (including to zero), cancelled or converted into shares, other
securities, or other obligations of such regulated entity or any other person.

 

 73 

 

 

A reference to a “regulated entity” is to any BRRD Undertaking as such term is
defined under the PRA Rulebook promulgated by the United Kingdom Prudential
Regulation Authority or to any person falling within IFPRU 11.6, of the FCA
Handbook promulgated by the United Kingdom Financial Conduct Authority (“FCA”),
both as amended from time to time, which includes, certain credit institutions,
investment firms, and certain of their parent or holding companies.

 

(b)         Contractual Recognition of UK Stay in Resolution. Where a resolution
measure is taken in relation to any BRRD undertaking or any member of the same
group as that BRRD undertaking  and that BRRD undertaking or any member of the
same group as that BRRD undertaking  is a party to this Agreement (any such
party to this Agreement being an “Affected Party”), each other party  to this
Agreement agrees that it shall only be entitled to exercise any termination
rights under or rights to enforce a security interest in connection with this
Agreement‎ against the Affected Party  to the extent that it would be entitled
to do so under the Special Resolution Regime if this Agreement were governed by
the laws of any part of the United Kingdom.

 

For the purpose of this Clause, “resolution measure” means a ‘crisis prevention
measure’, ‘crisis management measure’ or ‘recognised third-country resolution
action’, each with the meaning given in the “PRA Rulebook: CRR Firms and
Non-Authorised Persons: Stay in Resolution Instrument 2015”, as may be amended
from time to time (the “PRA Contractual Stay Rules”), provided, however, that
‘crisis prevention measure’ shall be interpreted in the manner outlined in Rule
2.3 of the PRA Contractual Stay Rules; “BRRD undertaking”, “group”, “Special
Resolution Regime” and “termination right” have the respective meanings given in
the PRA Contractual Stay Rules.

 

Notice Regarding Client Money Rules. Purchaser, as a CRD credit institution (as
such term is defined in the rules of the FCA), holds all money received and held
by it hereunder as banker and not as trustee. Accordingly, money that is
received and held by Purchaser from a Seller Party will not be held in
accordance with the provisions of the FCA’s Client Asset Sourcebook relating to
client money (the “Client Money Rules”) and will not be subject to the statutory
trust provided for under the Client Money Rules. In particular, Purchaser shall
not segregate money received by it from a Seller Party from Purchaser money and
Purchaser shall not be liable to account to a Seller Party for any profits made
by Purchaser use as banker of such cash and upon failure of Purchaser, the
client money distribution rules within the Client Asset Sourcebook (the “Client
Money Distribution Rules”) will not apply to these sums and so a Seller Party
will not be entitled to share in any distribution under the Client Money
Distribution Rules.

 

 74 

 

 

ARTICLE 31

MISCELLANEOUS

 

(a)          All rights, remedies and powers of Purchaser hereunder and in
connection herewith are irrevocable and cumulative, and not alternative or
exclusive, and shall be in addition to all other rights, remedies and powers of
Purchaser whether under law, equity or agreement. In addition to the rights and
remedies granted to it in this Agreement, to the extent this Agreement is
determined to create a security interest, Purchaser shall have all rights and
remedies of a secured party under the UCC.

 

(b)          The Transaction Documents may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.
Signature pages to any Transaction Document or certification delivered pursuant
thereto delivered in electronic form (such as PDF) shall be considered binding
with the same force and effect as original signatures.

 

(c)          The headings in the Transaction Documents are for convenience of
reference only and shall not affect the interpretation or construction of the
Transaction Documents.

 

(d)         Each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or be invalid under such law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

(e)          This Agreement, the Fee Letter and each Confirmation contain a
final and complete integration of all prior expressions by the parties with
respect to the subject matter hereof and thereof and shall constitute the entire
agreement among the parties with respect to such subject matter, superseding all
prior oral or written understandings.

 

(f)          The parties understand that this Agreement is a legally binding
agreement that may affect such party’s rights. Each party represents to the
other that it has received legal advice from counsel of its choice regarding the
meaning and legal significance of this Agreement and that it is satisfied with
its legal counsel and the advice received from it.

 

(g)         Should any provision of this Agreement require judicial
interpretation, it is agreed that a court interpreting or construing the same
shall not apply a presumption that the terms hereof shall be more strictly
construed against any Person by reason of the rule of construction that a
document is to be construed more strictly against the Person who itself or
through its agent prepared the same, it being agreed that all parties have
participated in the preparation of this Agreement.

 

(h)         Unless otherwise specifically enumerated, wherever pursuant to this
Agreement Purchaser exercises any right given to it to consent or not consent,
or to approve or disapprove, or any arrangement or term is to be satisfactory
to, Purchaser in its sole and absolute discretion, Purchaser shall decide to
consent or not consent, or to approve or disapprove or to decide that
arrangements or terms are satisfactory or not satisfactory, in its sole and
absolute discretion and such decision by Purchaser shall be final and
conclusive.

 

 75 

 

 

ARTICLE 32

TAXES

 

(a)         Any and all payments by or on account of any obligation of Seller
under this Agreement shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then Seller shall
make (or cause to be made) such deduction or withholding and shall timely pay
(or cause to be timely paid) the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by Seller shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Article 32), Purchaser receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

(b)         Seller shall timely pay, without duplication, any Other Taxes (i)
imposed on Seller to the relevant Governmental Authority in accordance with
Requirements of Law, and (ii) imposed on Purchaser, as the case may be, upon
written notice from Purchaser setting forth in reasonable detail the calculation
of such Other Taxes.

 

(c)         Seller shall indemnify Purchaser, within ten (10) Business Days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Article) payable or paid by Purchaser or required to be withheld or
deducted from a payment to Purchaser, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
(provided that if Seller reasonably believes that such Taxes were not correctly
or legally asserted, Purchaser will use reasonable efforts to cooperate with
Seller to obtain a refund of such Taxes (which shall be repaid to Seller in
accordance with Article 32(e)) so long as such efforts would not, in the sole
determination of Purchaser, result in any additional out-of-pocket costs or
expenses not reimbursed by Seller or be otherwise materially disadvantageous to
Purchaser). A certificate as to the amount of such payment or liability
delivered to Seller by Purchaser shall be conclusive absent manifest error.

 

(d)         Status of Purchaser.

 

(i)          If Purchaser is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under the Transaction Documents,
Purchaser shall deliver to Seller, prior to becoming a party to this Agreement,
and at the time or times reasonably requested by Seller, such properly completed
and executed documentation reasonably requested by Seller as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, Purchaser, if reasonably requested by Seller, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Seller as
will enable Seller to determine whether or not Purchaser is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Article 32(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Purchaser’s reasonable judgment such completion, execution or submission would
subject such Purchaser to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Purchaser.

 

 76 

 

 

(ii)         Without limiting the generality of the foregoing:

 

(A)           if Purchaser is a U.S. Person, it shall deliver to Seller on or
prior to the date on which Purchaser becomes a party to this Agreement (and from
time to time thereafter upon the reasonable request of Seller), executed copies
or originals of IRS Form W-9 (or any successor form) certifying that Purchaser
is exempt from U.S. federal backup withholding tax;

 

(B)            if the Purchaser is not a U.S. Person, it shall, to the extent it
is legally entitled to do so, deliver to Seller (in such number of copies as
shall be requested by Seller) on or prior to the date on which Purchaser becomes
a party under this Agreement, whichever of the following is applicable:

 

(1)         in the case of a Purchaser that is claiming the benefits of an
income tax treaty to which the United States is a party, (x) with respect to
payments characterized as interest for U.S. tax purposes under any Transaction
Document, executed copies or originals of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Transaction Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)         executed copies or originals of IRS Form W-8ECI;

 

(3)         in the case of a Purchaser claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Purchaser is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder”
of Seller within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies or originals of IRS Form W-8BEN or W-8BEN-E; or

 

(4)         to the extent a Purchaser is not the beneficial owner, executed
copies or originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Purchaser is a partnership and one or more direct or
indirect partners of such Purchaser are claiming the portfolio interest
exemption, such Purchaser may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

 

 77 

 

 

(C)          if Purchaser is not a U.S. Person, it shall, to the extent it is
legally entitled to do so, deliver to Seller (in such number of copies as shall
be requested by Seller) on or prior to the date on which Purchaser becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of Seller), executed copies or originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Seller to
determine the withholding or deduction required to be made; and

 

(D)         if a payment made to Purchaser under any Transaction Document would
be subject to U.S. federal withholding Tax imposed by FATCA if Purchaser were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), Purchaser shall deliver to Seller at the time or times prescribed
by law and at such time or times reasonably requested by Seller such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by Seller as may be necessary for Seller to comply with its
obligations under FATCA and to determine that Purchaser has complied with
Purchaser’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Purchaser agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification and provide such successor form to Seller, or promptly
notify Seller in writing of its legal inability to do so.

 

(e)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Article 32 (including by the payment of additional
amounts pursuant to this Article 32), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Article 32 with respect to the Taxes giving rise to such refund), net
of all out-of-pocket costs and expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this Article 32(e) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Article
32(e), in no event will the indemnified party be required to pay any amount to
an indemnifying party pursuant to this Article 32(e) the payment of which would
place the indemnified party in a less favorable net after Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

 78 

 

 

(f)          Survival. Each party’s obligations under this Article 32 shall
survive any assignment of rights by the Purchaser, the termination of the
Transactions and the repayment, satisfaction or discharge of all obligations
under any Transaction Document.

 

ARTICLE 33

JOINT AND SEVERAL LIABILITY

 

(a)          Each Seller hereby acknowledges and agrees that (i) each Seller
shall be jointly and severally liable to Purchaser to the maximum extent
permitted by Requirements of Law for all Repurchase Obligations, (ii) the
liability of each Seller with respect to the Repurchase Obligations (A) shall be
absolute and unconditional and shall remain in full force and effect, and be
reinstated, until all Repurchase Obligations shall have been paid, performed
and/or satisfied, as applicable, in full, and (B) until such payment,
performance and/or satisfaction, as applicable, has occurred, shall not be
discharged, affected, modified or impaired on the occurrence from time to time
of any event, including any of the following, whether or not with notice to or
the consent of any Seller, (1) the waiver, compromise, settlement, release,
termination or amendment (including any extension or postponement of the time
for payment, performance, satisfaction, renewal or refinancing) of any of the
Repurchase Obligations (other than a waiver, compromise, settlement, release or
termination in full of the Repurchase Obligations), (2) the failure to give
notice to any Seller of the occurrence of any nonpayment or other default,
(3) the failure to make any demand for payment of any amounts owing to Purchaser
by any other Seller, (4) the release, substitution or exchange by Purchaser of
any Purchased Asset (whether with or without consideration) or the acceptance by
Purchaser of any additional collateral or the availability or claimed
availability of any other collateral or source of repayment or any
non-perfection or other impairment of collateral, (5) the release of any Person
primarily or secondarily liable for all or any part of the Repurchase
Obligations, whether by Purchaser or in connection with any Act of Insolvency
affecting any Seller or any other Person who, or any of whose property, shall at
the time in question be obligated in respect of the Repurchase Obligations or
any part thereof, or (6) to the extent permitted by Requirements of Law, any
other event, occurrence, action or circumstance that would, in the absence of
this Article 33, result in the release or discharge of any or all Sellers from
the performance or observance of any Repurchase Obligation, (iii) Purchaser
shall not be required first to initiate any suit or to exhaust its remedies
against any Seller or any other Person to become liable, or against any of the
Purchased Assets, in order to enforce the Transaction Documents and each Seller
expressly agrees that, notwithstanding the occurrence of any of the foregoing,
each Seller shall be and remain directly and primarily liable for all sums due
under any of the Transaction Documents, (iv) when making any demand hereunder
against any Seller, Purchaser may, but shall be under no obligation to, make a
similar demand on any other Seller, and any failure by Purchaser to make any
such demand or to collect any payments from any other Seller, or any release of
any such other Seller shall not relieve any Seller in a respect of which a
demand or collection is not made or Sellers not so released of their obligations
or liabilities hereunder, and shall not impair or affect the rights and
remedies, express or implied, or as a matter of law, of Purchaser against
Sellers, and (v) on disposition by Purchaser of any Purchased Asset, each Seller
shall be and shall remain jointly and severally liable for any deficiency to the
extent set forth in this Agreement and the other Transaction Documents.

 

 79 

 

 

(b)         In furtherance of the foregoing, each Seller waives (i) any and all
notices of the creation, renewal, extension or accrual of any amounts at any
time owing to Purchaser by any other Seller under the Transaction Documents,
(ii) any and all notices of or proof of reliance by Purchaser upon any Seller or
acceptance of the obligations of any Seller under this Article 33, and all such
amounts, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the obligations of Sellers under this Article 33, (iii) diligence,
presentment, protest, demand for payment and notice of nonpayment or other
default to or upon any Seller with respect to any amounts at any time owing to
Purchaser by any Seller under the Transaction Documents, other than such notices
as are expressly required to be given under this Agreement or any of the other
Transaction Documents.

 

(c)          To the extent any Seller (a “Paying Seller”) shall have paid more
than its proportionate share of any payment made hereunder, such Paying Seller
hereby waives (i) any right to subrogation or set-off that it may acquire on
account of such payment against any other Seller or any collateral security or
guarantee and (ii) the right to seek contribution or reimbursement from any
other Seller in respect such payment, in each case, until all Repurchase
Obligations are paid in full. If any amount shall be paid to any Paying Seller
on account of such subrogation rights at any time when any Repurchase
Obligations are outstanding, amount shall be held by Paying Seller in trust for
Purchaser, segregated from other funds of Paying Seller, and shall, forthwith
upon receipt by Paying Seller, be turned over to Purchaser in the exact form
received by Paying Seller (duly indorsed by the Paying Seller to Purchaser, if
required), to be applied against amounts owing to Purchaser by Sellers under the
Transaction Documents, whether matured or unmatured, in such order as Purchaser
may determine.

 

(d)         With respect to any matter under the Transaction Documents for which
(i) any consent or approval of Seller is required, (ii) any notice to, or from,
Seller is required or (iii) any other undertaking is made by Seller, unless
otherwise specified with respect to such consent, approval, notice or
undertaking , such action by (or notice to) any Seller shall be sufficient for
all such purpose.

 

 80 

 

 

ARTICLE 34

ADDITIONAL SELLERS

 

(a)          From time to time Seller may request that another Affiliate of
Seller become a Seller under this Agreement and the other Transaction Documents.
Any Additional Seller shall be subject to the approval of Purchaser in its sole
and absolute discretion. Subject to the receipt of such approval of Purchaser
and the satisfaction of the conditions set forth in Article 34(b), (i) such
Affiliate of Seller shall become a Seller hereunder (an “Additional Seller”),
and each reference in the Transaction Documents to “Seller” shall also mean and
be a reference to such Additional Seller and (ii) each reference herein to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to this
Agreement, and each reference in any other Transaction Document to the “Master
Repurchase Agreement”, “Repurchase Agreement”, “thereunder”, “thereof” or words
of like import referring to this Agreement, shall mean and be a reference to
this Agreement as supplemented by such Joinder.

 

(b)         In connection with the joinder of any Additional Seller, the
following conditions shall be satisfied:

 

(i)          Delivery of Documents. The following documents shall have been
delivered to Purchaser, each in form and substance acceptable to Purchaser:

 

(A)         an updated organizational chart with respect to the Seller Parties
(including such Additional Seller);

 

(B)          a Joinder, duly completed and executed by such Additional Seller;

 

(C)          duly completed and executed agreements evidencing the joinder of
such Additional Seller as a party to (i) the Custodial Agreement, (ii) the
Servicing Agreement and (iii) the Servicer Letter;

 

(D)         any and all consents and waivers applicable to such Additional
Seller and the related Purchased Assets;

 

(E)          a power of attorney from such Additional Seller substantially in
the form of Exhibit IV hereto, duly completed and executed (Purchaser hereby
agrees to not utilize such power of attorney unless an Event of Default has
occurred and is continuing);

 

(F)          a Seller Financing Statement with respect to such Additional
Seller;

 

(G)          opinions of outside counsel to such Additional Seller in form and
substance acceptable to Purchaser (including, but not limited to, those relating
to corporate matters, enforceability, applicability of the Investment Company
Act of 1940, security interests and Bankruptcy Code safe harbors (including with
respect to the inclusion of Mezzanine Loans as Purchased Assets); and

 

(H)         for such Additional Seller, a good standing certificate dated within
thirty (30) calendar days prior to the related Purchase Date, certified true,
correct and complete copies of organizational documents and certified true,
correct and complete copies of resolutions (or similar authority documents) with
respect to the execution, delivery and performance of the Transaction Documents
and each other document to be delivered by such party from time to time in
connection herewith.

 

 81 

 

 

(ii)         Searches. Purchaser shall have obtained UCC, tax lien, judgment and
litigation searches with respect to such Additional Seller and the results of
such searches are acceptable to Purchaser in its sole and absolute discretion.

 

(iii)        Know Your Customer and Sanctions Diligence. Purchaser shall have
completed its “Know Your Customer” and Sanctions diligence with respect to such
Additional Seller and the results of such diligence are acceptable to Purchaser
in its sole and absolute discretion.

 

(iv)        Reimbursement of Costs and Expenses. Seller shall have paid, or
reimbursed Purchaser for, all actual out-of-pocket costs and expenses, including
but not limited to reasonable legal fees and due diligence expenses, incurred by
Purchaser in connection with the joinder of such Additional Seller.

 

(v)         Further Assurances. Purchaser shall have received all such other and
further documents and documentation as Purchaser shall require.

 

[REMAINDER OF PAGE LEFT BLANK]

 

 82 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as a deed as of the
day first written above.

 

  BARCLAYS BANK PLC, as Purchaser         By:  /s/ Francis X. Gilhool     Name:
Francis X. Gilhool     Title: Managing Director

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Barclays-Colony – Master Repurchase Agreement

 

 

 

 

  CLNC CREDIT 7, LLC as Seller         By:  /s/ David A. Palamé     Name: David
A. Palamé     Title: Vice President

 

Barclays-Colony – Master Repurchase Agreement

 

 

 

 

EXHIBIT II

 

FORM OF CONFIRMATION STATEMENT

 

[Date]

 

To: Barclays Bank PLC

 

Ladies and Gentlemen:

 

Reference is made hereby to the Master Repurchase Agreement, dated as of April
26, 2018 (the “Agreement”), between Barclays Bank PLC (“Purchaser”) and [Name of
Colony Seller Entity] (“Seller”). This Confirmation is being delivered to you,
as Purchaser, to request a Transaction pursuant to which Purchaser will purchase
from us, as Seller, the Eligible Asset identified on the attached Schedule 1 in
accordance with the terms of the Agreement. Capitalized terms used herein
without definition have the meanings given in the Agreement.

 

Purchase Date: __________, 20__     Eligible Asset(s): ___________________, as
further identified on Schedule 1     Asset Type: [Mortgage Loan][Mortgage Loan
and Mezzanine Loan]1[Senior Note][Senior Participation Interest]     Sidecar
Asset(s): [Yes][No]

 

[Seller hereby certifies that it expects, in its good faith judgment, to include
the Eligible Asset in a securitization transaction or to refinance such Eligible
Asset through a participation, syndication, sale of an A-note or other
refinancing transaction on or before the expiration of the applicable Sidecar
Facility.]2

 

Outstanding Principal Amount of Purchased   Asset as of Purchase Date:
$__________     Available Future Funding under Purchased   Asset as of Purchase
Date: $__________     Repurchase Date: __________, 20__     Purchase Price:
$__________     Pricing Rate: As defined in the Agreement

 



 

1Unless otherwise specified, any reference to Eligible Asset or Purchased Asset
shall include the Mortgage Loan and any related Mezzanine Loan that is, or is
proposed to be, subject to the same Transaction.

2To be included if a proposed Eligible Asset is a Sidecar Asset.

 

 Ex. II-1 

 

 

Applicable Index: LIBOR     Purchase Price Percentage: __________%     Effective
Purchase Price Percentage3: __________%     Repurchase Price: As defined in the
Agreement     Governing Agreements: As identified on attached Schedule 2    
Requested Wire Amount: $__________     Type of Funding: [Wet][Dry] Funding    
REMIC Eligible: [Yes][No]

 

Seller’s Wiring Instructions:

 

Bank Name: ____________________ ABA Number: ____________________ Account Number:
____________________ Reference: ____________________

 

[Seller hereby certifies that that all conditions precedent to the funding of a
Purchase Price increase in connection with the future advance set forth in
Article 3(h)(ii) of the Agreement have been satisfied, except for the following
conditions which have been waived by Purchaser: [IDENTIFY ANY WAIVED
CONDITIONS]].4

 

To evidence your agreement to enter into the Transaction in accordance with the
terms set forth in this Confirmation, please return a countersigned copy of this
Confirmation to Seller.

 

  [NAME OF COLONY SELLER ENTITY]         By:       Name:     Title:

 

AGREED AND ACKNOWLEDGED:       BARCLAYS BANK PLC       By:       Name:    
Title:  

 



 



3 As of the date of Confirmation.

4 To be included if a Confirmation delivered in connection with future funding.

 

 Ex. II-2 

 

 

Schedule 1 to Confirmation

 

Purchased Asset Schedule

 

(attached)

 

 Ex. II-3 

 

 

Schedule 2 to Confirmation

 

Governing Agreements

 

 Ex. II-4 

 

 

EXHIBIT IV

 

FORM OF POWER OF ATTORNEY

 

Know All Men by These Presents, that [NAME OF COLONY SELLER ENTITY], a [Delaware
limited liability company] (“Seller”), does hereby appoint Barclays Bank PLC
(“Purchaser”), its attorney-in-fact to act in Seller’s name, place and stead in
any way that Seller could do with respect to (i) the completion of the
endorsements of the Purchased Assets, including without limitation the
Promissory Notes, Assignments of Mortgages and Participation Certificates, and
any transfer documents related thereto, (ii) the recordation of the Assignments
of Mortgages, (iii) the preparation and filing, in form and substance
satisfactory to Purchaser, of such financing statements, continuation
statements, and other uniform commercial code forms, as Purchaser may from time
to time, reasonably consider necessary to create, perfect, and preserve
Purchaser’s security interest in the Purchased Assets and (iv) the enforcement
of Seller’s rights under the Purchased Assets purchased by Purchaser pursuant to
the Master Repurchase Agreement, dated as of April 26, 2018 (as amended,
restated, supplemented, or otherwise modified and in effect from time to time,
the “Repurchase Agreement”), between Purchaser and Seller, and to take such
other steps as may be necessary or desirable to enforce Purchaser’s rights
against such Purchased Assets, the related Purchased Asset Files and the
Servicing Records to the extent that Seller is permitted by law to act through
an agent. Capitalized terms used but not otherwise defined herein shall have the
meanings assigned thereto in the Repurchase Agreement.

 

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.

 

THIS POWER OF ATTORNEY SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE
CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

 Ex. IV-1 

 

 

IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed as a
deed this ____ day of __________, 20__.

 

  [NAME OF COLONY SELLER ENTITY]         By:       Name:     Title:

 

STATE OF ______________ ) COUNTY OF ____________ )

 

On ________, 20__, before me, _____________________, a Notary Public, personally
appeared ___________________, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the ______________ that the
foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature _______________________________

 

(Seal)

 

 Ex. IV-2 

 

 

EXHIBIT V

 

REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED ASSET

 

For purposes of the representations and warranties contained in this Exhibit V,
the phrases “Seller’s knowledge” or “Seller’s belief” and other words and
phrases of like import shall mean, except where otherwise expressly set forth
herein, the then-current actual (as distinguished from imputed or constructive)
knowledge or belief of those individuals of Seller who have primary
responsibility for the underwriting, origination or acquisition, as applicable,
management or sale of the Purchased Assets regarding the matters expressly set
forth herein. All information contained in documents which are part of the
Servicing Records shall be deemed to be within Seller’s knowledge.

 

Capitalized terms used but not defined in this Exhibit V shall have the
respective meanings given them in the Master Repurchase Agreement to which this
Exhibit V is attached (the “Master Repurchase Agreement”).

 

Seller acknowledges and agrees that the representations and warranties contained
in this Exhibit V may be amended from time to time by Purchaser in its
reasonable discretion to conform such representations and warranties to
Purchaser’s then current standard representations and warranties for commercial
mortgage-backed securitization transactions; provided, that (i) Purchaser shall
notify Seller of any amendment and Purchaser and Seller shall mutually agree on
such amendment (Seller’s agreement not to be unreasonably withheld) and
(ii) such amended representations and warranties shall only apply to Purchased
Assets that are purchased by Purchaser after the date Seller receives written
notice of the amended representations and warranties.

 

CERTAIN DEFINED TERMS

 

“Anticipated Repayment Date” shall mean, with respect to any Mortgage Loan or
Mezzanine Loan that is identified on the related Purchased Asset Schedule as an
ARD Loan, the date upon which such Mortgage Loan or Mezzanine Loan, as
applicable, commences accruing interest at an increased interest rate.

 

“ARD Loan” shall mean a Mortgage Loan or a Mezzanine Loan the terms of which
provide that if, after an Anticipated Repayment Date, the related Borrower has
not prepaid such Mortgage Loan or Mezzanine Loan, as applicable, in full, any
principal outstanding on the Anticipated Repayment Date will accrue interest at
an increased interest rate.

 

“Assignment of Leases” shall mean, with respect to any Mortgaged Property
related to a Purchased Asset, any assignment of leases, rents and profits or
similar document or instrument executed by a Borrower in connection with the
origination of such Purchased Asset.

 

“Companion Interest” shall mean, with respect to any Purchased Asset that is a
Participation Interest or a Senior Note, any subordinate or pari passu
Promissory Note or Participation Interest secured directly or indirectly by the
same Mortgaged Property.

 

 Ex. V-1 

 

 

“Equity Interests” shall mean, with respect to any Mezzanine Loan, 100% of the
direct equity interests in the entity or entities that own the Mortgaged
Property or Mortgaged Properties that indirectly secure such Mezzanine Loan.

 

“Ground Lease” shall mean a lease creating a leasehold estate in real property
where the fee owner as the ground lessor conveys for a term or terms of years
its entire interest in the land and buildings and other improvements, if any,
comprising the premises demised under such lease to the ground lessee (who may,
in certain circumstances, own the building and improvements on the land),
subject to the reversionary interest of the ground lessor as fee owner and does
not include industrial development agency (IDA) or similar leases for purposes
of conferring a tax abatement or other benefit.

 

“Interest Rate” shall mean, with respect to each Mortgage Loan or Mezzanine
Loan, the related annualized rate at which interest is scheduled (in the absence
of a default) to accrue on such Mortgage Loan or Mezzanine Loan, as applicable,
from time to time in accordance with the related Promissory Note and applicable
law.

 

“REMIC Provisions” shall mean the provisions of the federal income tax law
relating to real estate mortgage investment conduits, which appear at
Sections 860A through 860G of Subchapter M of Chapter 1 of the Code, and related
provisions, and proposed, temporary and final Treasury regulations and any
published rulings, notices and announcements promulgated thereunder, as the
foregoing may be in effect from time to time.

 

REPRESENTATIONS AND WARRANTIES

 

A.          All Purchased Assets. With respect to each Purchased Asset:

 

1.           Complete Servicing File. All documents comprising the Servicing
Records are in the possession of the Servicer.

 

2.           Ownership of Purchased Assets. Immediately prior to the sale,
transfer and assignment to Purchaser, no Purchased Asset was subject to any
assignment (other than assignments to Seller), participation or pledge, and
Seller had good title to, and was the sole owner of, each Purchased Asset free
and clear of any and all liens, charges, pledges, encumbrances, participations,
any other ownership interests on, in or to such Purchased Asset other than the
rights of the holder of a Companion Interest under the related co-lender or
participation agreement. Seller has full right and authority to sell, assign and
transfer each Purchased Asset, and upon the insertion of Purchaser’s name where
applicable and countersignature by Purchaser where applicable, the assignment to
Purchaser constitutes a legal, valid and binding assignment of such Purchased
Asset free and clear of any and all liens, pledges, charges or security
interests of any nature encumbering such Purchased Asset other than the rights
of the holder of a Companion Interest under the related co-lender or
participation agreement.

 

 Ex. V-2 

 

 

3.           Purchased Asset File. The Purchased Asset File contains a true,
correct and complete copy (or, if required by the Custodial Agreement, original)
of each document evidencing or securing the Purchased Asset, or affecting the
rights of any holder thereof. With respect to any document contained in the
Purchased Asset File that is required to be recorded or filed in accordance with
the requirements set forth in the Custodial Agreement, such document is in form
suitable for recording or filing, as applicable, in the appropriate jurisdiction
and has been or will be recorded or filed as required by the Custodial
Agreement. With respect to each assignment, assumption, modification,
consolidation or extension contained in the Purchased Asset File, if the
document or agreement being assigned, assumed, modified, consolidated or
extended is required to be recorded or filed, such assignment, assumption,
modification, consolidation or extension is in form suitable for recording or
filing, as applicable, in the appropriate jurisdiction.

 

4.           Purchased Asset Schedule. The information pertaining to each
Purchased Asset which is set forth in the related Purchased Asset Schedule is
true and correct in all material respects as of the Purchase Date and contains
all information required by the Transaction Documents to be contained therein.

 

B.          Mortgage Loans. With respect to each Mortgage Loan that (i)
constitutes a Purchased Asset or (ii) is related to a Purchased Asset that is a
Participation Interest or a Promissory Note:

 

1.           Whole Loans. Such Mortgage Loan is a whole Mortgage Loan and not a
Participation Interest or other partial interest in a Mortgage Loan.

 

2.           Loan Document Status. Each related Promissory Note, Mortgage,
Assignment of Leases (if a separate instrument) and other agreement executed by
or on behalf of the related Borrower in connection with such Purchased Asset is
the legal, valid and binding obligation of such Borrower (subject to any
non-recourse provisions contained in any of the foregoing agreements and any
applicable state anti-deficiency or market value limit deficiency legislation),
as applicable, and is enforceable in accordance with its terms, except as such
enforcement may be limited by (i) anti-deficiency laws, bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law) and except that certain provisions in such Purchased Asset
Documents (including, without limitation, provisions requiring the payment of
default interest, late fees or prepayment/yield maintenance fees, charges and/or
premiums) are, or may be further limited or rendered unenforceable by or under
applicable law, but (subject to the limitations set forth in clause (i) above)
such limitations or unenforceability will not render such Purchased Asset
Documents invalid as a whole or materially interfere with the mortgagee’s
realization of the principal benefits and/or security provided thereby (clauses
(i) and (ii) collectively, the “Insolvency Qualifications”).

 

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Borrower with respect to any of the related Promissory Notes, Mortgages or other
operative Purchased Asset Documents, including, without limitation, any such
valid offset, defense, counterclaim or right based on intentional fraud by
Seller in connection with the origination of the Mortgage Loan, that would deny
the mortgagee the principal benefits intended to be provided by the Promissory
Note, Mortgage or other operative Purchased Asset Documents.

 

 Ex. V-3 

 

 

3.           Mortgage Provisions. Subject to the limitations set forth in the
Insolvency Qualifications, the Purchased Asset Documents for each Mortgage Loan
contain provisions that render the rights and remedies of the holder thereof
adequate for the practical realization against the Mortgaged Property of the
principal benefits of the security intended to be provided thereby, including
realization by judicial or, if applicable, nonjudicial foreclosure.

 

4.           Hospitality Provisions. The Purchased Asset Documents for each
Mortgage Loan that is secured by a hospitality property operated pursuant to a
franchise agreement or license agreement include an executed copy of such
franchise agreement or license agreement as well as a comfort letter or similar
agreement signed by the Borrower and franchisor or licensor of such property
enforceable by Purchaser or any subsequent holder of such Mortgage Loan
(including a securitization trustee) against such franchisor, either directly or
as an assignee of the originator, or pursuant to a replacement comfort letter or
similar agreement with Purchaser. The Mortgage or related security agreement for
each Mortgage Loan secured by a hospitality property creates a security interest
in the revenues of such property for which a UCC financing statement has been
filed in the appropriate filing office.

 

5.           Mortgage Status; Waivers and Modifications. Since origination and
except by written instruments set forth in the related Purchased Asset File or
to the extent otherwise permitted in accordance with the Master Repurchase
Agreement (a) the material terms of each Mortgage, Promissory Note, Mortgage
Loan guaranty and related operative Purchased Asset Documents have not been
waived, impaired, modified, altered, satisfied, canceled, subordinated or
rescinded in any respect which materially interferes with the security intended
to be provided by such Mortgage; (b) no related Mortgaged Property or any
portion thereof has been released from the lien of the related Mortgage in any
manner which materially interferes with the security intended to be provided by
such Mortgage or the use or operation of the remaining portion of such Mortgaged
Property; and (c) the Borrower has not been released from its material
obligations under the related Purchased Asset Documents.

 

6.           Lien; Valid Assignment. Subject to the Insolvency Qualifications,
each assignment of Mortgage and assignment of Assignment of Leases from Seller
will constitute a legal, valid and binding assignment from Seller upon insertion
of Purchaser’s name where applicable and countersignature by Purchaser where
applicable. Each related Mortgage and Assignment of Leases is freely assignable
without the consent of the related Borrower. Each related Mortgage is a legal,
valid and enforceable first lien on the related Borrower’s fee (or if identified
on the related Purchased Asset Schedule or Requested Exceptions Report approved
by Purchaser in accordance with the terms of the Master Repurchase Agreement,
leasehold) interest in the Mortgaged Property in the principal amount of such
Mortgage Loan or allocated loan amount (subject only to Permitted Encumbrances
(as defined below) or any other title exceptions identified to Purchaser in a
Requested Exceptions Report (“Title Exceptions”)), except as the enforcement
thereof may be limited by the Insolvency Qualifications. Such Mortgaged Property
(subject to and excepting Permitted Encumbrances or any Title Exceptions) as of
the origination date of the related Mortgage Loan and, to Seller’s knowledge, as
of the related Purchase Date is free and clear of any recorded mechanics’ liens,
recorded materialmen’s liens and other recorded encumbrances which are prior to
or equal with the lien of the related Mortgage, except those which are bonded
over, escrowed for or insured against by a lender’s title insurance policy, and,
to Seller’s knowledge and subject to the rights of tenants (subject to and
excepting Permitted Encumbrances and any other Title Exceptions), and no rights
exist which under law could give rise to any such lien or encumbrance that would
be prior to or equal with the lien of the related Mortgage, except those which
are bonded over, escrowed for or insured against by a lender’s title insurance
policy (as described below). Notwithstanding anything herein to the contrary, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of UCC financing statements is required in
order to effect such perfection.

 

 Ex. V-4 

 

 

7.           Permitted Liens; Title Insurance. Each Mortgaged Property securing
a Mortgage Loan is covered by an American Land Title Association loan title
insurance policy or a comparable form of loan title insurance policy approved
for use in the applicable jurisdiction (or, if such policy is yet to be issued,
by a pro forma policy, a preliminary title policy with escrow or closing
instructions or a “marked up” commitment, in each case binding on the title
insurer) (the “Title Policy”) in the original principal amount of such Mortgage
Loan (or with respect to a Mortgage Loan secured by multiple properties, an
amount equal to at least the allocated loan amount with respect to the Title
Policy for each such property) after all advances of principal (including any
advances held in escrow or reserves), that insures for the benefit of the owner
of the indebtedness secured by the Mortgage, the first priority lien of the
Mortgage, which lien is subject only to (a) the lien of current real property
taxes, water charges, sewer rents and assessments not yet due and payable;
(b) covenants, conditions and restrictions, rights of way, easements and other
matters of public record; (c) the exceptions (general and specific) and
exclusions set forth in such Title Policy; (d) other matters to which like
properties are commonly subject; (e) the rights of tenants (as tenants only)
under leases (including subleases) pertaining to the related Mortgaged Property
and condominium declarations; and (f) if the related Mortgage Loan is
cross-collateralized with any other Mortgage Loan, the lien of the Mortgage for
another Mortgage Loan contained in the same cross-collateralized group, provided
that none of which items (a) through (f), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Borrower’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by clause
(f) of the preceding sentence none of the Permitted Encumbrances are mortgage
liens that are senior to or pari passu with the lien of the related Mortgage.
Such Title Policy (or, if it has yet to be issued, the coverage to be provided
thereby) is in full force and effect, all premiums thereon have been paid and no
claims have been made thereunder and no claims have been paid thereunder.
Neither Seller, nor to Seller’s knowledge, any other holder of the Mortgage
Loan, has done, by act or omission, anything that would materially impair the
coverage under such Title Policy.

 

8.           Junior Liens. It being understood that B notes secured (and any
other Purchased Assets that are cross-collateralized and/or cross-defaulted with
a Purchased Asset) by the same Mortgage as a Mortgage Loan are not subordinate
mortgages or junior liens, there are no subordinate mortgages or junior liens
securing the payment of money encumbering the related Mortgaged Property (other
than Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics’ and materialmen’s liens (which are the subject of the representation
in paragraph (7) above), and equipment and other personal property financing).
Except as set forth on the related Purchased Asset Schedule, Seller has no
knowledge of any mezzanine debt secured directly by interests in the related
Borrower.

 

 Ex. V-5 

 

 

9.          Assignment of Leases and Rents. There exists as part of the related
Purchased Asset File an Assignment of Leases (either as a separate instrument or
incorporated into the related Mortgage). Subject to Permitted Encumbrances and
Title Exceptions, each related Assignment of Leases creates a valid
first-priority collateral assignment of, or a valid first-priority lien or
security interest in, rents and certain rights under the related lease or
leases, subject only to a license granted to the related Borrower to exercise
certain rights and to perform certain obligations of the lessor under such lease
or leases, including the right to operate the related leased property, except as
the enforcement thereof may be limited by the Insolvency Qualifications. The
related Mortgage or related Assignment of Leases, subject to applicable law,
provides that, upon an event of default under the Mortgage Loan, a receiver is
permitted to be appointed for the collection of rents or for the related
mortgagee to enter into possession to collect the rents or for rents to be paid
directly to the mortgagee.

 

10.         UCC Filings. If the related Mortgaged Property is operated as a
hospitality property, the related originator has filed and/or recorded or caused
to be filed and/or recorded (or, if not filed and/or recorded, have been
submitted in proper form for filing and/or recording), UCC financing statements
in the appropriate public filing and/or recording offices necessary at the time
of the origination of the Mortgage Loan to perfect a valid security interest in
all items of physical personal property reasonably necessary to operate such
Mortgaged Property owned by the related Borrower and located on such Mortgaged
Property (other than any non-material personal property, any personal property
subject to a purchase money security interest, a sale and leaseback financing
arrangement as permitted under the terms of the related Purchased Asset
Documents or any other personal property leases applicable to such personal
property), to the extent perfection may be effected pursuant to applicable law
by recording or filing, as the case may be. Subject to the Insolvency
Qualifications, each related Mortgage (or equivalent document) creates a valid
and enforceable lien and security interest on the items of personalty described
above. No representation is made as to the perfection of any security interest
in rents or other personal property to the extent that possession or control of
such items or actions other than the filing of UCC financing statements are
required in order to effect such perfection.

 

11.         Condition of Property. Seller or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within
six (6) months of origination of the Mortgage Loan and within twelve (12) months
of the Purchase Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of such Mortgage Loan no more than twelve (12)
months prior to the origination of such Mortgage Loan. Seller has no knowledge
of any issues with the physical condition of the Mortgaged Property that Seller
believes would have a material adverse effect on the value of the Mortgaged
Property other than those disclosed in the engineering report or property
condition assessment delivered to Purchaser in accordance with Exhibit VII.

 

 Ex. V-6 

 

 

12.         Taxes and Assessments. All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Purchase Date have become delinquent in
respect of each related Mortgaged Property have been paid, or an escrow of funds
has been established in an amount sufficient to cover such payments and
reasonably estimated interest and penalties, if any, thereon. For purposes of
this representation and warranty, real estate taxes and governmental assessments
and other outstanding governmental charges and installments thereof shall not be
considered delinquent until the earlier of (a) the date on which interest and/or
penalties would first be payable thereon and (b) the date on which enforcement
action is entitled to be taken by the related taxing authority.

 

13.         Condemnation. As of the date of origination of such Mortgage Loan
and to Seller’s knowledge as of the Purchase Date, there is no proceeding
pending and, to Seller’s knowledge as of the date of origination of such
Mortgage Loan and as of the Purchase Date, there is no proceeding threatened for
the total or partial condemnation of such Mortgaged Property that would have a
material adverse effect on the value, use or operation of the Mortgaged
Property.

 

14.         Actions Concerning Mortgage Loan. As of the date of origination of
such Mortgage Loan and to Seller’s knowledge as of the Purchase Date, there was
no pending, filed or threatened action, suit or proceeding, arbitration or
governmental investigation involving any Borrower, guarantor, or Borrower’s
interest in the Mortgaged Property, an adverse outcome of which would reasonably
be expected to materially and adversely affect (a) such Borrower’s title to the
Mortgaged Property, (b) the validity or enforceability of the Mortgage, (c) such
Borrower’s ability to perform under the related Mortgage Loan, (d) such
guarantor’s ability to perform under the related guaranty, (e) the principal
benefit of the security intended to be provided by the Purchased Asset Documents
or (f) the current principal use of the Mortgaged Property.

 

15.         Escrow Deposits. All escrow deposits and payments required to be
escrowed with lender pursuant to each Mortgage Loan are in the possession, or
under the control, of Seller or Servicer, and there are no deficiencies (subject
to any applicable grace or cure periods) in connection therewith, and all such
escrows and deposits (or the right thereto) that are required to be escrowed
with lender under the related Purchased Asset Documents are being conveyed by
Seller to Purchaser (although the same may be held by Servicer in accordance
with the Servicing Agreement and the Servicer Notice).

 

16.         No Holdbacks. The principal amount of the Mortgage Loan stated on
the related Purchased Asset Schedule has been fully disbursed as of the Purchase
Date and there is no requirement for future advances thereunder (except for
Future Advances identified on the related Purchased Asset Schedule and
Confirmation and in those cases where the full amount of the Mortgage Loan has
been disbursed but a portion thereof is being held in escrow or reserve accounts
pending the satisfaction of certain conditions relating to leasing, repairs or
other matters with respect to the related Mortgaged Property, Borrower or other
considerations determined by Seller to merit such holdback).

 

 Ex. V-7 

 

 

17.         Insurance. Each related Mortgaged Property is, and is required
pursuant to the related Purchased Asset Documents to be, insured by a property
insurance policy providing coverage for loss in accordance with coverage found
under a “special cause of loss form” or “all risk form” that includes
replacement cost valuation issued by an insurer meeting the requirements of the
related Purchased Asset Documents and having a claims-paying or financial
strength rating of at least “A-:VIII” from A.M. Best Company, “A” from Moody’s
Investors Service, Inc. or “A-” from Standard & Poor’s Ratings Service
(collectively, the “Insurance Rating Requirements”), in an amount (subject to a
customary deductible) not less than the lesser of (x) the original principal
balance of the Mortgage Loan and (y) the full insurable value on a replacement
cost basis of the improvements, furniture, furnishings, fixtures and equipment
owned by the related Borrower included in the Mortgaged Property (with no
deduction for physical depreciation), but, in any event, not less than the
amount necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to the related Mortgaged
Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Purchased Asset Documents, by business interruption or
rental loss insurance which (subject to a customary deductible) covers a period
of not less than twelve (12) months (or with respect to each Mortgage Loan on a
single asset with a maximum principal balance of $50 million or more, eighteen
(18) months).

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards, the related
Borrower is required to maintain insurance in the maximum amount available under
the National Flood Insurance Program.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Borrower is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Purchased Asset Documents, by a commercial general liability insurance
policy issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property for the sole purpose of
assessing either the scenario expected limit (“SEL”) or the probable maximum
loss (“PML”) for the Mortgaged Property in the event of an earthquake. In such
instance, the SEL or PML, as applicable was based on a 475-year return period,
an exposure period of 50 years and a 10% probability of exceedance. If the
resulting report concluded that the SEL or PML, as applicable would exceed 20%
of the amount of the replacement costs of the improvements, earthquake insurance
on such Mortgaged Property was obtained by an insurer meeting the Insurance
Rating Requirements in an amount not less than 100% of the SEL or PML, as
applicable.

 

 Ex. V-8 

 

 

The Purchased Asset Documents require insurance proceeds in respect of a
property loss to be applied either (a) to the repair or restoration of all or
part of the related Mortgaged Property, with respect to all property losses in
excess of 5% of the then outstanding principal amount of the related Mortgage
Loan, the lender (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the related Purchase Date have been paid, and such insurance
policies name the lender under the Mortgage Loan and its successors and assigns
as a loss payee under a mortgagee endorsement clause or, in the case of the
general liability insurance policy, as named or additional insured. Such
insurance policies will inure to the benefit of Purchaser. Each related Mortgage
Loan obligates the related Borrower to maintain all such insurance and, at such
Borrower’s failure to do so, authorizes the lender to maintain such insurance at
the Borrower’s cost and expense and to charge such Borrower for premiums. All
such insurance policies (other than commercial liability policies) require at
least ten (10) days’ prior notice to the lender of termination or cancellation
arising because of nonpayment of a premium and at least thirty (30) days prior
notice to the lender of termination or cancellation (or such lesser period, not
less than ten (10) days, as may be required by applicable law) arising for any
reason other than non-payment of a premium and no such notice has been received
by Seller.

 

18.         Access; Utilities; Separate Tax Lots. To Seller’s knowledge, based
solely upon Seller’s review of the related Title Policy and current surveys
obtained in connection with origination, each Mortgaged Property (a) is located
on or adjacent to a public road and has direct legal access to such road, or has
access via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Borrower to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 

19.         No Encroachments. To Seller’s knowledge based solely on surveys
obtained in connection with origination and the lender’s Title Policy (or, if
such policy is not yet issued, a pro forma title policy, a preliminary title
policy with escrow instructions or a “marked up” commitment) obtained in
connection with the origination of such Mortgage Loan, (a) all material
improvements that were included for the purpose of determining the appraised
value of the related Mortgaged Property at the time of the origination of such
Mortgage Loan are within the boundaries of the related Mortgaged Property,
except encroachments that do not materially and adversely affect the value or
current use of such Mortgaged Property or for which insurance or endorsements
were obtained under the Title Policy, (b) no improvements on adjoining parcels
encroach onto the related Mortgaged Property except for encroachments that do
not materially and adversely affect the value or current use of such Mortgaged
Property, after taking into account any applicable provisions or endorsements of
the Title Policy, and (c) no improvements encroach upon any easements except for
encroachments that do not violate the terms of the easement, the removal of
which would not materially and adversely affect the value or current use of such
Mortgaged Property or for which insurance or endorsements were obtained under
the Title Policy.

 

 Ex. V-9 

 

 

20.         No Contingent Interest or Equity Participation. No Mortgage Loan has
a shared appreciation feature, any other contingent interest feature or a
negative amortization feature (except that an ARD Loan may provide for the
accrual of the portion of interest in excess of the rate in effect prior to the
Anticipated Repayment Date) or an equity participation by Seller.

 

21.         REMIC. With respect to each Mortgage Loan which is identified as
REMIC-eligible in the related Confirmation, such, Mortgage Loan is a “qualified
mortgage” within the meaning of Section 860G(a)(3) of the Code (but determined
without regard to the rule in Treasury Regulations Section 1.860G-2(f)(2) that
treats certain defective mortgage loans as qualified mortgages), and,
accordingly, (a) the issue price of the Mortgage Loan to the related Borrower at
origination did not exceed the non-contingent principal amount of the Mortgage
Loan and (b) either: (i) such Mortgage Loan is secured by an interest in real
property (including buildings and structural components thereof, but excluding
personal property) having a fair market value (A) at the date the Mortgage Loan
was originated at least equal to 80% of the adjusted issue price of the Mortgage
Loan on such date or (B) at the Purchase Date at least equal to 80% of the
adjusted issue price of the Mortgage Loan on such date, provided that for
purposes hereof, the fair market value of the real property interest must first
be reduced by (1) the amount of any lien on the real property interest that is
senior to the Mortgage Loan and (2) a proportionate amount of any lien that is
in parity with the Mortgage Loan; or (ii) substantially all of the proceeds of
such Mortgage Loan were used to acquire, improve or protect the real property
which served as the only security for such Mortgage Loan (other than a recourse
feature or other third-party credit enhancement within the meaning of Treasury
Regulations Section 1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly
modified” prior to the Purchase Date so as to result in a taxable exchange under
Section 1001 of the Code, it either (x) was modified as a result of the default
or reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (b)(i)(A) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (b)(i)(B), including the proviso thereto. Any prepayment premium and
yield maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-(b)(2). All terms used in this paragraph shall have the same meanings as
set forth in the related Treasury Regulations.

 

22.         Compliance with Usury Laws. The Interest Rate (exclusive of any
default interest, late charges, yield maintenance charges, exit fees, or
prepayment premiums) of such Mortgage Loan complied as of the date of
origination of such Mortgage Loan with, or was exempt from, applicable state or
federal laws, regulations and other requirements pertaining to usury.

 

23.         Authorized to do Business. To the extent required under applicable
law, as of the Purchase Date or as of the date that such entity held the
Promissory Note, each holder of the Promissory Note was authorized to transact
and do business in the jurisdiction in which each related Mortgaged Property is
located, or the failure to be so authorized does not materially and adversely
affect the enforceability of such Mortgage Loan by any holder thereof.

 

 Ex. V-10 

 

 

24.         Trustee under Deed of Trust. With respect to each Mortgage which is
a deed of trust, as of the date of origination of the related Mortgage Loan and,
to Seller’s knowledge, as of the Purchase Date, a trustee, duly qualified under
applicable law to serve as such, currently so serves and is named in the deed of
trust or has been substituted in accordance with the Mortgage and applicable law
or may be substituted in accordance with the Mortgage and applicable law by the
related mortgagee.

 

25.         Local Law Compliance. To Seller’s knowledge, based upon any of a
letter from any governmental authorities, a legal opinion, an architect’s
letter, a zoning consultant’s report, an endorsement to the related Title
Policy, or other affirmative investigation of local law compliance consistent
with the investigation conducted by Seller for similar commercial and
multifamily mortgage loans intended for securitization, with respect to the
improvements located on or forming part of each Mortgaged Property securing a
Mortgage Loan as of the date of origination of such Mortgage Loan and as of the
Purchase Date, there are no material violations of applicable zoning ordinances,
building codes and land laws (collectively, “Zoning Regulations”) other than
those which (i) are insured by the Title Policy or law and ordinance insurance
coverage has been obtained in respect thereof or (ii) would not have a material
adverse effect on the value, operation or net operating income of the Mortgaged
Property. The terms of the Purchased Asset Documents require the Borrower to
comply in all material respects with all applicable governmental regulations,
zoning and building laws.

 

26.         Licenses and Permits. Each Borrower covenants in the Purchased Asset
Documents that it shall keep all material licenses, permits and applicable
governmental authorizations necessary for its operation of the Mortgaged
Property in full force and effect, and to Seller’s knowledge based upon any of a
letter from any governmental authorities, a zoning report, title report or other
affirmative investigation of local law compliance consistent with the
investigation conducted by Seller for similar related commercial and multifamily
mortgage loans intended for securitization, all such material licenses, permits
and applicable governmental authorizations are in effect. The Mortgage Loan
requires the related Borrower to be qualified to do business in the jurisdiction
in which the related Mortgaged Property is located.

 

27.         Recourse Obligations. The Purchased Asset Documents for each
Mortgage Loan provide that such Mortgage Loan (a) becomes full recourse to the
Borrower and guarantor (which is a natural person or persons, or an entity
distinct from the Borrower (but may be affiliated with the Borrower) that has
assets other than equity in the related Mortgaged Property that are not de
minimis) in any of the following events: (i) if any voluntary petition for
bankruptcy, insolvency, dissolution or liquidation pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by the
Borrower; (ii) if Borrower or guarantor shall have colluded with other creditors
to cause an involuntary bankruptcy filing with respect to the Borrower or (iii)
upon any voluntary transfer of either the Mortgaged Property or equity interests
in Borrower made in violation of the Purchased Asset Documents; and (b) contains
provisions providing for recourse against the Borrower and guarantor (which is a
natural person or persons, or an entity distinct from the Borrower (but may be
affiliated with the Borrower) that has assets other than equity in the related
Mortgaged Property that are not de minimis), for losses and damages sustained by
reason of Borrower’s (i) misappropriation of rents after the occurrence of an
event of default under the Mortgage Loan; (ii) misappropriation of security
deposits, insurance proceeds, or condemnation awards; (iii) fraud or intentional
material misrepresentation; (iv) breaches of the environmental covenants in the
related Purchased Asset Documents; or (v) commission of intentional material
physical waste at the Mortgaged Property.

 

 Ex. V-11 

 

 

28.         Mortgage Releases. With respect to each Mortgage Loan which is
identified as REMIC-eligible in the related Confirmation, the terms of the
related Mortgage or related Purchased Asset Documents do not provide for release
of any material portion of the Mortgaged Property from the lien of the Mortgage
except (a) a partial release, accompanied by principal repayment of not less
than a specified percentage at least equal to the lesser of (i) 110% of the
related allocated loan amount of such portion of the Mortgaged Property and (ii)
the outstanding principal balance of the Mortgage Loan, (b) upon payment in full
of such Mortgage Loan, (c) [reserved], (d) releases of out-parcels that are
unimproved or other portions of the Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (e) as
required pursuant to an order of condemnation. With respect to each Mortgage
Loan which is identified as REMIC eligible in the related Confirmation, with
respect to any partial release under the preceding clauses (a) or (d), either:
(x) such release of collateral (i) would not constitute a “significant
modification” of the subject Mortgage Loan within the meaning of Treasury
Regulations Section 1.860G-2(b)(2) and (ii) would not cause the subject Mortgage
Loan to fail to be a “qualified mortgage” within the meaning of Section
860G(a)(3)(A) of the Code; or (y) the mortgagee or servicer can, in accordance
with the related Purchased Asset Documents, condition such release of collateral
on the related Borrower’s delivery of an opinion of tax counsel to the effect
specified in the immediately preceding clause (x). For purposes of the preceding
clause (x), if the fair market value of the real property constituting such
Mortgaged Property after the release is not equal to at least 80% of the
principal balance of the Mortgage Loan outstanding after the release, the
Borrower is required to make a payment of principal in an amount not less than
the amount required by the REMIC Provisions.

 

With respect to each Mortgage Loan which is identified as REMIC eligible in the
related Confirmation, in the event of a taking of any portion of a Mortgaged
Property by a state or any political subdivision or authority thereof, whether
by legal proceeding or by agreement, the Borrower can be required to pay down
the principal balance of the related Mortgage Loan in an amount not less than
the amount required by the REMIC Provisions and, to such extent, may not be
required to be applied to the restoration of the Mortgaged Property or released
to the Borrower if, immediately after the release of such portion of the
Mortgaged Property from the lien of the Mortgage (but taking into account the
planned restoration) the fair market value of the real property constituting the
remaining Mortgaged Property is not equal to at least 80% of the remaining
principal balance of the Mortgage Loan.

 

With respect to each Mortgage Loan which is identified as REMIC eligible in the
related Confirmation, no such Mortgage Loan that is secured by more than one
Mortgaged Property or that is cross-collateralized with another Mortgage Loan
permits the release of cross-collateralization of the related Mortgaged
Properties other than in compliance with the REMIC Provisions.

 

 Ex. V-12 

 

 

29.         Financial Reporting and Rent Rolls. The Purchased Asset Documents
for each Mortgage Loan require the Borrower to provide the owner or holder of
the Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
and rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Borrower are in
the form of an annual combined balance sheet of the Borrower entities (and no
other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 

30.         Acts of Terrorism Exclusion. With respect to each Mortgage Loan with
a maximum principal balance over $20 million, the related special-form all-risk
insurance policy and business interruption policy (issued by an insurer meeting
the Insurance Rating Requirements) do not specifically exclude Acts of
Terrorism, as defined in the Terrorism Risk Insurance Act of 2002, as amended by
the Terrorism Risk Insurance Program Reauthorization Act of 2007, and the
Terrorism Risk Insurance Program Reauthorization Act of 2015 (collectively
referred to as “TRIA”), from coverage, or if such coverage is excluded, it is
covered by a separate terrorism insurance policy. With respect to each other
Mortgage Loan, the related special all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) did not, as of the date of origination of the Mortgage Loan, and,
to Seller’s knowledge, do not, as of the Purchase Date, specifically exclude
Acts of Terrorism, as defined in TRIA, from coverage, or if such coverage is
excluded, it is covered by a separate terrorism insurance policy. With respect
to each Mortgage Loan, the related Purchased Asset Documents do not expressly
waive or prohibit the mortgagee from requiring coverage for Acts of Terrorism,
as defined in TRIA, or damages related thereto, except to the extent that any
right to require such coverage may be limited by commercial availability on
commercially reasonable terms; provided, however, that if TRIA or a similar or
subsequent statute is not in effect, then, provided that terrorism insurance is
commercially available, the Borrower under each Mortgage Loan is required to
carry terrorism insurance, but in such event the Borrower shall not be required
to spend on terrorism insurance coverage more than two times the amount of the
insurance premium that is payable at such time in respect of the property and
business interruption/rental loss insurance required under the related Purchased
Asset Documents (without giving effect to the cost of terrorism and earthquake
components of such casualty and business interruption/rental loss insurance),
and if the cost of terrorism insurance exceeds such amount, the Borrower is
required to purchase the maximum amount of terrorism insurance available with
funds equal to such amount.

 

 

 Ex. V-13 

 

 

31.         Due-on-Sale or Encumbrance. Subject to specific exceptions set forth
below, each Mortgage Loan contains a “due on sale” or other such provision for
the acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Purchased Asset Documents (which provide for
transfers without the consent of the lender which are customarily acceptable to
prudent commercial and multifamily mortgage lending institutions lending on the
security of property comparable to the related Mortgaged Property, including,
without limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Purchased Asset
Documents), (a) the related Mortgaged Property, or any equity interest of
greater than 50% in the related Borrower, is directly or indirectly pledged,
transferred or sold, other than as related to (i) family and estate planning
transfers or transfers upon death or legal incapacity, (ii) transfers to certain
affiliates as defined in the related Purchased Asset Documents, (iii) transfers
of less than, or other than, a controlling interest in the related Borrower,
(iv) transfers to another holder of direct or indirect equity in the Borrower, a
specific Person designated in the related Purchased Asset Documents or a Person
satisfying specific criteria identified in the related Purchased Asset
Documents, (v) transfers of stock or similar equity units in publicly traded
companies, (vi) a substitution or release of collateral within the parameters of
paragraph 28 herein or (vii) any mezzanine debt that existed at the origination
of the related Mortgage Loan, or future permitted mezzanine debt or (b) the
related Mortgaged Property is encumbered with a subordinate lien or security
interest against the related Mortgaged Property, other than (i) any Companion
Interest in such Mortgage Loan or subordinate debt that existed at origination
and is permitted under the related Purchased Asset Documents, (ii) purchase
money security interests, (iii) any Mortgage Loan that is cross-collateralized
and cross-defaulted with another Mortgage Loan or (iv) Permitted Encumbrances;
provided, however, that the Mortgage Loan may provide a mechanism for the
assumption of the Mortgage Loan by a third party upon Borrower’s satisfaction of
certain conditions precedent and the payment of a required transfer fee. The
Mortgage or other Purchased Asset Documents provide that to the extent any
rating agency fees are incurred in connection with the review of and consent to
any transfer or encumbrance, the Borrower is responsible for such payment along
with all other reasonable fees and expenses incurred by the mortgagee relative
to such transfer or encumbrance.

 

32.         Single-Purpose Entity. Each Mortgage Loan requires the Borrower to
be a Single-Purpose Entity for at least as long as the Mortgage Loan is
outstanding. Both the Purchased Asset Documents and the organizational documents
of the Borrower with respect to each Mortgage Loan with a maximum principal
balance in excess of $5 million provide that the Borrower is a Single-Purpose
Entity, and each Mortgage Loan with a maximum principal balance of $20 million
or more has a counsel’s opinion regarding non-consolidation of the Borrower. For
this purpose, a “Single-Purpose Entity” shall mean an entity, other than an
individual, whose organizational documents (or if the Mortgage Loan has a
maximum principal balance equal to $5 million or less, its organizational
documents or the related Purchased Asset Documents) provide substantially to the
effect that it was formed or organized solely for the purpose of owning and
operating one or more of the Mortgaged Properties securing the Mortgage Loans
and prohibit it from engaging in any business unrelated to such Mortgaged
Property or Properties, and whose organizational documents further provide, or
which entity represented in the related Purchased Asset Documents, substantially
to the effect that it does not have any assets other than those related to its
interest in and operation of such Mortgaged Property or Properties, or any
indebtedness other than as permitted by the related Mortgage(s) or the other
related Purchased Asset Documents, that it has its own books and records and
accounts separate and apart from those of any other person (other than a
Borrower for a Mortgage Loan that is cross-collateralized and cross-defaulted
with the related Mortgage Loan), and that it holds itself out as a legal entity,
separate and apart from any other person or entity.

 

 Ex. V-14 

 

 

33.         Defeasance. The Mortgage Loan does not permit defeasance.

 

34.         Interest Rates. Each Mortgage Loan bears interest at a floating rate
of interest that is based on LIBOR (or an alternative index that has become
generally accepted as a replacement to LIBOR) plus a margin (which interest rate
may be subject to a minimum or “floor” rate).

 

35.         Ground Leases. With respect to any Mortgage Loan where the Mortgage
Loan is secured by a ground leasehold estate under a Ground Lease in whole or in
part, and the related Mortgage does not also encumber the related lessor’s fee
interest in such Mortgaged Property, based upon the terms of the Ground Lease
and any estoppel or other agreement received from the ground lessor in favor of
the originator, its successors and assigns, Seller represents and warrants that:

 

(a)          The Ground Lease or a memorandum regarding such Ground Lease has
been duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction. The Ground Lease or an estoppel or
other agreement received from the ground lessor permits the interest of the
lessee to be encumbered by the related Mortgage and does not restrict the use of
the related Mortgaged Property by such lessee, its successors or assigns in a
manner that would materially adversely affect the security provided by the
related Mortgage;

 

(b)          The lessor under such Ground Lease has agreed in a writing included
in the related Purchased Asset File (or in such Ground Lease) that the Ground
Lease may not be amended, modified, or canceled or terminated by agreement of
lessor and lessee without the prior written consent of the lender, and no such
consent has been granted since the origination of the Mortgage Loan, except as
reflected in any written instruments included in the related Purchased Asset
File;

 

(c)          The Ground Lease has an original term (or an original term plus one
or more optional renewal terms, which, under all circumstances, may be
exercised, and will be enforceable, by either the Borrower or the mortgagee)
that extends not less than twenty (20) years beyond the stated maturity of the
related Mortgage Loan, or ten (10) years past the stated maturity if such
Mortgage Loan fully amortizes by the stated maturity (or with respect to a
Mortgage Loan that accrues on an actual 360 basis, substantially amortizes);

 

(d)          The Ground Lease either (i) is not subject to any liens or
encumbrances superior to, or of equal priority with, the Mortgage, except for
the related fee interest of the ground lessor and the Permitted Encumbrances, or
(ii) is subject to a subordination, non disturbance and attornment agreement to
which the mortgagee on the lessor’s fee interest in the Mortgaged Property is
subject;

 

(e)          The Ground Lease does not place commercially unreasonable
restrictions on the identity of the mortgagee and the Ground Lease is assignable
to the holder of the Mortgage Loan and its assigns without the consent of the
lessor thereunder (or if such consent is necessary it has been obtained), and in
the event it is so assigned, it is further assignable by the holder of the
Mortgage Loan and its successors and assigns without the consent of the lessor;

 

 Ex. V-15 

 

 

(f)          Seller has not received any written notice of material default
under or notice of termination of such Ground Lease. To Seller’s knowledge,
there is no material default under such Ground Lease and no condition that, but
for the passage of time or giving of notice, would result in a material default
under the terms of such Ground Lease and to Seller’s knowledge, such Ground
Lease is in full force and effect as of the Purchase Date;

 

(g)          The Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give to the lender written notice of any material
default, and provides that no notice of default or termination is effective
against lender unless such notice is given to the lender;

 

(h)          A lender is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through legal proceedings) to cure any default under the
Ground Lease which is curable after the lender’s receipt of notice of any
default before the lessor may terminate the Ground Lease;

 

(i)          The Ground Lease does not impose any restrictions on subletting
that would be viewed as commercially unreasonable by a prudent commercial
mortgage lender;

 

(j)          Under the terms of the Ground Lease, an estoppel or other agreement
received from the ground lessor and the related Mortgage (taken together), any
related insurance proceeds or the portion of the condemnation award allocable to
the ground lessee’s interest (other than (i) de minimis amounts for minor
casualties or (ii) in respect of a total or substantially total loss or taking
as addressed in subpart (k)) will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Purchased Asset Documents) the lender or a trustee appointed by it having the
right to hold and disburse such proceeds as repair or restoration progresses, or
to the payment of the outstanding principal balance of the Mortgage Loan,
together with any accrued interest;

 

(k)          In the case of a total or substantially total taking or loss, under
the terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to ground lessee’s interest in respect of a total
or substantially total loss or taking of the related Mortgaged Property to the
extent not applied to restoration, will be applied first to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest; and

 

(l)          Provided that the lender cures any defaults which are susceptible
to being cured, the ground lessor has agreed to enter into a new lease with
lender upon termination of the Ground Lease for any reason, including rejection
of the Ground Lease in a bankruptcy proceeding.

 

 Ex. V-16 

 

 

36.         Servicing. The servicing and collection practices with respect to
the Mortgage Loan have at all times been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 

37.         Origination and Underwriting. The origination practices of Seller or
any Affiliate thereof (or, to Seller’s knowledge, the related originator if
Seller or an Affiliate theroef was not the originator) with respect to each
Mortgage Loan have been, in all material respects, legal and as of the date of
its origination, such Mortgage Loan and the origination thereof complied in all
material respects with, or was exempt from, all requirements of federal, state
or local law relating to the origination of such Mortgage Loan; provided that
such representation and warranty does not address or otherwise cover any matters
with respect to federal, state or local law otherwise covered in this Exhibit V.

 

38.         [Reserved].

 

39.         No Material Default; Payment Record. No Mortgage Loan has been more
than thirty (30) days delinquent, without giving effect to any grace or cure
period, in making required payments since origination, and as of its Purchase
Date, no Mortgage Loan is more than thirty (30) days delinquent (beyond any
applicable grace or cure period) in making required payments. To Seller’s
knowledge, there is (a) no material default, breach, violation or event of
acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by Seller in
this Exhibit V. No person other than the holder of such Mortgage Loan may
declare any event of default under the Mortgage Loan or accelerate any
indebtedness under the Purchased Asset Documents.

 

40.         Bankruptcy. As of the date of origination of such Mortgage Loan and,
to Seller’s knowledge, as of the Purchase Date, neither the Mortgaged Property
(other than tenants of such Mortgaged Property), nor any portion thereof, is the
subject of, and no Borrower, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.

 

41.         Organization of Borrower. With respect to each Mortgage Loan, in
reliance on certified copies of the organizational documents of the related
Borrower delivered by such Borrower in connection with the origination of such
Mortgage Loan, the Borrower is an entity organized under the laws of a state of
the United States of America, the District of Columbia or the Commonwealth of
Puerto Rico.

 

 Ex. V-17 

 

 

42.         Environmental Conditions. A Phase I environmental site assessment
(or update of a previous Phase I and or Phase II site assessment) and, with
respect to certain Mortgage Loans, a Phase II environmental site assessment
(collectively, an “ESA”) meeting ASTM requirements conducted by a reputable
environmental consultant in connection with such Mortgage Loan within twelve
(12) months prior to its origination date (or an update of a previous ESA was
prepared), and such ESA (i) did not identify the existence of recognized
environmental conditions (as such term is defined in ASTM E1527-05 or its
successor, hereinafter “Environmental Condition”) at the related Mortgaged
Property or the need for further investigation, or (ii) if the existence of an
Environmental Condition or need for further investigation was indicated in any
such ESA, then at least one of the following statements is true: (A) an amount
reasonably estimated by a reputable environmental consultant to be sufficient to
cover the estimated cost to cure any material noncompliance with applicable
Environmental Laws or the Environmental Condition has been escrowed by the
related Borrower and is held or controlled by the related lender; (B) if the
only Environmental Condition relates to the presence of asbestos-containing
materials, radon in indoor air, lead based paint or lead in drinking water, and
the only recommended action in the ESA is the institution of such a plan, an
operations or maintenance plan has been required to be instituted by the related
Borrower that can reasonably be expected to mitigate the identified risk; (C)
the Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the Purchase Date, and,
if and as appropriate, a no further action or closure letter was obtained from
the applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer rated no less than A- (or the equivalent) by
Moody’s, S&P and/or Fitch; (E) a party not related to the Borrower was
identified as the responsible party for such condition or circumstance and such
responsible party has financial resources reasonably estimated to be adequate to
address the situation; or (F) a party related to the Borrower having financial
resources reasonably estimated to be adequate to address the situation is
required to take action. To Seller’s knowledge, except as set forth in the ESA,
there is no Environmental Condition (as such term is defined in ASTM E1527-05 or
its successor) at the related Mortgaged Property.

 

43.         [Reserved].

 

44.         Appraisal. The Purchased Asset File contains an appraisal of the
related Mortgaged Property with an appraisal date within six (6) months of the
Mortgage Loan origination date, and within six (6) months of the Purchase Date.
The appraisal is signed by an appraiser who is a Member of the Appraisal
Institute (“MAI”) and, to Seller’s knowledge, had no interest, direct or
indirect, in the Mortgaged Property or the Borrower or in any loan made on the
security thereof, and whose compensation is not affected by the approval or
disapproval of the Mortgage Loan. Each appraiser has represented in such
appraisal or in a supplemental letter that the appraisal satisfies the
requirements of the “Uniform Standards of Professional Appraisal Practice” as
adopted by the Appraisal Standards Board of the Appraisal Foundation.

 

45.         Cross-Collateralization. No Mortgage Loan is cross-collateralized or
cross-defaulted with any other Mortgage Loan, except as set forth on the related
Purchased Asset Schedule or in the Requested Exceptions Report approved by
Purchaser in writing in accordance with the terms of the Master Repurchase
Agreement.

 

 Ex. V-18 

 

 

46.         Advance of Funds by Seller. After origination of each Mortgage Loan,
no advance of funds has been made by Seller to the related Borrower other than
in accordance with the related Purchased Asset Documents, and, to Seller’s
knowledge, no funds have been received from any person other than the related
Borrower or an affiliate for, or on account of, payments due on such Mortgage
Loan (other than as contemplated by the Purchased Asset Documents, such as, by
way of example and not in limitation of the foregoing, amounts paid by the
tenant(s) into a lender-controlled lockbox if required or contemplated under the
related lease or the related Purchased Asset Documents). Neither Seller nor any
affiliate thereof has any obligation to make any capital contribution to any
Borrower under a Mortgage Loan, other than contributions made on or prior to the
Purchase Date.

 

47.         Compliance with Anti-Money Laundering Laws. Seller has complied in
all material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 

48.         Affiliates. The related Borrower is not an affiliate of Seller.

 

C.           Mezzanine Loans. With respect to each Mezzanine Loan that
(i) constitutes a Purchased Asset or (ii) is related to a Purchased Asset that
is a Participation Interest or a Promissory Note:

 

1.          Whole Loans. Such Mezzanine Loan is a whole Mezzanine Loan secured
by Equity Collateral consisting of 100% of the equity interests in the entity or
entities that own the related Mortgaged Property or Mortgaged Properties. No
Mezzanine Loan is a Participation Interest or other partial interest in a
Mezzanine Loan. The related Mortgage Loan complies with all of the
representations and warranties set forth in Section (B) above (except to the
extent disclosed in the Requested Exceptions Report approved by Purchaser in
writing in accordance with the terms of the Master Repurchase Agreement) and is
also a Purchased Asset subject to a Transaction under the Master Repurchase
Agreement.

 

2.          Mezzanine Loan Document Status. Each related Promissory Note and
other agreement executed by or on behalf of the related Borrower in connection
with such Mezzanine Loan is the legal, valid and binding obligation of such
Borrower (subject to any non-recourse provisions contained in any of the
foregoing agreements and any applicable state anti-deficiency or market value
limit deficiency legislation), as applicable, and is enforceable in accordance
with its terms, except as such enforcement may be limited by the Insolvency
Qualifications.

 

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Borrower with respect to any of the related Promissory Notes or other Purchased
Asset Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by Seller in connection with
the origination of such Mezzanine Loan, that would deny the pledgee the
principal benefits intended to be provided by the Promissory Note or other
Purchased Asset Documents.

 

 Ex. V-19 

 

 

3.          Pledge Provisions. The Purchased Asset Documents for each Mezzanine
Loan contain provisions that render the rights and remedies of the holder
thereof adequate for the practical realization against the related Equity
Interests of the principal benefits of the security intended to be provided
thereby, including realization by UCC foreclosure subject to the limitations set
forth in the Insolvency Qualifications.

 

4.          Mezzanine Loan Status; Waivers and Modifications. Since origination
and except by written instruments set forth in the related Purchased Asset File
or to the extent otherwise permitted in accordance with the Master Repurchase
Agreement, (a) the material terms of the related pledge agreement, Promissory
Note, guaranty, and the other Purchased Asset Documents have not been waived,
impaired, modified, altered, satisfied, canceled, subordinated or rescinded in
any respect which materially interferes with the security intended to be
provided by such Mezzanine Loan; (b) no related Equity Interests or any portion
thereof has been released from the lien of the related pledge or other security
agreement in any manner which materially interferes with the security intended
to be provided by such agreement; and (c) the related Borrower has not been
released from its material obligations under the related Purchased Asset
Documents.

 

5.          Lien; Valid Assignment. Subject to the Insolvency Qualifications,
each assignment of Mezzanine Loan and agreements executed in connection from
Seller will constitute a legal, valid and binding assignment therewith from
Seller upon insertion of Purchaser’s name where applicable and countersignature
by Purchaser where applicable. Each Mezzanine Loan is freely assignable without
the consent of the related Borrower. Each pledge of collateral for the Mezzanine
Loan creates a legal, valid and enforceable first priority security interest in
such collateral, except as the enforcement thereof may be limited by the
Insolvency Qualifications. Notwithstanding anything herein to the contrary, no
representation is made as to the perfection of any security interest in personal
property to the extent that possession or control of such items or actions other
than the filing of UCC financing statements is required in order to effect such
perfection.

 

6.          UCC 9 Policies. Seller’s security interest in the Equity Interests
is covered by a “UCC 9” insurance policy relating to the Mezzanine Loan and (i)
such policy is in full force and effect, (ii) all premiums thereunder have been
paid, (iii) no claims have been made by or on behalf of Seller thereunder, and
(iv) no claims have been paid thereunder. The originator of such Mezzanine Loan
obtained a mezzanine endorsement to the “owner’s” title policy and an assignment
of title proceeds in connection therewith.

 

7.          Actions Concerning Mezzanine Loan. As of the date of origination of
each Mezzanine Loan and to Seller’s knowledge, as of the Purchase Date, there
was no pending, filed or threatened action, suit or proceeding, arbitration or
governmental investigation involving any related Borrower or guarantor, or the
related Equity Interests, or Mortgaged Property, an adverse outcome of which
would reasonably be expected to materially and adversely affect (a) such
Borrower’s title to such Equity Interests, (b) the related mortgage Borrower’s
title to the related Mortgaged Property, (c) the validity or enforceability of
the related Purchased Asset Documents, (d) such Borrower’s ability to perform
under such Mezzanine Loan (or the related mortgage Borrower’s ability to perform
under the related Mortgage Loan, as applicable), (e) such guarantor’s ability to
perform under the related guaranty or (f) the principal benefit of the security
intended to be provided by the Purchased Asset Documents.

 

 Ex. V-20 

 

 

8.          Escrow Deposits. All escrow deposits and payments required to be
escrowed with lender pursuant to each Mezzanine Loan are in the possession, or
under the control, of Seller or Servicer, and there are no deficiencies (subject
to any applicable grace or cure periods) in connection therewith, and all of
Seller’s rights under the Mezzanine Loan in and to all such escrows and deposits
(or the right thereto) that are required to be escrowed with lender under the
related Purchased Asset Documents are being conveyed by Seller to Purchaser
(although the same may be held by Servicer in accordance with the Servicing
Agreement and the Servicer Notice).

 

9.          No Holdbacks. The principal amount of each Mezzanine Loan stated on
the related Purchased Asset Schedule has been fully disbursed as of the Purchase
Date and there is no requirement for future advances thereunder (except for
Future Advances identified on the related Purchased Asset Schedule and in those
cases where the full amount of the Mezzanine Loan has been disbursed but a
portion thereof is being held in escrow or reserve accounts pending the
satisfaction of certain conditions relating to matters with respect to the
related Mortgaged Property).

 

10.         No Contingent Interest or Equity Participation. No Mezzanine Loan
has a shared appreciation feature, any other contingent interest feature or a
negative amortization feature (except that an ARD Loan may provide for the
accrual of the portion of interest in excess of the rate in effect prior to the
Anticipated Repayment Date) or an equity participation by Seller.

 

11.         Compliance with Usury Laws. The Interest Rate (exclusive of any
default interest, late charges, yield maintenance charges, exit fees, or
prepayment premiums) of such Mezzanine Loan complied as of the date of
origination of such Mezzanine Loan with, or was exempt from, applicable state or
federal laws, regulations and other requirements pertaining to usury.

 

12.         Recourse Obligations. The Purchased Asset Documents for each
Mezzanine Loan provide that such Mezzanine Loan (a) becomes full recourse to the
Borrower and guarantor (which is a natural person or persons, or an entity
distinct from the related Borrower (but may be affiliated with such Borrower)
that has assets other than the equity in the related Mortgaged Property that are
not de minimis) in any of the following events: (i) if any voluntary petition
for bankruptcy, insolvency, dissolution or liquidation pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by the
related Borrower; (ii) if Borrower or guarantor shall have colluded with other
creditors to cause an involuntary bankruptcy filing with respect to the
Borrower; or (iii) upon any voluntary transfer of the related Mortgaged
Property, Equity Interests, or equity interests in the related Borrower made in
violation of the related Purchased Asset Documents; and (b) contains provisions
providing for recourse against the Borrower and guarantor (which is a natural
person or persons, or an entity distinct from the related Borrower (but may be
affiliated with such Borrower) that has assets other than the equity in the
related Mortgaged Property that are not de minimis), for losses and damages
sustained by reason of the Borrower’s (i) misappropriation of rents after the
occurrence of an event of default under the Mezzanine Loan;
(ii) misappropriation of security deposits, insurance proceeds, or condemnation
awards; (iii) fraud or intentional material misrepresentation; (iv) breaches of
the environmental covenants in the related Purchased Asset Documents; or
(v) commission of intentional material physical waste at the related Mortgaged
Property.

 

 Ex. V-21 

 

 

13.         Single-Purpose Entity. Each Mezzanine Loan requires the related
Borrower to be a Single-Purpose Entity for at least as long as such Mezzanine
Loan is outstanding. Both the Purchased Asset Documents and the organizational
documents of the Borrower with respect to each Mezzanine Loan with a maximum
principal balance as of the Purchase Date thereof in excess of $5 million
provide that such Borrower is a Single-Purpose Entity, and each Mezzanine Loan
with a maximum principal balance as of the Purchase Date thereof of $20 million
or more has a counsel’s opinion regarding non-consolidation of such Borrower.

 

14.         Defeasance. The Mezzanine Loan does not permit defeasance.

 

15.         Interest Rates. Each Mezzanine Loan bears interest at a floating
rate of interest that is based on LIBOR (or an alternative index that has become
generally accepted as a replacement to LIBOR) plus a margin (which interest rate
may be subject to a minimum or “floor” rate).

 

16.         Servicing. The servicing and collection practices with respect to
the Mezzanine Loan have at all times been, in all respects, legal and have met
customary industry standards for servicing of commercial mezzanine loans.

 

17.         Origination and Underwriting. The origination practices of Seller or
any Affiliate thereof (or, to Seller’s knowledge, the related originator if
Seller or an Affiliate thereof was not the originator) with respect to each
Mezzanine Loan have been, in all material respects, legal and as of the date of
its origination, such Mezzanine Loan and the origination thereof complied in all
material respects with, or was exempt from, all requirements of federal, state
or local law relating to the origination of such Mezzanine Loan; provided that
such representation and warranty does not address or otherwise cover any matters
with respect to federal, state or local law otherwise covered in this Exhibit V.

 

18.         No Material Default; Payment Record. No Mezzanine Loan has been more
than thirty (30) days delinquent, without giving effect to any grace or cure
period, in making required payments since origination, and as of its Purchase
Date, no Mezzanine Loan is more than thirty (30) days delinquent (beyond any
applicable grace or cure period) in making required payments. To Seller’s
knowledge, there is (a) no material default, breach, violation or event of
acceleration existing under the Mezzanine Loan, or (b) no event (other than
payments due but not yet delinquent) which, with the passage of time or with
notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mezzanine Loan, provided,
however, that this representation and warranty does not cover any default,
breach, violation or event of acceleration that specifically pertains to or
arises out of an exception scheduled to any other representation and warranty
made by Seller in this Exhibit V. No person other than the holder of such
Mezzanine Loan may declare any event of default under the Mezzanine Loan or
accelerate any indebtedness under the Purchased Asset Documents.

 

 Ex. V-22 

 

 

19.         Bankruptcy. As of the date of origination of each Mezzanine Loan
and, to Seller’s knowledge, as of the Purchase Date, no related Borrower or
guarantor is a debtor in any state or federal bankruptcy, insolvency or similar
proceeding.

 

20.         Organization of Borrower. With respect to each Mezzanine Loan, in
reliance on certified copies of the organizational documents of the related
Borrower delivered by such Borrower in connection with the origination of such
Mezzanine Loan, such Borrower is an entity organized under the laws of a state
of the United States of America, the District of Columbia or the Commonwealth of
Puerto Rico. Except with respect to any Mezzanine Loan that is
cross-collateralized or cross-defaulted with another Purchased Asset, no
Mezzanine Loan has a Borrower that is an affiliate of a borrower with respect to
another loan.

 

21.         Cross-Collateralization. No Mezzanine Loan is cross-collateralized
or cross-defaulted with any other loan, except any Mortgage Loan or Mezzanine
Loan that is a Purchased Asset and only to the extent set forth on the related
Purchased Asset Schedule or Requested Exceptions Report approved by Purchaser in
accordance with the terms of the Master Repurchase Agreement.

 

22.         Advance of Funds by Seller. After origination of each Mezzanine
Loan, no advance of funds has been made by Seller to the related Borrower other
than in accordance with the related Purchased Asset Documents, and, to Seller’s
knowledge, no funds have been received from any person other than the related
Borrower or an affiliate of the related Borrower for, or on account of, payments
due on such Mezzanine Loan (other than as contemplated by the related Purchased
Asset Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a lender-controlled lockbox if
required or contemplated under the related lease or the related Purchased Asset
Documents). Neither Seller nor any affiliate thereof has any obligation to make
any capital contribution to any Borrower under a Mezzanine Loan, other than
contributions made on or prior to the Purchase Date.

 

23.         Compliance with Anti-Money Laundering Laws. Seller has complied in
all material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of each Mezzanine Loan originated by it.

 

24.         Affiliates. The related Borrower is not an affiliate of Seller.

 

25.         Not a Security. With respect to each Mezzanine Loan, such Mezzanine
Loan has not been deemed, and is not, a “security” within the meaning of the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended.

 

 Ex. V-23 

 

 

D.           Senior Notes. With respect to each Purchased Asset that is a
Promissory Note, such note is a Senior Note (with no existing more-senior
Promissory Note or Participation Interest) related to a Mortgage Loan or a
Mezzanine Loan that complies with all of the representations set forth in
Section B or C above (except to the extent disclosed in the Requested Exceptions
Report approved by Purchaser in writing in accordance with the terms of the
Master Repurchase Agreement). If such Promissory Note is pari passu with any
other Promissory Note, the holder of such Promissory Note is the lead and
controlling holder as between such pari passu Promissory Note pursuant and
subject to a co-lender agreement or intercreditor agreement that is legal, valid
and enforceable as between its parties.

 

E.           Participation Interests. With respect to each Purchased Asset that
is a Participation Interest:

 

1.          Mortgage Loan/Mezzanine Loan. The related Mortgage Loan complies
with all of the representations set forth in Section B above (except to the
extent disclosed in the Requested Exceptions Report approved by Purchaser in
writing in accordance with the terms of the Master Repurchase Agreement) and, if
applicable, the related Mezzanine Loan complies with all of the representations
set forth in Section C above (except to the extent disclosed in the Requested
Exceptions Report approved by Purchaser in writing in accordance with the terms
of the Master Repurchase Agreement).

 

2.          Participation. Such Participation Interest is evidenced by a
physical Participation Certificate.

 

3.          Record Holder; Status of Participation Agreement. Such Participation
Interest is a senior or pari passu participation interest (in each case, with no
existing more-senior participation interest) in either (x) a whole Mortgage Loan
or (y) both a whole Mortgage Loan and a whole Mezzanine Loan. Seller or an agent
on behalf of Seller and the holder of the related Companion Interest(s) is the
record mortgagee of the related Mortgage Loan and, if applicable, the registered
pledgee under the related Mezzanine Loan (“Record Holder”) pursuant to (x) a
participation agreement that is legal, valid and enforceable as between its
parties and (y) if applicable, a custodial agreement that is legal, valid and
enforceable as between its parties. If such Participation Interest is (i) a pari
passu participation interest or (ii) a senior participation interest with
respect to which no related junior participation interest accounts for more than
ten (10) percent of the maximum principal balance of the related Mortgage Loan
and, if applicable, the related Mezzanine Loan, the related participation
agreement provides that the holder of such Participation Interest has full
power, authority and discretion to service (or cause to be serviced) the related
Mortgage Loan and, if applicable, the related Mezzanine Loan, modify and amend
the terms thereof, pursue remedies and enforcement actions, including
foreclosure or other legal action, without consent or approval of any holder of
a Companion Interest (each, a “Companion Interest Holder”). If such
Participation Interest is a senior participation interest with respect to which
the related junior participation interest accounts for more than ten (10)
percent of the maximum principal balance of the related Mortgage Loan and, if
applicable, the related Mezzanine Loan, the control rights granted to the holder
of such junior participation pursuant to the related participation agreement are
customary for holders of junior participations in commercial mortgage loans.

 

4.          Costs and Expenses. If the Participation Interest is pari passu with
any Companion Interest, the holder of such Companion Interest is required to pay
its pro rata share of any expenses, costs and fees associated with servicing and
enforcing rights and remedies under the related Mortgage Loan and, if
applicable, the related Mezzanine Loan upon request therefor by the holder of
such Participation Interest (or the Record Holder or a servicer). If the
Participation Interest is senior to any Companion Interests, the holder of such
Companion Interest is required to bear any expenses, costs and fees associated
with servicing and enforcing rights and remedies under the related Mortgage Loan
and, if applicable, the related Mezzanine Loan prior to the holder of such
Participation Interest.

 

 Ex. V-24 

 

 

5.          Companion Interest Holders. Each participation agreement is
effective to convey the related Companion Interests to the related Companion
Interest Holders and is not intended to be or effective as a loan or other
financing secured by the related Mortgaged Property or, if applicable, the
related Equity Interests. Neither the holder of the Participation Interest nor
the Record Holder owes any fiduciary duty or obligation to any Companion
Interest Holder pursuant to the applicable participation agreement.

 

6.          Purchased Asset File. The Purchased Asset File with respect to such
Participation Interest includes all material documents evidencing and/or
securing such Participation Interest and the terms of such documents have not
been waived, impaired, modified, altered, satisfied, canceled, subordinated or
rescinded in any material respect except as set forth in the documents contained
in the Purchased Asset File. Each assignment of the related Participation
Certificate contained in the Purchased Asset File is in the form required by the
related participation agreement or is otherwise sufficient to assign such
Participation Certificate.

 

7.          No Defaults or Waivers under Participation Documents. All amounts
due and owing to any Companion Interest Holder pursuant to the related
participation agreement or related documents have been duly and timely paid.
(a) There is (i) no material default, breach or violation existing under any
participation agreement or related document, and (ii) no event (other than
payments due but not yet delinquent) which, with the passage of time or with
notice and the expiration of any grace or cure period, would constitute a
default, breach, or violation under any participation agreement or related
document, and (b) no material default, breach or violation under any
participation agreement or related document has been waived, that, in the case
of either (a) or(b), materially and adversely affects the value of the
Participation Interest; provided, however, that this representation and warranty
does not cover any default, breach or violation that specifically pertains to or
arises out of an exception scheduled to any other representation and warranty
made by Seller in this Exhibit V. No person other than the holder of such
Participation Interest or the related Companion Interests (or, in each case, a
pledgee of any such Participation Interests) may declare any default, breach or
violation under the applicable participation agreement or related documents.

 

8.          Bankruptcy. No issuer of such Participation Interest or Companion
Interest Holder is a debtor in any outstanding in state or federal bankruptcy or
insolvency proceeding.

 

9.          No Known Liabilities. Seller has not received written notice of any
outstanding liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind for which the
holder of such Participation Interest is or may become obligated.

 

 Ex. V-25 

 

 

10.         Transfer. If Seller is the Record Holder, the Record Holder role,
rights and responsibilities are assignable by Seller without consent or approval
other than those that have been obtained and Seller will timely deliver to
Custodian all necessary assignments, notices, and documents in order to convey
record title of the related Mortgage Loan and, if applicable, the related
Mezzanine Loan, and other rights and interests to Purchaser in its capacity as
successor Record Holder;

 

11.         No Repurchase. The terms of the related participation agreement do
not require or obligate the holder of the Participation Interest or the Record
Holder or their respective successors or assigns to repurchase any Companion
Interest under any circumstances.

 

12.         No Misrepresentations. Neither Seller nor any Affiliate thereof, in
selling any Companion Interest to a Companion Interest Holder, committed any
fraud or made any material misrepresentation or omission of information
necessary for such Companion Interest Holder to make an informed decision to
purchase the Companion Interest.

 

13.         UCC. Such Participation Interest (i) is not dealt in or traded on a
securities exchange or in a securities market, (ii) does not by its terms
expressly provide that it is a Security governed by Article 8 of the UCC,
(iii) is not Investment Property, (iv) is not held in a Securities Account and
(v) does not constitute a Security or a Financial Asset. The related
Participation Certificate is an Instrument. For purposes of this paragraph (13),
capitalized terms undefined in the Master Repurchase Agreement have the meaning
given to such term in the UCC.

 

 Ex. V-26 

 

  

EXHIBIT VI

 

ASSET INFORMATION

 



Borrower Name Mezzanine Balance As of date Maturity / Balloon Balance Table/Non
Table Funded P&I Original Loan Id P&I Current Custodian Origination Date
Property Name First Payment Date Street Address Initial Maturity Date Address
City Date Paid Thru Address County Original Term State Original Amortization
Term Lien Status Interest Only Term Recourse Seasoning / Remaining Term
Amortization Type Product Type Property Type Balloon Property Sub Type As-Is LTV
Occupancy As-Stabilized LTV NRF UW Stab DSCR Appraisal As Is Balance NRF UW Stab
NCF DY (Fully Funded) Appraisal Stabilized Balance In-Place NCF DY on Initial
Advance Appraisal Date In-Place NCF DY on Fully Funded Original Spread In-Place
NOI Payment Frequency In-Place NCF Servicer / Facility Agent Underwritten As
Stabilized NOI Servicing / Agent Fee Underwritten As Stabilized NCF Prepayment
Penalty Loan Purpose Months Freely Prepayable Original Coupon Index Current
Coupon Rounding Method Initial Advance Balance Date First Coupon Change Fully
Funded Balance Date First Payment Change Current Balance Date Next Coupon Change
Pari Passu Balance Date Next Payment Change

 



 Ex. VI-1 

 

 

EXHIBIT VII

 

ADVANCE PROCEDURES

 

Timing set forth in this Exhibit reflects typical timing Purchaser needs to
review the Due Diligence Package. Purchaser will reasonably cooperate with
Seller to accommodate shorter timing, as needed, on a case by case basis.

 

Submission of Due Diligence Package. No less than ten (10) Business Days prior
to the each Purchase Date, Seller shall deliver to Purchaser for Purchaser’s
review and approval a due diligence package with respect to each Eligible Asset
proposed to be purchased on such proposed Purchase Date, which shall contain the
following items (the “Due Diligence Package”):

 

(1)         Purchased Asset Documents. With respect to each Eligible Asset:

 

(a)          if such Eligible Asset is not a Wet Purchased Asset, each of the
Purchased Asset Documents, blacklined against the approved form Purchased Asset
Documents; provided, however, if such Eligible Asset has not been originated and
closed at the time of such delivery, Seller shall deliver copies of current
draft Purchased Asset Documents, blacklined against the approved form Purchased
Asset Documents (with executed copies of all Purchased Asset Documents to be
delivered no less than three (3) Business Days prior to the proposed Purchase
Date);

 

(b)          if such Eligible Asset is a Wet Purchased Asset, (i) copies of all
draft Purchased Asset Documents, along with blacklines against the approved form
Purchased Asset Documents, (ii) no later than 11:00 a.m. on the Business Day
before the requested Purchase Date, execution versions in final form of (A) the
Promissory Note endorsed by the Seller in blank, without recourse (either on the
face thereof or pursuant to a separate allonge), (B) the Mortgage and/or pledge
agreement, (C) evidence satisfactory to Purchaser that all documents necessary
to perfect Seller’s (and, by means of assignment to Purchaser on the Purchase
Date, Purchaser’s) security interest in the collateral and (D) such other
components of the Purchased Asset File as Purchaser may reasonably require on a
case by case basis with respect to the particular Purchased Asset, in each case,
along with blacklines of such executed Purchased Asset Documents against the
previously delivered drafts and (iii) not later than the third (3rd) Business
Day following the related Purchase Date, executed copies of all Purchased Asset
Documents along with blacklines of such executed Purchased Asset Documents
against the previously delivered drafts.

 

(c)          if such Eligible Asset is a Wet Purchased Asset, a fully executed
and delivered Bailee Letter;

 

 Ex. VII-1 

 

 

(d)          certificates or other evidence of insurance demonstrating insurance
coverage in respect of the underlying real estate directly or indirectly
securing or supporting such Eligible Asset of types, in amounts, with insurers
and otherwise in compliance with the terms, provisions and conditions set forth
in the Purchased Asset Documents; provided, however, if such certificates or
other evidence of insurance are not available at least ten (10) Business Day
prior to the related Purchase Date, Seller shall deliver such certificates or
other evidence of insurance to Purchaser as soon as they are available
thereafter, and in any case, by no later than 10:00 a.m. on the Business Day
before the requested Purchase Date. Such certificates or other evidence shall
indicate that Seller, will be named as an additional insured as its interest may
appear and shall contain a loss payee endorsement in favor of such additional
insured with respect to the policies required to be maintained under the
Purchased Asset Documents;

 

(e)          all surveys of the underlying real estate directly or indirectly
securing such Eligible Asset;

 

(f)          as reasonably requested by Purchaser, satisfactory reports of UCC,
tax lien, judgment and litigation searches and title updates conducted by search
firms and/or title companies reasonably acceptable to Purchaser with respect to
the Eligible Asset, underlying real estate directly or indirectly securing or
supporting such Eligible Asset, Seller and Borrower, such searches to be
conducted in each location Purchaser shall reasonably designate;

 

(g)          an unconditional commitment to issue a Title Policy in favor of
Seller and Seller’s successors and/or assigns with respect to Seller’s interest
in the related real property and insuring the assignment of the Eligible Asset
to Purchaser, with an amount of insurance that shall be not less than the
maximum principal amount of the Eligible Asset, or an endorsement or
confirmatory letter from the title insurance company that issued the existing
title insurance policy, in favor of Seller and Seller’s successors and/or
assigns, that amends the existing title insurance policy by stating that the
amount of the insurance is not less than the maximum principal amount of the
Eligible Asset (taking into account the proposed advance); and

 

(h)          certificates of occupancy and letters certifying that the property
is in compliance with all applicable zoning laws, each issued by the appropriate
Governmental Authority, in each case only to the extent customary in the
applicable jurisdiction.

 

(2)         Transaction-Specific Due Diligence Materials. Each of the following:

 

(a)          a summary memorandum outlining the proposed Transaction, including
transaction benefits and all material underwriting risks and all Underwriting
Issues;

 

(b)          the Asset Information and, if available, maps and photos of the
underlying real estate directly or indirectly securing or supporting such
Eligible Asset;

 

(c)          the most currently available rent roll and roll over schedule;

 

 Ex. VII-2 

 

 

(d)          for properties with cash flow, a cash flow pro-forma, plus
historical information to the extent available;

 

(e)          a description of the underlying real estate directly or indirectly
securing or supporting such Eligible Asset and any other collateral securing
such Eligible Asset, the related collateral securing such Eligible Asset, if
any;

 

(f)          indicative debt service coverage ratios;

 

(g)          indicative loan-to-value ratios;

 

(h)          a term sheet outlining the transaction generally;

 

(i)           a description of the Borrower and sponsor, including experience
with other projects (real estate owned), their ownership structure (including,
without limitation, the board of directors, if applicable) and financial
statements;

 

(j)           a description of Seller’s relationship, if any, to the Borrower
and sponsor; and

 

(k)          copies of documents evidencing such Eligible Asset, or current
drafts thereof, including, without limitation, underlying debt and security
documents, guaranties, the underlying borrower’s and guarantor’s organizational
documents, warrant agreements, and loan and collateral pledge agreements, as
applicable, provided that, if same are not available to Seller at the time of
Seller’s submission of the Due Diligence Package to Purchaser, Seller shall
deliver such items to Purchaser promptly upon Seller’s receipt of such items.

 

(3)         Environmental and Engineering. A “Phase 1” (and, if recommended by
such Phase 1, a “Phase 2”) environmental report, an ACM O&M plan, if recommended
by the Phase 1, engineer and a property condition report, each in form
reasonably satisfactory to Purchaser, by an engineer or environmental consultant
reasonably approved by Purchaser.

 

(4)         Credit Memorandum. A credit memorandum, asset summary or other
similar document that details cash flow underwriting, historical operating
numbers, underwriting footnotes, rent roll and lease rollover schedule.

 

(5)         Appraisal. An appraisal by a member of the Appraisal Institute
performed in accordance with The Federal Institutions Reform, Recovery and
Enforcement Act of 1989, as amended. The related appraisal shall (A) be dated
less than twelve (12) months prior to the origination of the Eligible Asset and
(B) not be ordered by the related borrower or an Affiliate of the related
borrower.

 

 Ex. VII-3 

 

 

(6)         Opinions of Counsel. Copies of all opinions of counsel addressed to
Seller and its successors and assigns from counsel to the underlying obligor on
the underlying loan transaction (including, without limitation, as to
enforceability of the loan documents, due formation, authority, choice of law,
bankruptcy and perfection of security interests) delivered in connection with
the origination thereof; provided that Seller may deliver drafts of such
opinions if final opinions are not available at the time of delivery of the Due
Diligence Package, and shall deliver final, executed copies of such opinions
(with blacklines to the previously distributed drafts) no less than three (3)
Business Days prior to the related Purchase Date of such Eligible Asset;
provided, further, that with respect to Eligible Assets which provide that the
Borrower must be a Single-Purpose Entity (as defined in Exhibit V), a counsel’s
opinion regarding non-consolidation of the Borrower shall not be required if
such Eligible Asset has a maximum principal balance of less than $20 million as
of the proposed Purchase Date.

 

(7)         Additional Real Estate Matters. To the extent obtained by Seller
from the Borrower or the underlying obligor at the origination of the Eligible
Asset, such other real estate related certificates and documentation as may have
been requested by Purchaser, such as abstracts of all leases in effect at the
real property relating to such Eligible Asset.

 

(8)         Exceptions Report. A list of all exceptions to the representations
and warranties set forth in Exhibit VI to this Agreement relating to the
Purchased Asset and any other Eligibility Criteria for such Purchased Asset (the
“Requested Exceptions Report”).

 

(9)         Know Your Customer Information. All documentation and other
information received, and the results of all searched and investigations
performed, as part of “Know Your Customer” and Sanctions diligence with respect
to the related Borrower, guarantor and related parties.

 

(10)       Other Documents. Any other documents as Purchaser or its counsel
shall reasonably deem necessary.

 

(11)       Approval of Eligible Asset. Conditioned upon the timely and
satisfactory completion of Seller’s conditions above, Purchaser shall endeavor
to, no less than two (2) Business Days prior to the proposed Purchase Date (i)
notify Seller in writing (which may take the form of electronic mail format)
that Purchaser has not approved the proposed Eligible Asset as a Purchased Asset
or (ii) notify Seller in writing (which may take the form of electronic mail
format) that Purchaser has approved the proposed Eligible Asset as a Purchased
Asset. Purchaser’s failure to respond to Seller on or prior to two (2) Business
Days prior to the proposed Purchase Date, shall be deemed to be a denial of
Seller’s request that Purchaser approve the proposed Eligible Asset, unless
Purchaser has notified Seller otherwise in writing (which notice may be by
email).

 

(12)       Assignment Documents. No less than two (2) Business Days prior to the
proposed Purchase Date, Seller shall have executed and delivered to Purchaser,
in form and substance reasonably satisfactory to Purchaser and its counsel, all
applicable assignment documents in blank with respect to the proposed Eligible
Asset that shall be subject to no liens except as expressly permitted by
Purchaser. Each of the assignment documents shall contain such representations
and warranties in writing concerning the proposed Eligible Asset and such other
terms as in each case shall be reasonably satisfactory to Purchaser.

 

 Ex. VII-4 

 

 

EXHIBIT VIII

 

FORM OF MARGIN CALL

 

[DATE]

 

Via Electronic Transmission

 

[Name of Colony Seller Entity]
[_________________]
[_________________]
Attention: [___________]
Emails: [__________]

 

Re:Master Repurchase Agreement, dated as of April 26, 2018 (as amended,
restated, supplemented, or otherwise modified and in effect from time to time,
the “Repurchase Agreement”) by and between Barclays Bank PLC (“Purchaser”) and
[Name of Colony Seller Entity] (“Seller”)

 

Ladies and Gentlemen:

 

Pursuant to Article 4(a) of the Repurchase Agreement, Purchaser hereby notifies
Seller that a Margin Deficit Event has occurred as set forth below. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned
thereto in the Repurchase Agreement.

 

  Purchased Asset: _____________________           (a) Margin Amount
$___________   (b) Repurchase Price: $___________

 

A Margin Deficit Event exists when the amount in (a) above is at least $250,000
less than the amount in (b) above.

 

MARGIN DEFICIT: $___________ Accrued interest from __________ to __________:
$___________

 

The following Purchased Assets have Margin Excess remaining:

 

Purchased Asset   Margin Excess      

 

TOTAL WIRE DUE: $___________

 

WHEN A MARGIN DEFICIT EVENT EXISTS, SELLER IS REQUIRED TO CURE THE MARGIN
DEFICIT SPECIFIED ABOVE IN ACCORDANCE WITH THE REPURCHASE AGREEMENT AND WITHIN
THE TIME PERIOD SPECIFIED IN ARTICLE 4(b) THEREOF.

 

 Ex. VIII-1 

 

 

  BARCLAYS BANK PLC         By:       Name:     Title:

 

 Ex. VIII-2 

 

 

EXHIBIT IX

 

FORM OF RELEASE LETTER

 

[DATE]

 

Barclays Bank PLC

745 7th Avenue

New York, New York 10019

Attention: Francis X. Gilhool, Jr.

 

Re:Master Repurchase Agreement, dated as of April 26, 2018 by and between
Barclays Bank PLC (“Purchaser”) and [Name of Colony Seller Entity](“Seller”) (as
amended, restated, supplemented, or otherwise modified and in effect from time
to time, the “Repurchase Agreement”)

 

Ladies and Gentlemen:

 

With respect to the Purchased Assets described in the attached Schedule A (the
“Purchased Assets”) (a) we hereby certify to you that the Purchased Assets are
not subject to a lien of any third-party, and (b) we hereby release to you all
rights, interests or claims of any kind other than any rights, interests or
claims under the Repurchase Agreement with respect to such Purchased Assets,
such release to be effective automatically without further action by any party
upon payment by Purchaser of the amount of the Purchase Price contemplated under
the Repurchase Agreement (calculated in accordance with the terms thereof) in
accordance with the wiring instructions set forth in the Repurchase Agreement.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Repurchase Agreement.

 

  Very truly yours,       [NAME OF COLONY SELLER ENTITY]         By:       Name:
    Title:

 

 Ex. IX-1 

 

 

Schedule A

 

[List of Purchased Asset Documents]

 

 Ex. IX-2 

 

 

EXHIBIT X

 

FORM OF COVENANT COMPLIANCE CERTIFICATE

 

[DATE]

 

Barclays Bank PLC

745 7th Avenue

New York, New York 10019

Attention: Francis X. Gilhool, Jr.

 

Re:Master Repurchase Agreement, dated as of April 26, 2018 (as amended,
restated, supplemented, or otherwise modified and in effect from time to time,
the “Repurchase Agreement”) by and between Barclays Bank PLC (“Purchaser”) and
[Name of Colony Seller Entity] (“Seller”)

 

Ladies and Gentlemen:

 

This Covenant Compliance Certificate is furnished pursuant to that Repurchase
Agreement and the Guaranty dated as of April 26, 2018 (the “Guaranty”) made by
Credit RE Operating Company, LLC (“Guarantor”) in favor of Purchaser.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Repurchase Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES, IN [HIS/HER] CAPACITY AS [____] OF GUARANTOR,
AND NOT IN ANY INDIVIDUAL CAPACITY, THAT:

 

(i)I am a duly elected, qualified and authorized [Chief Financial Officer] of
Guarantor.

 

(ii)All of the financial statements, calculations and other information set
forth in this Covenant Compliance Certificate, including, without limitation, in
any exhibit or other attachment hereto, are true, complete and correct as of the
date or with respect to the period therein specified.

 

(iii)I have reviewed the terms of the Repurchase Agreement, the Guaranty and the
other Transaction Documents and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and financial condition of
the Seller Parties during the accounting period covered by the financial
statements attached (or most recently delivered to Purchaser if none are
attached).

 

(iv)Other than as disclosed to Purchaser in writing prior to the date hereof or
below, I am not aware of any facts or circumstances which, in the commercially
reasonable judgment of Seller, have caused, or are reasonably likely to cause at
any time within the reasonably foreseeable future a Credit Event or Future
Advance Failure with respect to any Purchased Asset or the Market Value of any
Purchased Asset to decline.

 

 Ex. X-1 

 

 

(v)As of the date hereof, and since the date of the certificate most recently
delivered pursuant to Article 12(b)(v) of the Repurchase Agreement, each Seller
Party has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in the Repurchase Agreement, the Guaranty
and the other Transaction Documents to be observed, performed or satisfied by
it.

 

(vi)[IF FINANCIAL STATEMENTS ARE NOT ATTACHED: The examinations described in
paragraph (iii) above did not disclose, and I have no knowledge of, the
existence of any condition or event which constitutes a Default or an Event of
Default as of the date of this Covenant Compliance Certificate (including after
giving effect to any pending Transactions requested to be entered into), except
as set forth below.] [IF FINANCIAL STATEMENTS ARE ATTACHED: The examinations
described in paragraph (iii) above did not disclose, and I have no knowledge of,
the existence of any condition or event which constitutes a Default or an Event
of Default during or at the end of the accounting period covered by the attached
financial statements, or as of the date of this Covenant Compliance Certificate
(including after giving effect to any pending Transactions requested to be
entered into), except as set forth below.]

 

(vii)Each Seller Party has, during the period since the delivery of the
immediately preceding Covenant Compliance Certificate, observed or performed all
of its covenants and other agreements, and satisfied every condition, contained
the Repurchase Agreement, the Guaranty and the other Transaction Documents to be
observed, performed or satisfied by it, and I have no knowledge of the
occurrence during such period, or present existence, of any condition or event
which constitutes a Default or an Event of Default (in each case, including
after giving effect to any pending Transactions requested to be entered into),
except as set forth below.

 

(viii)[IF FINANCIAL STATEMENTS ARE ATTACHED: Attached hereto are the financial
statements required to be delivered pursuant to Article 12(b) of the Repurchase
Agreement, which financial statements, to the best of my knowledge after due
inquiry, fairly and accurately present, the financial condition and results of
operations of Guarantor as of the date or with respect to the period therein
specified, determined in accordance with the requirements set forth in Article
12(b) of the Repurchase Agreement.]

 

(ix)[IF FINANCIAL STATEMENTS ARE ATTACHED: Attached hereto are the calculations
demonstrating compliance with the financial covenants set forth in the
Guaranty.]

 

 Ex. X-2 

 

 

Described below are the exceptions, if any, to any of the foregoing, listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the applicable Seller Party has taken, is taking,
or proposes to take with respect to each such condition or event:

 

               

 

The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto, or otherwise covered by this Covenant Compliance
Certificate, are made and delivered as of the date first above written.

 

  CREDIT RE OPERATING COMPANY, LLC         By:       Name:     Title:

 

 Ex. X-3 

 

 

EXHIBIT XI

 

FORM OF SERVICER LETTER

 

April 26, 2018

Wells Fargo Bank, N.A.
Commercial Mortgage Servicing

MAC D1050 084

Three Wells Fargo
401 South Tryon Street, 8th Floor
Charlotte, North Carolina 28202

Attention: CLNC Credit 7, LLC – Relationship Manager

 

Re:Master Repurchase Agreement, dated as of April 26, 2018 (as such agreement
may be amended modified and/or restated, the “Repurchase Agreement”), by and
between CLNC Credit 7, LLC (“Seller”) and Barclays Bank PLC (“Purchaser”)

 

Ladies and Gentlemen:

 

Wells Fargo Bank, National Association (“You” or “Servicer”), has been engaged
by Seller to service certain mortgage loans, mezzanine loans and participation
interests in mortgage loans and/or mezzanine loans (collectively, the “Serviced
Assets”) pursuant to a Servicing Agreement, dated as of April 26, 2018 (the
“Servicing Agreement”), by and between Seller and You, as servicer, a copy of
which is attached hereto as Exhibit A. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned thereto in the Servicing
Agreement.

 

You are hereby notified that pursuant to the terms of the Repurchase Agreement,
Seller plans to, from time to time, sell to Purchaser certain mortgage loans,
mezzanine loans and participation interests in mortgage loans and/or mezzanine
loans (collectively, the “Purchased Assets”). You are hereby notified that all
Serviced Assets from time to time subject to the Servicing Agreement are and
will be Purchased Assets. In connection with each sale of a Purchased Asset by
Seller to Purchaser, Seller is required to cause such Purchased Asset to be
serviced and administered pursuant to the terms of the Servicing Agreement and
this instruction letter (this “Instruction Letter”). Seller shall provide to
Purchaser, simultaneously with the delivery thereof to Servicer, a copy of each
Critical To Board Package delivered to Servicer pursuant to Section 2.01(b) of
the Servicing Agreement. Servicer shall promptly acknowledge in writing (which
may be by electronic mail) to Purchaser and Seller the commencement of servicing
with respect to any new Purchased Asset.

 

Each Purchased Asset shall be serviced and administered by Servicer in
accordance with the terms of the Servicing Agreement and this Instruction Letter
until Purchaser confirms in writing that such Purchased Asset is no longer
subject to the Repurchase Agreement or Servicer is terminated with respect to
such Purchased Assets in accordance with the terms of the Servicing Agreement
and this Instruction Letter.

 

 Ex. XI-1 

 

 

Notwithstanding anything contained to the contrary in the Servicing Agreement,
You hereby acknowledge and agree that:

 

1.          Interest of Purchaser. The Purchased Assets will be sold to
Purchaser on a “servicing released” basis, together with all Servicing Rights
with respect thereto and, in connection therewith, the Purchased Assets and all
Servicing Rights will also be pledged to Purchaser. All of the rights of Seller
under the Servicing Agreement with respect to the Purchased Assets, including
but not limited to the related Servicing Rights, have been assigned to Purchaser
pursuant to the Repurchase Agreement, and Servicer acknowledges and consents to
such assignment. You acknowledge that neither You nor any other Person, other
than Purchaser, owns or has any rights with respect to the Servicing Rights of
the Purchased Assets, except for Your rights pursuant to the Servicing
Agreement. You further agree to clearly mark the Servicing Files related to the
Purchased Assets and any Purchased Asset documents held by You to reflect the
ownership thereof by Purchaser.

 

“Servicing Rights” shall mean rights of any Person, to administer, service or
subservice, the Purchased Assets or to possess related Servicing Records.

 

“Servicing Records” shall mean all servicing records in the Servicer’s
possession, including but not limited to the Servicing Agreement, files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records, in each case
relating to or evidencing the servicing of Purchased Assets.

 

2.          Revocable License to Service. Notwithstanding the foregoing,
Purchaser has agreed to grant to Seller a revocable license (which license shall
automatically be revoked (a) every thirty days unless Purchaser provides written
notice to Seller that such license is extended for another thirty days or
(b) during the continuance of an event of default under the Repurchase
Agreement) to cause You to service the Purchased Assets at Seller’s sole cost
and expense pursuant to the Servicing Agreement, in accordance with the
Repurchase Agreement and for the benefit of Purchaser.

 

3.          Agreement to Service. You agree to service the Purchased Assets
pursuant to the Servicing Agreement and this Instruction Letter for the benefit
of Purchaser, and, except as otherwise provided herein and subject to the terms
and conditions of the Repurchase Agreement and this Instruction Letter,
Purchaser shall have all of the rights, but none of the duties or obligations
(including, without limitation, any obligations regarding the payment of any
fees, indemnification, costs, reimbursement or expenses, except as set forth in
this Instruction Letter) of Seller under the Servicing Agreement. Where there is
a conflict between the Servicing Agreement and this Instruction Letter, this
Instruction Letter shall govern. Servicer and Seller each agree that Purchaser
is and shall be an express third-party beneficiary of the Servicing Agreement.

 

 Ex. XI-2 

 

 

4.          Covenant to Notify.

 

(a)          Generally. Servicer agrees to deliver directly to Purchaser (i) at
the following email address(es): ##########@barclays.com,
##########@barclays.com, ##########@barclays.com, ##########@barclays.com,
##########@barclays.com, ##########@barclays.com or such other email addresses
as may hereafter be provided to Servicer by Purchaser in writing at least two
(2) Business Days prior to the related Remittance Date, the Monthly Remittance
Report on the same date such information is required to be delivered to the
Seller, (ii) to provide to Purchaser with access to any information with respect
to the Purchased Assets that is available to Seller pursuant to the Servicing
Agreement and (iii) upon request of Purchaser, any other any information
required to be delivered to the Seller pursuant to the Servicing Agreement.

 

(b)          Borrower Requests. Seller shall promptly (and in any event not
later than two (2) Business Days after actual knowledge thereof) notify
Purchaser of any request by a Borrower for a modification, waiver or consent.
Seller shall further agree that Seller shall not take any action or effect or
direct Servicer to take any action or effect any modification or amendment of
any Purchased Asset without Seller receiving the prior written consent of
Purchaser.

 

5.          Website Access; Investment Schedule. You agree to provide Purchaser
with access to a password protected website or other on-line service maintained
by You, that shall contain copies of any report or summary relating to the
Purchased Assets prepared by You pursuant to the Servicing Agreement.

 

6.          Subservicing/Assignment. Seller shall first obtain Purchaser’s prior
written consent before Seller shall consent (under Section 3.02(b) of the
Servicing Agreement) to Servicer retaining any sub-servicer to provide cash
management or other cashiering servicing for any of the Purchased Assets. You
may not, without the prior written consent of Seller (which such consent shall
not be unreasonably withheld, conditioned or delayed) and Purchaser assign your
rights, duties and/or obligations under the Servicing Agreement. If any
servicing or administering of the Purchased Assets is performed by a
sub-servicer, You will remain obligated and liable to Purchaser for the
servicing and administering of the Purchased Assets in accordance with the
provisions of the Servicing Agreement and this Instruction Letter without
diminution of any such duties and obligation or liability by virtue of the
involvement of such sub-servicer.

 

7.          Remittances. Subject to paragraph 8 below, Servicer shall remit all
amounts collected on the Remittance Date with respect to the Purchased Assets in
accordance with the wiring instructions provided below, or as the Purchaser may
otherwise direct Servicer in writing at least two (2) Business Days prior to the
related Remittance Date, and based upon (i) direction from an authorized officer
identified by the Purchaser on the Certificate of Authority (as defined in the
Servicing Agreement) and (ii) such authorized officer of the Purchaser
completing the wire transfer servicing agreement in the form reasonably
acceptable to Servicer:

 

Bank: ########## ABA: ########## Acct: ########## Name: ##########

 

 Ex. XI-3 

 

 

Under no circumstances will You remit any such amounts in accordance with any
instructions delivered to You by Seller or any other person (other than
Purchaser or Purchaser’s designee), unless Purchaser agrees in writing.

 

8.          Servicer Compensation. Notwithstanding anything to the contrary
herein or in the Servicing Agreement, only amounts constituting (x) the
Servicing Fee with respect to the Purchased Assets (and not any other loans
serviced pursuant to the Servicing Agreement) otherwise due and payable to
Servicer and (y) investment earnings on amounts in the Servicer Account and
Escrow Account to the extent the same is payable to Servicer in accordance with
the Servicing Agreement shall be withheld from collections with respect to the
Purchased Assets prior to remittance in accordance with paragraph 7 above and
any other amounts due and payable to the Servicer pursuant to the Servicing
Agreement shall be paid by Seller directly to Servicer or, to the extent
provided in the Servicing Agreement, withheld from collections on loans that are
not Purchased Assets.

 

9.          Default Notice. You further agree, upon your receipt of written
notification (a “Default Notice”) from Purchaser that an Event of Default has
occurred and is continuing under the Repurchase Agreement, You shall be
terminated (such termination to be completed within thirty (30) days of Default
Notice) as Servicer with respect to any Purchased Assets identified in such
notice as excluded (the “Servicing Excluded Purchase Assets”) and, solely with
respect to the remaining Purchased Assets (the “Remaining Purchased Assets”)
(i) Purchaser or its designee shall assume all of the rights (but none of the
obligations) of Seller under the Servicing Agreement, except as otherwise
provided herein, (ii) You shall follow the instructions of Purchaser or its
designee (such instructions shall be consistent with the servicing obligations
of Servicer under the Servicing Agreement) with respect to the Remaining
Purchased Assets and deliver to Purchaser or its designee any information with
respect to the Remaining Purchased Assets reasonably requested by Purchaser or
its designee and in accordance with the obligations under the Servicing
Agreement and in the possession of Servicer, (iii) You shall not follow any
instructions received from Seller or any other Person (other than Purchaser or
Purchaser’s designee) with respect to the Remaining Purchased Assets, (iv)
Purchaser may, in its sole discretion, sell its right to the Remaining Purchased
Assets on a servicing released basis and (v) You shall treat this Instruction
Letter as a separate and distinct servicing agreement between You and Purchaser
(incorporating the terms of the Servicing Agreement by reference), subject to no
setoff or counterclaims against Purchaser arising prior to such Default Notice
in Your favor (or the favor of any third party claiming through You) under any
other agreement or arrangement between You and Seller, or otherwise.
Notwithstanding anything to the contrary herein or the Servicing Agreement, in
no event shall Purchaser be liable for any fees, indemnities, costs,
reimbursements or expenses incurred by You or Seller, or any of Your or its
respective affiliates, or otherwise owed to You or Seller, or any you Your or
its respective affiliates at any time prior to a Default Notice or at any time
with respect to any Excluded Purchased Asset. For so long as Servicer continues
to be the servicer of any Remaining Purchased Assets at Purchaser’s direction,
Purchaser shall be deemed to have assumed all of the duties, obligations, and
liabilities of Seller to Servicer under the Servicing Agreement with respect to
the Remaining Purchased Assets, to the extent arising following the delivery of
the Default Notice.

 

 Ex. XI-4 

 

 

10.         Servicer Reliance. Servicer may rely and shall be protected in
acting or refraining from acting upon any notice, request, consent, order,
certificate, report, opinion or document (including, but not limited to,
electronically confirmed facsimiles thereof) believed by it to be genuine and to
have been signed or presented by the proper party or parties. Servicer shall
have no obligation to review or confirm that actions taken pursuant to the
foregoing in accordance with this Instruction Letter comply with any other
agreement or document to which it is not a party. In particular, Servicer need
not investigate whether Purchaser is entitled under the Repurchase Agreement to
give a Default Notice and Seller shall indemnify and hold the Servicer harmless
for any and all claims asserted for any actions taken in good faith by the
Servicer in connection with the delivery of such Default Notice.

 

11.         Termination.

 

(a)          Notwithstanding anything to the contrary herein or in the Servicing
Agreement, Your rights to service some or all of the Purchased Assets shall
automatically terminate (i) upon Your receiving a written termination notice
from Purchaser or its designee or (ii) on the thirtieth (30th) day following the
execution of this Instruction Letter if Purchaser sends a notice to Servicer
that Seller’s license to cause the Purchased Assets to be serviced has been
revoked or has not been renewed in accordance with the Repurchase Agreement (a
“Servicing Termination”); provided, in accordance with the Repurchase Agreement,
Purchaser may elect to extend Seller’s license (which shall cause the Purchased
Assets to continue to be serviced by You), and thereby the term of this
Instruction Letter is extended in writing for the applicable additional
thirty (30) day period, on the thirtieth (30th) day following the effective date
of such extension. In no event shall the term of the Servicing Agreement be
extended for more than 30 days in any single extension.

 

(b)          In the event of a Servicing Termination, You hereby agree to
(i) deliver to Purchaser or its designee all funds held by you with respect to
the applicable Purchased Asset(s) so affected and account for all funds,
(ii) deliver to Purchaser or its designee electronic copies of the related
Servicing Files and related documents and statements held by You,
(iii) reasonably cooperate with the transfer of servicing to Purchaser or its
designee and (iv) direct any party liable for any payment under any such
Purchased Assets to make payment of any and all moneys due or to become due
thereunder directly to Purchaser or as Purchaser shall direct including, without
limitation, sending “goodbye” letters. The actual out-of-pocket costs and
expenses of such transfer shall be paid by Seller. The transfer of servicing and
such records by You shall be in accordance with the terms of the Servicing
Agreement, and such transfer shall include the transfer of the net amount of all
escrows held for the related mortgagors.

 

12.         Due Diligence. Servicer acknowledges that Purchaser or its designee
has the right to perform continuing due diligence reviews with respect to the
Purchased Assets and with respect to Servicer for purposes of verifying
compliance with the representations, warranties and specifications made under
the Repurchase Agreement or otherwise. Servicer agrees that upon reasonable
prior notice, Servicer shall provide reasonable access, at Seller’s expense, to
Purchaser or its designee and any of its agents, representatives or permitted
assigns to the offices of Servicer during normal business hours and permit them
to examine, inspect, and make copies and extracts of the servicing files and any
and all documents, records, agreements, instruments or information relating to
the Purchased Assets in the possession or under the control of Servicer.

 

 Ex. XI-5 

 

 

13.         Amendment. The Servicing Agreement may not be amended or modified
without the prior written consent of Purchaser. This Instruction Letter may only
be amended or otherwise modified by written instrument executed by Purchaser,
Seller (provided that no written instrument executed by Seller or other consent
of Seller shall be required if an event of default has occurred and is
continuing under the Repurchase Agreement) and Servicer.

 

14.         Notices. Any notices to Servicer hereunder shall be delivered in
accordance with the provisions of the Servicing Agreement and this Instruction
Letter. Notices hereunder to Purchaser shall be delivered in accordance with the
provisions of the Servicing Agreement to the following address:

 

Barclays Bank PLC
745 7th Avenue
New York, New York 10019
Attention: Francis X. Gilhool, Jr.
Telephone: (212) ###-####
Fax: (646) ###-####
Email: ##########@barclayscapital.com

 

with copies to:

 

Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Attention: David W. Forti
Telephone: (215) ###-####
Fax: (215) ###-####
Email: ##########@dechert.com

 

15.         Acknowledgement; Counterparts. Purchaser, Seller and Servicer have
executed this Instruction Letter below to evidence their consent to the terms,
covenants and conditions contained herein. Delivery of an executed counterpart
of a signature page of this Instruction Letter in Portable Document Format (PDF)
or by facsimile shall be effective as delivery of a manually executed original
counterpart of this Instruction Letter.

 

16.         Governing Law. THIS INSTRUCTION LETTER SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE
(OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

 

[SIGNATURE PAGES FOLLOW]

 

 Ex. XI-6 

 

 

Please acknowledge receipt of this Instruction Letter and agreement to its terms
by signing in the signature block below and forwarding an executed copy to
Purchaser promptly upon receipt.

 

  Very truly yours,       BARCLAYS BANK PLC, as Purchaser         By:      
Name:     Title:

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Barclays–Colony – Servicer Notice and Irrevocable Instruction Letter

 

 

 

 

ACKNOWLEDGED, AGREED AND ACCEPTED:

 

CLNC CREDIT 7, LLC,
as Seller

 

By:       Name:     Title:  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Barclays–Colony – Servicer Notice and Irrevocable Instruction Letter

 

 

 

 

Wells Fargo Bank, National Association,
as Servicer

 

By:       Name:     Title:  

 

Barclays–Colony – Servicer Notice and Irrevocable Instruction Letter

 

 

 

 

EXHIBIT A

SERVICING AGREEMENT

 

 

 

 

EXHIBIT XII

 

[RESERVED]

 

 Ex. XII-1 

 

 

EXHIBIT XIV

 

FORM OF BAILEE LETTER

 

CLNC CREDIT 7, LLC

c/o CLNC Manager, LLC

590 Madison Avenue, 34th floor

New York, New York 10022

 

_______________ __, 20__

 

Barclays Bank PLC
745 7th Avenue
New York, New York 10019
Attention: Francis X. Gilhool, Jr.
Email: ##########@barclayscapital.com

 

Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036-8704
Attn: Daniel L. Stanco, Esq.
Email: ##########@ropesgray.com

 

Re:Bailee Agreement (the “Bailee Agreement”) in connection with the sale of
[Name of Purchased Asset(s)] by CLNC CREDIT 7, LLC (“Seller”) to Barclays Bank
PLC (“Purchaser”)

 

Ladies and Gentlemen:

 

Reference is made to that certain Master Repurchase Agreement dated as of April
26, 2018, by and between Seller and Purchaser (as the same may be amended,
modified or supplemented from time to time, the “Repurchase Agreement”). In
consideration of the mutual promises set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller, Purchaser and Ropes & Gray LLP (“Bailee”) hereby agree as
follows:

 

1.           Seller shall deliver to Bailee and Bailee shall hold, in connection
with the Purchased Asset[s] delivered to Bailee hereunder (for Bailee’s delivery
to the Custodian), the custodial delivery certificate (the “Custodial Delivery
Certificate”) attached hereto as Attachment 1, in connection with the Purchased
Asset[s] identified thereon.

 

2.           On or prior to the date indicated on the Custodial Delivery
Certificate delivered by Seller (the “Funding Date”), Seller shall have
delivered to Bailee, as bailee for hire, the documents set forth on Exhibit B to
the Custodial Delivery Certificate (collectively, the “Purchased Asset File[s]”)
for the Eligible Asset[s] (the “Purchased Asset[s]”) listed in Exhibit A to the
Custodial Delivery Certificate.

 

 Ex. XIV-1 

 

 

3.           Bailee shall issue and deliver to Purchaser and the Custodian (as
defined in Section 5 below) on or prior to the Funding Date by electronic mail
in the name of Purchaser, an initial trust receipt and certification in the form
of Attachment 2 attached hereto (the “Trust Receipt”), which Trust Receipt shall
state that Bailee has received the documents comprising the Purchased Asset
File[s] as set forth in the Custodial Delivery Certificate.

 

4.           On the applicable Funding Date, in the event that Purchaser fails
to purchase any Eligible Asset from Seller that is identified in the related
Custodial Delivery Certificate (as confirmed by Purchaser in writing (which may
include electronic mail)), Bailee shall release the Purchased Asset File[s] to
Seller in accordance with Seller’s instructions.

 

5.           Following the Funding Date and the funding of the Purchase Price
for the applicable Purchased Asset[s], Bailee shall forward the Purchased Asset
File[s] to U.S. Bank, National Association (the “Custodian”), at 1133 Rankin
Street, Suite 100, St. Paul, Minnesota 55116, Attention: Commercial Review Team,
by insured overnight courier for receipt by the Custodian no later than 1:00
p.m. on the third (3rd) Business Day following the applicable Funding Date (the
“Delivery Date”).

 

6.           From and after the applicable Funding Date until the time of
receipt of Purchaser’s written confirmation as described in Section 4 hereof or
the applicable Delivery Date, as applicable, Bailee (a) shall maintain
continuous custody and control of the related Purchased Asset File[s] as bailee
for Purchaser (excluding any period when the same [is/are] under the delivery
process described in Section 5 hereof) and (b) shall hold the related Purchased
Asset File[s] as sole and exclusive bailee for Purchaser unless and until
otherwise instructed in writing by Purchaser.

 

7.           In the event that Bailee fails to deliver to Purchaser a Promissory
Note or other material portion of a Purchased Asset File[s] that was in its
possession to the Custodian within five (5) Business Days following the
applicable Funding Date and the funding of the Purchase Price for the applicable
Purchased Asset[s], the same shall constitute a “Bailee Delivery Failure” under
this Bailee Agreement.

 

8.           Seller agrees to indemnify and hold Bailee and its partners,
directors, officers and employees harmless against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
attorneys’ fees and costs, that may be imposed on, incurred by, or asserted
against it or them in any way relating to or arising out of this Bailee
Agreement or any action taken or not taken by it or them hereunder unless such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (other than special, indirect, punitive or
consequential damages, which shall in no event be paid by Bailee) were imposed
on, incurred by or asserted against Bailee because of the breach by Bailee of
its obligations hereunder, which breach was caused by gross negligence or
willful misconduct on the part of Bailee or any of its partners, directors,
officers, agents or employees. The foregoing indemnification shall survive any
resignation or removal of Bailee or the termination or assignment of this Bailee
Agreement.

 

 Ex. XIV-2 

 

 

9.           Bailee agrees to indemnify and hold Purchaser and its owners,
officers, directors, employees, affiliates and designees, harmless against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (other than special, indirect, punitive or consequential damages,
which shall in no event be paid by the Bailee), including reasonable attorneys’
fees and costs of outside counsel, that may be imposed on, incurred by, or
asserted against it or them in any way relating to or arising out of a Bailee
Delivery Failure that was caused by the gross negligence or willful misconduct
on the part of Bailee or any of its partners, directors, officers or employees.
The foregoing indemnification shall survive any termination or assignment of
this Bailee Agreement.

 

10.         Seller hereby represents, warrants and covenants that Bailee is not
an affiliate of or otherwise controlled by Seller. Notwithstanding the
foregoing, the parties hereby acknowledge that Bailee hereunder may act as
counsel to Seller in connection with a proposed Transaction and may represent
Seller in connection with any dispute related to this Bailee Agreement or the
Transaction Documents.

 

11.         This Bailee Agreement may not be modified, amended or altered,
except by written instrument, executed by all of the parties hereto.

 

12.         This Bailee Agreement may not be assigned by Seller or Bailee
without the prior written consent of Purchaser.

 

13.         For the purpose of facilitating the execution of this Bailee
Agreement as herein provided and for other purposes, this Bailee Agreement may
be executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute and be one and the same instrument. Electronically transmitted
signature pages shall be binding to the same extent.

 

14.         This Bailee Agreement shall be construed in accordance with the laws
of the State of New York, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

 

15.         Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Repurchase Agreement.

 

[SIGNATURES COMMENCE ON NEXT PAGE]

 

 Ex. XIV-3 

 

 

  Very truly yours,       CLNC CREDIT 7, LLC         By:       Name:     Title:

 

ACCEPTED AND AGREED:       ROPES & GRAY LLP, as Bailee       By:       Name:    
Title:  

 

ACCEPTED AND AGREED:       BARCLAYS BANK PLC, as Purchaser         By:      
Name:     Title:  

 

 Ex. XIV-4 

 

 

 

Attachment 1 to Bailee Agreement

 

CUSTODIAL DELIVERY CERTIFICATE

 

[See attached]

 

 Ex. XIV-5 

 

 

ATTACHMENT 2 TO BAILEE AGREEMENT

 

FORM OF BAILEE TRUST RECEIPT

____________, 201__

 

Barclays Bank PLC
745 7th Avenue
New York, New York 10019
Attention: Francis X. Gilhool, Jr.

Email: ##########@barclayscapital.com

 

Re:Bailee Agreement, dated __________, 201___ (the “Bailee Agreement”) among
CLNC CREDIT 7, LLC (“Seller”), Barclays Bank PLC (“Purchaser”) and Ropes & Gray
LLP (“Bailee”)

 

Ladies and Gentlemen:

 

In accordance with the provisions of Section 3 of the above-referenced Bailee
Agreement, the undersigned, as Bailee, hereby certifies that as to the Purchased
Asset[s] described in Exhibit A to the Custodial Delivery Certificate, it has
reviewed the Purchased Asset File[s] and has determined that all documents
listed in Exhibit B to the Custodial Delivery Certificate are in its possession.

 

Bailee hereby confirms that it is holding the Purchase Asset File[s] as agent
and bailee for the exclusive use and benefit of Purchaser pursuant to the terms
of the Bailee Agreement.

 

All capitalized terms used herein and not defined herein shall have the meanings
ascribed to them in the above-referenced Bailee Agreement.

 

  ROPES & GRAY LLP,   as Bailee         By:       Name:     Title:

 

 Ex. XIV-6 

 

 

EXHIBIT XV

 

FORM OF JOINDER

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT (this “Joinder Agreement”) dated as of [____________], is
made by and among CLNC Credit 7, LLC and [ADD OTHER PREVIOUSLY ADDED SELLERS],
each a Delaware limited liability company (collectively, the “Existing
Sellers”), [__________], a Delaware limited liability company (the “Additional
Seller”) and Barclays Bank PLC (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Existing Sellers and Purchaser, entered into that certain Master
Repurchase Agreement, dated as of April 26, 2018 (as the same may be amended,
supplemented, extended, restated, replaced or otherwise modified from time to
time, the “Repurchase Agreement”), pursuant to which Sellers agreed to sell to
Purchaser certain Eligible Assets upon the terms and subject to the conditions
set forth therein (each such transaction, a “Transaction”);

 

WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Repurchase Agreement; and

 

WHEREAS, Existing Sellers and Purchaser desire to modify certain terms and
provisions of the Repurchase Agreement and the other Transaction Documents to
admit Additional Seller to the Repurchase Agreement and the other Transaction
Documents as a Seller in accordance with this Joinder Agreement.

 

NOW, THEREFORE, in order to induce Purchaser to enter into a Transaction with
Additional Seller, and in consideration of the benefit Additional Seller will
derive from Purchaser entering into such Transaction, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, Additional Seller hereby
agrees as follows:

 

(1)         In consideration of Additional Seller becoming a Seller entitled to
enter into Transactions with Purchaser under and subject to the terms and
conditions of the Repurchase Agreement, Additional Seller hereby agrees that,
effective as of the date hereof, Additional Seller is, and shall be deemed to
be, a “Seller” under the Repurchase Agreement and each of the other Transaction
Documents to which a Seller is a party (including, without limitation, the Fee
Letter), and agrees that from the date hereof and so long as the Repurchase
Obligations remain outstanding, Additional Seller hereby assumes the obligations
of a “Seller” under, and Additional Seller shall perform, comply with and be
subject to and bound by each of the terms, covenants and conditions of the
Repurchase Agreement and each of the other Transaction Documents which are
stated to apply to or are made by a Seller (including, without limitation, the
Fee Letter). Without limiting the generality of the foregoing, Additional Seller
hereby represents and warrants that (i) each of the representations and
warranties set forth in the Repurchase Agreement are true and correct as to
Additional Seller on and as of the date hereof and (ii) Additional Seller has
received true and correct copies of the Repurchase Agreement and each of the
other Transaction Documents as in effect on the date hereof.

 

 Ex. XV-1 

 

 

(2)         In furtherance of the foregoing, Additional Seller shall execute and
deliver or cause to be executed and delivered, at any time and from time to
time, such further instruments and documents, and shall do or cause to be done
such further acts, as may be reasonably necessary or proper in the opinion of
Purchaser to carry out more effectively the provisions and purposes of this
Joinder Agreement and the Transaction Documents.

 

(3)         The Existing Sellers and Additional Seller each acknowledge and
agree that, except as modified by this Joinder Agreement, the Repurchase
Agreement and each of the other Transaction Documents remains unmodified and in
full force and effect and all of the terms, covenants and conditions thereof are
hereby ratified and confirmed in all respects.

 

(4)         Notice information for Additional Seller for purposes of Section 18
and Exhibit I of the Repurchase Agreement and each other applicable Transaction
Document shall be as specified in the signature pages hereto for Additional
Seller, or at such other address and person as shall be designated from time to
time in a written notice to the other parties hereto in the manner provided for
in Section 18 of the Repurchase Agreement.

 

(5)         THIS JOINDER AGREEMENT (AND ANY CLAIM OR CONTROVERSY HEREUNDER)
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS DOCTRINE
APPLIED IN SUCH STATE (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK).

 

(6)         This Joinder Agreement may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.
Signature pages to this Joinder Agreement or certification delivered pursuant
hereto delivered in electronic form (such as PDF) shall be considered binding
with the same force and effect as original signatures.

 

[SIGNATURES CONTINUE OF THE FOLLOWING PAGES.]

 

 Ex. XV-2 

 

 

IN WITNESS WHEREOF, each of Additional Seller, Existing Sellers and Purchaser
has duly executed and delivered this Joinder Agreement as of the date and year
first above written.

 

  ADDITIONAL SELLER:       [___________________]         By:       Name:    
Title:         EXISTING SELLERS:       CLNC CREDIT 7, LLC         By:      
Name:     Title:         [OTHER ADDED SELLERS]         By:       Name:    
Title:         PURCHASER:       BARCLAYS BANK PLC         By:       Name:    
Title:

 

 Ex. XV-3 

